 



Exhibit 10.1



 



 

FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

AMONG

ARDEN REALTY LIMITED PARTNERSHIP,
A MARYLAND LIMITED PARTNERSHIP,

AS BORROWER,

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AMSOUTH BANK,
LEHMAN COMMERCIAL PAPER, INC., DEUTSCHE BANK TRUST COMPANY
AMERICAS, JPMORGAN CHASE BANK, N.A., PNC BANK, NATIONAL
ASSOCIATION,
U.S. BANK NATIONAL ASSOCIATION, WACHOVIA BANK, N.A.,
AND, TOGETHER WITH THOSE ASSIGNEES
BECOMING PARTIES HERETO PURSUANT
TO SECTION 11.20, AS LENDERS,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT AND AS SOLE LEAD ARRANGER

AND

DEUTSCHE BANK TRUST COMPANY AMERICAS, WACHOVIA BANK, N.A., AND
JPMORGAN CHASE BANK, N.A., AS SYNDICATION AGENTS,

AND

PNC BANK, NATIONAL ASSOCIATION
AS DOCUMENTATION AGENT

Dated as of July 7, 2005



 



 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE 1 DEFINITIONS     1  
 
               
 
  1.1.   Certain Defined Terms     1  
 
  1.2.   Computation of Time Periods     31  
 
  1.3.   Terms     31  
 
                ARTICLE 2 ADVANCES     32  
 
               
 
  2.1.   Loan Advances and Repayment     32  
 
  2.2.   Authorization to Obtain Advances     45  
 
  2.3.   Lenders’ Accounting     45  
 
  2.4.   Interest on the Advances     46  
 
  2.5.   Fees     50  
 
  2.6.   Payments     52  
 
  2.7.   Notice of Increased Costs     53  
 
  2.8.   Voluntary Termination or Reduction of Commitment     53  
 
  2.9.   Optional Increase to the Commitment     53  
 
  2.10.   Expiration or Maturity Date of Letters of Credit Past Maturity Date  
  55  
 
  2.11.   Funds Transfer Disbursements     55  
 
  2.12.   Electronic Document Delivery     56  
 
                ARTICLE 3 CONDITIONS TO ADVANCES     57  
 
               
 
  3.1.   Conditions to Effectiveness; Initial Advances     57  
 
  3.2.   Conditions Precedent to All Advances     58  
 
                ARTICLE 4 REPRESENTATIONS AND WARRANTIES     59  
 
               
 
  4.1.   Representations and Warranties as to Borrower, Etc     59  
 
  4.2.   Representations and Warranties as to the REIT     64  
 
                ARTICLE 5 REPORTING COVENANTS     67  
 
               
 
  5.1.   Financial Statements and Other Financial and Operating Information    
67  
 
  5.2.   Environmental Notices     72  
 
  5.3.   Confidentiality     73  
 
  5.4.   Annual Evidence of Insurance     73  
 
                ARTICLE 6 AFFIRMATIVE COVENANTS     73  
 
               
 
  6.1.   With Respect to Borrower:     73  
 
  6.2.   With Respect to the REIT:     76  
 
  6.3.   USA Patriot Act Notice. Compliance     77  
 
                ARTICLE 7 NEGATIVE COVENANTS     77  
 
               
 
  7.1.   With Respect to all Parties     77  
 
  7.2.   Amendment of Constituent Documents     79  
 
  7.3.   REIT Directors     79  
 
  7.4.   [Intentionally Omitted.]     79  
 
  7.5.   Margin Regulations     79  
 
  7.6.   Organization of Borrower; Etc     79  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
  7.7.   With Respect to the REIT:     79  
 
                ARTICLE 8 FINANCIAL COVENANTS     80  
 
               
 
  8.1.   Tangible Net Worth     80  
 
  8.2.   Maximum Total Liabilities to Gross Asset Value     80  
 
  8.3.   [Intentionally Omitted.]     80  
 
  8.4.   Minimum Fixed Charge Coverage Ratio     80  
 
  8.5.   Minimum Unencumbered Pool     80  
 
  8.6.   Minimum Unsecured Interest Expense Coverage     80  
 
  8.7.   Distributions     80  
 
  8.8.   Investments; Asset Mix     81  
 
                ARTICLE 9 EVENTS OF DEFAULT; RIGHTS AND REMEDIES     83  
 
               
 
  9.1.   Events of Default     83  
 
  9.2.   Rights and Remedies     85  
 
  9.3.   Rescission     87  
 
  9.4.   Letter of Credit Collateral Account     87  
 
                ARTICLE 10 AGENCY PROVISIONS     88  
 
               
 
  10.1.   Appointment     88  
 
  10.2.   Nature of Duties     88  
 
  10.3.   Disbursements of Advances     89  
 
  10.4.   Distribution and Apportionment of Payments     91  
 
  10.5.   Rights, Exculpation, Etc     92  
 
  10.6.   Reliance     93  
 
  10.7.   Indemnification     93  
 
  10.8.   Administrative Agent Individually     93  
 
  10.9.   Successor Administrative Agent; Resignation of Administrative Agent;
Removal of Administrative Agent     93  
 
  10.10.   Consent and Approvals     94  
 
  10.11.   Certain Agency Provisions Relating to Enforcement     96  
 
  10.12.   Ratable Sharing     96  
 
  10.13.   Delivery of Documents     97  
 
  10.14.   Notice of Events of Default     97  
 
  10.15.   Documentation and Syndication Agents     97  
 
                ARTICLE 11 MISCELLANEOUS     98  
 
               
 
  11.1.   Expenses     98  
 
  11.2.   Indemnity     98  
 
  11.3.   Change in Accounting Principles and “Funds from Operations” Definition
    99  
 
  11.4.   Amendments and Waivers     99  
 
  11.5.   Independence of Covenants     101  
 
  11.6.   Notices and Delivery     101  
 
  11.7.   Survival of Warranties, Indemnities and Agreements     102  
 
  11.8.   Failure or Indulgence Not Waiver: Remedies Cumulative     102  
 
  11.9.   Payments Set Aside     102  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
  11.10.   Severability     102  
 
  11.11.   Headings     102  
 
  11.12.   Governing Law; Waiver     103  
 
  11.13.   Limitation of Liability     103  
 
  11.14.   Successors and Assigns     103  
 
  11.15.   Consent to Jurisdiction and Service of Process; Waiver of Jury Trial
    103  
 
  11.16.   Counterparts; Effectiveness; Inconsistencies     104  
 
  11.17.   Performance of Obligations     104  
 
  11.18.   Construction     104  
 
  11.19.   Entire Agreement     104  
 
  11.20.   Assignments and Participations     104  
 
  11.21.   Tax Shelter Regulations     107  

Exhibits:

             
 
  A   –   Form of Assignment and Assumption
 
  B-1   –   Form of Bid Advance Note
 
  B-2   –   Form of Competitive Bid Request
 
  B-3   –   Form of Competitive Bid
 
  C   –   Form of Compliance Certificate
 
  D   –   Form of Fixed Rate Notice
 
  E   –   Form of Guaranty
 
  F   –   Form of Note
 
  G   –   Form of Notice of Borrowing
 
  H-1   –   Form of REIT Solvency Certificate
 
  H-2   –   Form of Borrower Solvency Certificate
 
  I       Form of Swing Line Note

Schedules:

             
 
  1.1   –   Pro Rata Shares of Lenders
 
  2.1(e)   –   Adjusting Purchase Payments
 
  2.2   –   Employees Authorized to Sign Notices of Borrowing
 
  4.1(c)   –   Non-REIT Ownership of Borrower
 
  4.1(j)   –   Litigation Disclosure
 
  4.1(s)   –   Environmental Disclosure
 
  4.1(v)   –   Management Agreements and Ground Leases
 
  4.2(l)   –   ERISA Benefit Plans
 
  8.5   –   Unencumbered Assets

iii



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

FOURTH AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT

          THIS FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as
of July 7, 2005 (as amended, supplemented or modified from time to time, this
“Agreement”), is made and entered into by and among ARDEN REALTY LIMITED
PARTNERSHIP, a Maryland limited partnership (“Borrower”), each of the Lenders,
as hereinafter defined, WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”),
as Administrative Agent and Sole Lead Arranger, DEUTSCHE BANK TRUST COMPANY
AMERICAS, WACHOVIA BANK, N.A. and JPMORGAN CHASE BANK, N.A., as Syndication
Agents, and PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent.

RECITALS

          (a) Pursuant to the Prior Credit Agreement, the Prior Lenders made the
Prior Loan to Borrower.

          (b) Borrower, the Lenders and Administrative Agent desire to amend and
restate the Prior Credit Agreement and certain of the Prior Loan Documents, all
as more particularly set forth below.

          NOW, THEREFORE, Borrower, the Lenders and Administrative Agent do
hereby amend and restate the Prior Credit Agreement as follows:

ARTICLE 1
DEFINITIONS

     1.1. Certain Defined Terms. The following terms used in this Agreement
shall have the following meanings (such meanings to be applicable, except to the
extent otherwise indicated in a definition of a particular term, both to the
singular and the plural forms of the terms defined):

          “Absolute Rate” means the fixed rate at which a Lender offers to make
an Absolute Rate Bid Advance to Borrower in response to a Competitive Bid
Request.

          “Absolute Rate Auction” means the submission by one or more of the
Lenders of Competitive Bids for Absolute Rate Bid Advances pursuant to
Section 2.1(a)(ii)(C)(3).

          “Absolute Rate Bid Advances” means Bid Advances made on the basis of
an Absolute Rate.

          “Accountants” means (i) Ernst & Young LLP, or (ii) any other firm of
certified public accountants of recognized national standing selected by
Borrower and reasonably acceptable to Administrative Agent.

          “Acquired Assets” means, as of the date of determination, real
property that (i) has been owned for less than twelve (12) months, and
(ii) Borrower has elected, at its option, to value, for purposes of this
Agreement, at such real property’s book value plus depreciation, it being
understood that Borrower may change its election pursuant to this clause (ii) at
any time.

 



--------------------------------------------------------------------------------



 



          “Acquisition Price” means the aggregate purchase price for an asset,
including bona fide purchase money financing provided by the seller and all
other Indebtedness encumbering such asset at the time of acquisition.

          “Administrative Agent” means Wells Fargo in its capacity as
administrative agent for the Lenders under this Agreement, and any successor
administrative agent appointed pursuant hereto.

          “Advance” means any advance made or to be made to Borrower pursuant to
Article 2, and includes each Base Rate Advance, each LIBOR Advance, each Swing
Line Advance and each Bid Advance. As applicable, and as the context may
require, each reference to “Advance” in this Agreement shall include the
issuance of a Letter of Credit.

          “Affiliates” as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the Securities
having voting power for the election of directors of such Person or otherwise to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting Securities or by contract or otherwise,
or (b) the ownership of ten percent (10%) or more of the outstanding general
partnership or other ownership interests of such Person.

          “Agreement” shall have the meaning set forth in the first paragraph
hereof.

          “Applicable Facility Fee Rate” means, for each Fiscal Quarter in
respect of which Borrower is required to pay the Facility Fee pursuant to
Section 2.5(b) the rate set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level as of the last day of such Fiscal Quarter:

      Applicable   Applicable Pricing Level   Facility Fee Rate
I
  15.00
II
  20.00
III
  20.00
IV
  40.00

Page 2



--------------------------------------------------------------------------------



 



          “Applicable LIBOR Rate Margin” means, for each Pricing Period, the
interest rate margin set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level for that Pricing Period:

          Applicable       Pricing Level   Margin
I
    65.00  
II
    70.00  
III
    85.00  
IV
    115.00  

          “Applicable Pricing Level” means (a) for the First Pricing Period,
Pricing Level III and (b) for each Pricing Period thereafter, the pricing level
set forth below, as applicable, either (i) if Borrower did not deliver a Rating
Notice to Administrative Agent as required by Section 6.1(j), below, Level IV,
or (ii) if Administrative Agent did receive a Rating Notice, the Pricing Level
opposite Borrower’s Long-Term Unsecured Senior Debt Rating as of the date of
Administrative Agent’s receipt of such Rating Notice as determined by
Administrative Agent:

          Borrower’s Long-Term Pricing Level   Unsecured Senior Debt Rating
I
  Equal to or higher than BBB+/Baal
II
  BBB/Baa2
III
  BBB-/Baa3
IV
  Lower than BBB-/Baa3 or No Rating

          “Applicable Swing Line Advance Margin” means, for each Pricing Period,
the interest rate margin set forth below (expressed in basis points per annum)
opposite the Applicable Pricing Level for that Pricing Period:

          Applicable   Margin Pricing Level   (to be deducted, per Section
2.4(a))
I
    200.00  
II
    175.00  
III
    150.00  
IV
    0.00  

          “Assignment and Assumption” means an Assignment and Assumption
Agreement in the form of Exhibit A hereto (with blanks appropriately filled in)
delivered to Administrative Agent in connection with each assignment of a
Lender’s interest under this Agreement pursuant to Section 11.20.

          “Base Rate” means, on any day, the higher of (a) the rate of interest
per annum established from time to time by Administrative Agent at its principal
office in San Francisco,

Page 3



--------------------------------------------------------------------------------



 



California, and designated as its prime rate as in effect on such day and
(b) the Federal Funds Rate in effect on such day plus one-half of one percent
(0.5%) per annum.

          “Base Rate Advance” means an Advance bearing interest at the Base
Rate.

          “Benefit Plan” means any employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) in respect of which the
REIT or an ERISA Affiliate thereof is, or within the immediately preceding five
(5) years was, an “employer” as defined in Section 3(5) of ERISA.

          “Bid Advance” means an Advance by a Lender pursuant to the Bid
Facility, which may be either an Absolute Rate Bid Advance or a Fixed Rate Bid
Advance.

          “Bid Advance Limit” means the lesser of (i) One Hundred Fifty Five
Million Dollars ($155,000,000), or (ii) fifty percent (50%) of the Commitment.

          “Bid Advance Note” means a promissory note made by Borrower payable to
the order of any Lender, in the amount of the lesser of (i) the Bid Advance
Limit or (ii) the aggregate amount of the Bid Advances from time to time
outstanding to such Lender, which note is substantially in the form of
Exhibit B-1, as amended from time to time.

          “Bid Facility” means the credit facility for the requesting and making
of Bid Advances described in Section 2.1(a)(ii).

          “Borrower” means Arden Realty Limited Partnership, a Maryland limited
partnership.

          “Borrower’s Long-Term Unsecured Senior Debt Rating” means either:
(i) the lower of such rating as set by Standard & Poor’s and as set by any one
of Moody’s Investors Service, Inc., Duff and Phelps, Fitch Investors Service,
Inc. or another nationally-recognized rating agency acceptable to Administrative
Agent; or (ii) if Borrower receives more than two ratings of its long-term
unsecured senior Debt that are not equivalent, the average of the two lowest
such ratings (or if such two lowest ratings cannot be averaged, the lower of
such two lowest ratings), provided that at least one of such ratings is from
either Moody’s Investors Service, Inc. or Standard & Poor’s.

          “Business Day” means (a) with respect to any Advance, payment or rate
determination of LIBOR Advances, a day, other than a Saturday or Sunday, on
which Administrative Agent is open for business in San Francisco and on which
dealings in Dollars are carried on in the London interbank market, and (b) for
all other purposes any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of California, or is a day on which
banking institutions located in California are required or authorized by law or
other governmental action to close.

          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

Page 4



--------------------------------------------------------------------------------



 



          “Capital Lease Obligations” means all monetary obligations of a Person
under any Capital Lease.

          “Capitalized Loan Fees” means, with respect to the REIT and any
Consolidated Entity, and with respect to any period, (a) any up-front, closing
or similar fees paid by such Person in connection with the incurring or
refinancing of Indebtedness during such period and (b) all other costs incurred
in connection with the incurring or refinancing of Indebtedness during such
period, including, without limitation, appraisal fees paid to lenders, costs and
expenses incurred in connection with Swap Agreements, phase 1 environmental
report review fees paid to lenders and legal fees, in each of the foregoing
cases, that are capitalized on the balance sheet of such Person and amortized
over the term of such Indebtedness.

          “Capitalization Rate” shall mean eight and one quarter percent
(8.25%), or if the Maturity Date is extended pursuant to Section 2.1(d), such
other percentage as determined by Administrative Agent pursuant to such
Section 2.1(d).

          “Capital Stock” means, with respect to any Person, all (i) shares,
interests, participations or other equivalents (howsoever designated) of capital
stock or partnership, membership or other equity interests of such Person and
(ii) rights (other than debt securities convertible into capital stock or other
equity interests), warrants or options to acquire any such capital stock or
partnership or other equity interests of such Person. The term “Capital Stock”
includes the Partnership Units of Borrower.

          “Carryover Principal Balance” means $286,000,000, which is the
outstanding principal balance of the Prior Loan as of the date of this
Agreement.

          “Cash” means, when used in connection with any Person, all monetary
and nonmonetary items owned by that Person that are treated as cash in
accordance with GAAP, consistently applied.

          “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year after the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from any two of Standard & Poor’s, Moody’s Investors Service, Inc.,
Duff and Phelps, or Fitch Investors Service, Inc. (or, if at any time no two of
the foregoing shall be rating such obligations, then from such other nationally
recognized rating services as may be acceptable to Administrative Agent) and not
listed for possible down-grade in Credit Watch published by Standard & Poor’s;
(c) commercial paper, other than commercial paper issued by Borrower or any of
its Affiliates, maturing no more than one year after the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-1 or P-1
from either Standard & Poor’s, or Moody’s Investors Service, Inc. (or, if at any
time neither Standard & Poor’s, nor Moody’s Investors Service, Inc. shall be
rating such obligations, then the highest rating from such other nationally
recognized rating services as may be acceptable to Administrative Agent);
(d) domestic and Eurodollar certificates of deposit

Page 5



--------------------------------------------------------------------------------



 



or time deposits or bankers’ acceptances maturing within one year after the date
of acquisition thereof, overnight securities repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of securities or
debt instruments issued, in each case, by any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia or Canada which at the time of acquisition (A) has (or, in the case of
a bank which is a subsidiary, such bank’s parent has) a rating of its senior
unsecured debt obligations of not less than Baa-2 by Moody’s Investors Service,
Inc. or a comparable rating by a rating agency acceptable to Administrative
Agent and (B) has total assets in excess of Ten Billion Dollars
($10,000,000,000); and (e) investments in institutional money market funds
investing primarily in securities of the type described in any one or more of
clauses (a) through (d) above.

          “Closing Date” means the date on which the applicable conditions
contained in Sections 3.1 and 3.2 are satisfied or waived. Within five
(5) Business Days of the occurrence thereof Administrative Agent shall deliver
written notice to Borrower and the Lenders confirming the date on which the
Closing Date occurred.

          “CMBS Entities” means, collectively, Arden Realty Finance, Inc., a
California corporation, which is a wholly-owned subsidiary corporation of the
REIT, Arden Realty Finance III LLC, a Delaware limited liability company, which
is wholly owned by Borrower, Arden Realty Finance IV LLC, a Delaware limited
liability company, which is wholly owned by Borrower, Arden Realty Finance V
LLC, a Delaware limited liability company, which is wholly owned by Borrower,
and Arden Realty Finance VI LLC, a Delaware limited liability company, which is
wholly owned by Borrower.

          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

          “Commission” means the Securities and Exchange Commission.

          “Commitment” means, subject to Sections 2.7, 2.8 and 2.9,
$310,000,000. As of the Closing Date, the respective Pro Rata Shares of the
Lenders with respect to the Commitment are set forth in Schedule 1.1.

          “Competitive Bid” means an offer by a Lender to make a Bid Advance in
response to a Competitive Bid Request, substantially in the form of Exhibit B-3.

          “Competitive Bid Request” means a notice, in substantially the form of
Exhibit B-2, requesting that the Lenders submit Competitive Bids.

          “Completed Construction Assets” means recently completed Properties
(i) in respect of which not more than twelve (12) months have elapsed following
the earlier of (A) the receipt of a temporary certificate of occupancy therefor,
or (B) an architect’s certificate certifying substantial completion in
accordance with the plans therefor, and (ii) that Borrower has elected, at its
option, to value, for purposes of this Agreement, at book value plus
depreciation, it being understood that Borrower may change its election pursuant
to this clause (ii) at any time.

Page 6



--------------------------------------------------------------------------------



 



          “Compliance Certificate” means a certificate in the form of Exhibit C
hereto delivered to Administrative Agent by Borrower pursuant to Section 5.1(d)
or other provisions of this Agreement and covering compliance with the covenants
contained in Section 7.3 and Article 8.

          “Consolidated Entity” means, collectively, (i) Borrower and (ii) any
other Person the accounts of which are consolidated with those of the REIT in
the consolidated financial statements of the REIT in accordance with GAAP.

          “Construction in Progress” means (a) land on which construction of
Property improvements has commenced and is diligently proceeding, and (b) land
which is planned for commencement of development within twelve (12) months
following the date of acquisition. If construction of Property improvements on
such land has commenced, and such construction later ceases for forty-five
(45) or more consecutive days, then such land shall cease to be Construction in
Progress and shall be deemed to be Land until Borrower starts construction of
such improvements again. Such land shall cease to be considered Construction in
Progress upon satisfaction of either of the (A) or (B) conditions set forth in
clause (i) of the definition of Completed Construction Asset. “Construction in
Progress” shall not include Completed Construction Assets or Properties Under
Renovation.

          “Contaminant” means any pollutant (as that term is defined in 42
U.S.C. 9601(33)) or toxic pollutant (as that term is defined in 33 U.S.C.
1362(13)), hazardous substance (as that term is defined in 42 U.S.C. 9601(14)),
hazardous chemical (as that term is defined by 29 CFR Section 1910.1200(c)),
toxic substance, hazardous waste (as that term is defined in 42 U.S.C. 6903(5)),
radioactive material, special waste, petroleum (including crude oil or any
petroleum-derived substance, waste, or breakdown or decomposition product
thereof), any constituent of any such substance or waste, including, but not
limited to, polychlorinated biphenyls and asbestos, or any other substance or
waste deleterious to the environment the release, disposal or remediation of
which is now or at any time becomes subject to regulation under any
Environmental Law.

          “Contractual Obligation” as applied to any Person, means any provision
of any Securities issued by that Person or any indenture, mortgage, deed of
trust, lease, contract, undertaking, document or instrument to which that Person
is a party or by which it or any of its properties is bound, or to which it or
any of its properties is subject (including, without limitation, any restrictive
covenant affecting such Person or any of its properties).

          “Court Order” means any judgment, writ, injunction, decree, rule or
regulation of any court or Governmental Authority binding upon the Person in
question.

          “Debt” means, with respect to any Person, without duplication, the
principal amount of (a) its liabilities for borrowed money, (b) its liabilities
for the deferred purchase price of property acquired by such Person (excluding
accounts payable in the ordinary course of business, but including, without
limitation, all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any property), (c) its
Capitalized Lease Obligations, (d) any liabilities for borrowed money secured by
a Lien with respect to any property owned by such Person (whether or not it is
assumed by such Person or such Person

Page 7



--------------------------------------------------------------------------------



 



otherwise becomes liable for such liabilities), but in any event not to exceed
the value (which value shall not exceed the Gross Asset Value of such property
as determined pursuant to such defined term) of the property so secured if such
liability is otherwise a non-recourse obligation, (e) all liabilities with
respect to any unreimbursed draws on letters of credit, (f) any guaranty of such
Person with respect to any of the foregoing, and (g) the termination liability
under any Swap Agreement.

          “Debt Service” means, for any period, Interest Expense for such period
plus scheduled principal amortization (excluding any balloon or bullet payment
due at maturity) for such period on all Debt of the REIT and the Consolidated
Entities and on the REIT’s and each Consolidated Entity’s pro rata share of all
Debt of each Unconsolidated Joint Venture. For purposes of the foregoing
definition, the REIT’s and such Consolidated Entity’s pro rata share of such
Debt shall be deemed to be equal to the product of (i) such Debt, multiplied by
(ii) the percentage of the total outstanding Capital Stock of such
Unconsolidated Joint Venture held by the REIT or such Consolidated Entity,
expressed as a decimal. For purposes of the preceding sentence, the term
“Capital Stock” shall not include the interests described in clause (ii) of the
definition of “Capital Stock”.

          “Defaulting Lender” means any Lender which fails or refuses to perform
its obligations under this Agreement within the time period specified for
performance of such obligation or, if no time frame is specified, if such
failure or refusal continues for a period of five (5) Business Days after notice
from Administrative Agent.

          “Depreciation and Amortization Expense” means (without duplication),
for any period, the sum for such period of (i) total depreciation and
amortization expense, whether paid or accrued, of the REIT and the Consolidated
Entities, plus (ii) the REIT’s and each Consolidated Entity’s pro rata share of
depreciation and amortization expenses of Unconsolidated Joint Ventures. For
purposes of this definition, the REIT’s and such Consolidated Entity’s pro rata
share of depreciation and amortization expense of any Unconsolidated Joint
Venture shall be deemed equal to the product of (i) the depreciation and
amortization expense of such Unconsolidated Joint Venture, multiplied by
(ii) the percentage of the total outstanding Capital Stock of such
Unconsolidated Joint Venture held by the REIT or such Consolidated Entity,
expressed as a decimal. For purposes of the preceding sentence, the term
“Capital Stock” shall not include the interests described in clause (ii) of the
definition of “Capital Stock”.

          “Designated Market” means, with respect to any LIBOR Advance, the
London interbank LIBOR market or such other interbank LIBOR market as may be
designated in writing from time to time by the Requisite Lenders.

          “Disqualified Stock” means any capital stock, warrants, options or
other rights to acquire capital stock (but excluding any debt security which is
convertible, or exchangeable, for capital stock), which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable prior to the Maturity Date, pursuant to a sinking fund obligation or
otherwise, or is or may be redeemable at the option of the holder thereof, in
whole or in part, prior to the Maturity Date. Borrower’s Partnership Units shall
not be considered Disqualified Stock.

Page 8



--------------------------------------------------------------------------------



 



          “Documentation Agent” means PNC Bank, National Association, and/or
such other Lender as is hereafter designated in writing by the Administrative
Agent to serve as a Documentation Agent hereunder (subject to Section 10.15).

          “DOL” means the United States Department of Labor and any successor
department or agency.

          “Dollars” and “$” means the lawful money of the United States of
America.

          “EBITDA” means, for any period, Net Income, plus (without duplication)
(a) Interest Expense, (b) Tax Expense, and (c) Depreciation and Amortization
Expense, in each case for such period.

          “Environmental Laws” has the meaning set forth in Section 4.1(s).

          “Environmental Lien” means a Lien in favor of any Governmental
Authority for (a) any liability under Environmental Laws, or (b) damages arising
from, or costs incurred by such Governmental Authority in response to, a Release
or threatened Release of a Contaminant into the environment.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

          “ERISA Affiliate” means, with respect to any Person, any
(a) corporation which is, becomes, or is deemed to be a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as such Person, (b) partnership, trade or business (whether or not
incorporated) which is, becomes or is deemed to be under common control (within
the meaning of Section 414(c) of the Code) with such Person, (c) solely for
purposes of potential liability under Section 302(c)(11) of ERISA and
Section 412(c)(11) of the Code and the lien created under Section 302(f) of
ERISA and Section 412(n) of the Code, Person which is, becomes or is deemed to
be a member of the same “affiliated service group” (as defined in Section 414(m)
of the Code) as such Person, or (d) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code, other
organization or arrangement described in Section 414(o) of the Code which is,
becomes or is deemed to be required to be aggregated pursuant to regulations
issued under Section 414(o) of the Code with such Person pursuant to Section
414(o) of the Code.

          “Event of Default” means any of the occurrences so defined in
Article 9.

          “Existing Markets” means Kern, Ventura, Los Angeles, Orange, San
Diego, Riverside or San Bernardino Counties.

          “Facility Fee” has the meaning set forth in Section 2.5(b).

          “FDIC” means the Federal Deposit Insurance Corporation or any
successor thereto.

Page 9



--------------------------------------------------------------------------------



 



          “Federal Funds Rate” means, as of any date of determination, the rate
set forth in the weekly statistical release designated as H.15(519), or any
successor publication, published by the Federal Reserve Board of New York
(including any such successor, “H.15(519)”) for such date opposite the caption
“Federal Funds (Effective)”. If on any relevant date the appropriate rate for
such date is not yet published in H.15(519), the rate for such date will be the
arithmetic mean of the rates for the last transaction in overnight Federal funds
arranged prior to 9:00 A.M. (New York City time) on that date by each of three
leading brokers of Federal Funds transactions in New York City selected by
Administrative Agent. For purposes of this Agreement, any change in the Base
Rate due to a change in the Federal Funds Rate shall be effective as of the
opening of business on the effective date of such change.

          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System or any governmental authority succeeding to its functions.

          “FIRREA” means the Financial Institutions Recovery, Reform and
Enforcement Act of 1989, as amended from time to time.

          “First Pricing Period” means the period commencing on the Closing Date
and ending on (and including) the date occurring three (3) Business Days after
Administrative Agent receives the first Rating Notice from Borrower.

          “Fiscal Quarter” means each three-month period ending on March 31,
June 30, September 30 and December 31.

          “Fiscal Year” means the fiscal year of Borrower which shall be the
twelve (12) month period ending on the last day of December in each year.

          “Fixed Charge Coverage Ratio” means, at any time, the ratio of
(i) EBITDA for the Fiscal Quarter then most recently ended plus fixed or “base”
rental payments (but excluding any contingent rental payment) under any ground
leases to which the REIT and/or any Consolidated Entity is a party, in each case
at the end of such period, to (ii) the sum of (a) Fixed Charges for such period
and (b) preferred dividend payments for such period.

          “Fixed Charges” means, for any period, the sum of the amounts for such
period of (i) scheduled payments of principal of Debt of the REIT and the
Consolidated Entities (other than any payment of the entire unpaid balance of
any such Debt at its final maturity or balloon payment, referred to herein as a
“bullet payment”), (ii) the REIT’s and each Consolidated Entity’s pro rata share
of scheduled payments of principal of Debt of Unconsolidated Joint Ventures
(other than bullet payments) that does not otherwise constitute Debt of and is
not otherwise recourse to the REIT or such Consolidated Entity or their assets,
(iii) Interest Expense, (iv) an amount equal to $0.3125 per quarter, multiplied
by the weighted average gross leasable area, measured in square feet and
weighted by acquisition date, of all Real Properties held by the REIT or any of
the Consolidated Entities, (v) the REIT’s and each Consolidated Entity’s pro
rata share of an amount equal to the product (the “Clause (v) Product”) of
$0.3125 per quarter, multiplied by the weighted average gross leasable area,
measured in square feet and weighted by acquisition date, of all Real Properties
held by Unconsolidated Joint Ventures, (vi) Tax Expense, and (vii) fixed or
“base” rental payments (but excluding any contingent rental payment) under

Page 10



--------------------------------------------------------------------------------



 



any ground leases to which the REIT and/or any Consolidated Entity is a party,
in each case, at the end of such period. For purposes of clause (ii), the REIT’s
and such Consolidated Entity’s pro rata share of payments by any Unconsolidated
Joint Venture shall be deemed equal to the product of (a) the payments made by
such Unconsolidated Joint Venture, multiplied by (b) the percentage of the total
outstanding Capital Stock of such Unconsolidated Joint Venture held by the REIT
or such Consolidated Entity, expressed as a decimal. For purposes of clause (v),
the REIT’s and such Consolidated Entity’s pro rata share of the Clause
(v) Product shall be deemed equal to the product of (a) the Clause (v) Product,
multiplied by (b) the percentage of the total outstanding Capital Stock of such
Unconsolidated Joint Ventures held by the REIT or such Consolidated Entity,
expressed as a decimal. For the purposes of the two immediately preceding
sentences, the term “Capital Stock” shall not include the interests described in
clause (ii) of the definition of “Capital Stock”.

          “Fixed Rate Auction” means the submission by one or more of the
Lenders of Competitive Bids for Fixed Rate Bid Advances pursuant to Section
2.1(a)(ii)(C)(3).

          “Fixed Rate Bid Advances” means Advances made on the basis of the
LIBOR Bid Margin.

          “Fixed Rate Notice” means, with respect to a LIBOR Advance pursuant to
Section 2.1(a)(i)(B), a notice substantially in the form of Exhibit D.

          “Fixed Rate Period” means, with respect to a Bid Advance, the term of
such Bid Advance.

          “Fixed Rate Price Adjustment” has the meaning given to such term in
Section 2.4(j)(iii).

          “Funding Date” means, with respect to any Advance, the date of the
funding of such Advance, or the date of issuance of a Letter of Credit.

          “Funds from Operations” shall be interpreted consistently with the
NAREIT Definition and, subject to Section 11.3, shall mean, for any period, net
income or loss computed in accordance with GAAP excluding extraordinary items,
as defined by GAAP, and gains and losses from sales of depreciable operating
property plus real estate-related depreciation and after adjustment for
Unconsolidated Joint Ventures. (Adjustments for Unconsolidated Joint Ventures
shall be calculated to reflect funds from operations on the same basis.).

          “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board, or in such other statements by such
other entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of
determination.

          “Governmental Authority” means any nation or government, any federal,
state, local, municipal or other political subdivision thereof or any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

Page 11



--------------------------------------------------------------------------------



 



          “Gross Asset Value” means, as of the date of determination, the sum of
(without duplication):

     (i) the product of (A) EBITDA for the fiscal period consisting of the
Fiscal Quarter most recently ended (less EBITDA attributable to those assets
valued pursuant to clauses (ii) through (viii) below to the extent that such
assets have been included in the calculation of Gross Asset Value pursuant to
such clauses (ii) through (viii), and less EBITDA attributable to property
disposed of during such Fiscal Quarter), multiplied by (B) four (4), divided by
the Capitalization Rate;

     (ii) Cash and Cash Equivalents held by the REIT and the Consolidated
Entities on the last day of such most recently ended Fiscal Quarter;

     (iii) the book value of all Land held by the REIT and the Consolidated
Entities on the last day of such most recently ended Fiscal Quarter;

     (iv) the book value of all Construction in Progress held by the REIT and
the Consolidated Entities on the last day of such most recently ended Fiscal
Quarter;

     (v) the book value plus depreciation of all Completed Construction Assets
held by the REIT and the Consolidated Entities on the last day of such most
recently ended Fiscal Quarter, up to a maximum of twelve and one-half percent
(12.5%) of Gross Asset Value;

     (vi) the book value plus depreciation of all Properties Under Renovation
held by the REIT and the Consolidated Entities on the last day of such most
recently ended Fiscal Quarter, up to a maximum of fifteen percent (15%) of Gross
Asset Value;

     (vii) the book value plus depreciation of all Acquired Assets held by the
REIT and the Consolidated Entities on the last day of such most recently ended
Fiscal Quarter, up to a maximum of twenty percent (20%) of Gross Asset Value;
and

     (viii) with respect to Unconsolidated Joint Ventures whose assets are
primarily non-real estate, the REIT’s and each Consolidated Entity’s pro rata
share (determined as provided in the following paragraph) of the book value plus
depreciation of the assets held by each such Unconsolidated Joint Venture.

             For purposes of calculating “Gross Asset Value”, (a) the sum of the
amounts determined pursuant to clauses (v), (vi) and (vii) above shall be
limited to thirty-five percent (35%) of Gross Asset Value, and (b) for purposes
of valuing assets pursuant to clauses (ii) through (vii) above, the REIT’s and
each Consolidated Entity’s pro rata share of such assets held by any
Unconsolidated Joint Venture shall be valued as equal to the product of (x) the
value (determined in accordance with the applicable standard in clauses
(ii) through (vii) above) of such assets held by such Unconsolidated Joint
Venture, multiplied by (y) the percentage of the total outstanding Capital Stock
of such Unconsolidated Joint Venture held by the REIT or such Consolidated
Entity, expressed as a decimal. For purposes of the preceding sentence, the term
“Capital Stock” shall not include the interests described in clause (ii) of the
definition of “Capital Stock.”

Page 12



--------------------------------------------------------------------------------



 



          In the event that either (a) a percentage limitation set forth in any
of the clauses (v) through (vii) above or (b) the aggregate 35% limitation
referred to in the preceding paragraph shall constitute a limiting factor on the
valuation of any such Property, then the following rule shall apply “at the
margin” (i.e., with respect to that particular Property which would cause any
such maximum percentage limitation to be exceeded): (A) the book value plus
depreciation of such Property shall be included in determining Gross Asset Value
in accordance with clauses (v) through (vii) to the extent (herein referred to
as the “Included Percentage”) permissible up to the limiting percentage as
applicable; and (B) the balance of the value of such Property shall be
determined in accordance with clause (i) above by including therein an amount
equal to the product of the EBITDA of such Property times the reciprocal of the
Included Percentage (i.e., 100% minus the Included Percentage). By way of
example, if the book value plus depreciation of a Property were included up to
an amount equal to 35% thereof, then 65% of the EBITDA of such Property would be
included in total EBITDA pursuant to clause (i) above.

          “Guaranty” means a guaranty of payment in the form of Exhibit E.

          “Guaranty Obligation” means, as to any Person, any (a) guarantee by
that Person of Indebtedness of, or other obligation performable by, any other
Person or (b) assurance given by that Person to an obligee of any other Person
with respect to the performance of an obligation by, or the financial condition
of, such other Person, whether direct, indirect or contingent, including any
purchase or repurchase agreement covering such obligation or any collateral
security therefor, any agreement to provide funds (by means of loans, capital
contributions or otherwise) to such other Person, any agreement to support the
solvency or level of any balance sheet item of such other Person or any
“keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guaranty Obligation is limited by its terms to a lesser amount, in which case to
the extent of such amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the Person
in good faith. The amount of any other Guaranty Obligation shall be deemed to be
zero unless and until the amount thereof has been (or in accordance with
Financial Accounting Standards Board Statement No. 5 should be) quantified and
reflected or disclosed in the consolidated financial statements (or notes
thereto) of such Person.

          “Indebtedness” means, as to any Person (without duplication), (a) all
indebtedness, obligations or other liabilities of such Person for borrowed
money, whether or not subordinated and whether with or without recourse beyond
any collateral security, (b) all indebtedness, obligations or other liabilities
of such Person evidenced by Securities or other similar instruments, (c) all
reimbursement obligations and other liabilities of such Person with respect to
letters of credit or banker’s acceptances issued for such Person’s account,
(d) all obligations of such Person to pay the deferred purchase price of
Property or services, (e) the principal portion of Capital Lease Obligations of
such Person set forth in the financial statements of such Person and, with
respect to each operating lease, including all ground leases to the extent not
treated as Capital Leases, the present value of all rental payments due over the
remaining term of such lease (using a discount rate of ten percent (10%)),
provided, however, that, to the

Page 13



--------------------------------------------------------------------------------



 



extent that any such operating lease payment has been deducted in determining
Net Income, then such present value shall not be counted as Indebtedness in
calculating the ratio set forth in Section 8.2, (f) all Guaranty Obligations of
such Person, (g) [Intentionally Omitted], (h) all indebtedness, obligations or
other liabilities of such Person or others secured by a Lien on any asset of
such Person, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of, such Person (including, without
limitation, the principal amount of any assessment or similar indebtedness
encumbering any property), (i) [Intentionally Omitted], (j) ERISA obligations
currently due and payable, (k) as applied to the REIT and the Consolidated
Entities, all indebtedness, obligations or other liabilities of Unconsolidated
Joint Ventures of the type described in this definition of “Indebtedness” which
are recourse to the REIT and/or any of the Consolidated Entities, (l) the REIT’s
and each Consolidated Entity’s pro rata share of Nonrecourse Debt of
Unconsolidated Joint Ventures, (m) the amount, on a mark-to-market basis, which
would be owed by such Person to any counterparty under any Swap Agreement(s) or
foreign currency exchange agreements, as the case may be, in the event such Swap
Agreement(s) or foreign currency exchange agreements, as the case may be, were
terminated as of any date of determination of Indebtedness, (n) improvement and
assessment district taxes (including, without limitation, taxes under the
Mello-Roos Community Facilities Act of 1982,) assessed or otherwise due with
respect to any Property of such Person, (o) tenant security deposits held under
leases, and (p) without duplication or limitation, all liabilities and other
obligations included in the financial statements (or notes thereto) of such
Person as prepared in accordance with GAAP. For purposes of clause (l), the
REIT’s and such Consolidated Entity’s pro rata share of Nonrecourse Debt of any
Unconsolidated Joint Venture shall be deemed to be equal to the product of
(i) the Nonrecourse Debt of such Unconsolidated Joint Venture, multiplied by
(ii) the percentage of the total outstanding Capital Stock of such Joint Venture
held by the REIT or such Consolidated Entity, expressed as a decimal. For
purposes of the preceding sentence, the term “Capital Stock” shall not include
the interests described in clause (ii) of the definition of “Capital Stock”.

          “Intangible Assets” means assets that are considered intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents and Capitalized Loan Fees (other than
capitalized interest with respect to construction in progress).

          “Interest Expense” means, for any period calculated in accordance with
GAAP, the sum (without duplication) for such period of (i) total interest
expense, whether paid or accrued, of the REIT and the Consolidated Entities
(including all letter of credit fees) and the portion of any Capitalized Lease
Obligations allocable to interest expense during such period, including the
REIT’s and each Consolidated Entity’s share of interest expenses in
Unconsolidated Joint Ventures but excluding amortization or write-off of debt
discount and expense (except as provided in clause (ii) below), (ii) with
respect to the REIT and the Consolidated Entities, amortization of costs related
to Swap Agreements, (iii) interest expense on Property specific, secured
construction loans accrued during the construction period to the extent that
such interest expense is not funded by such construction loan under a designated
interest reserve thereunder, (iv) with respect to the REIT and the Consolidated
Entities, and except as provided in the foregoing clause (iii), capitalized
interest, (v) amortization of Capitalized Loan Fees, (vi) to the extent not
included in clauses (i), (ii), (iii), (iv) and (v), the REIT’s and each
Consolidated Entity’s pro rata share of interest expense and other amounts of
the type referred to

Page 14



--------------------------------------------------------------------------------



 



in such clauses of the Unconsolidated Joint Ventures, and (vii) interest
incurred on any liability or obligation that constitutes a Guaranty Obligation
of the REIT or any Consolidated Entity, but only to the extent such interest is
actually paid by the REIT or such Consolidated Entity under the applicable
Guaranty Obligation. For purposes of clause (vi), the REIT’s and such
Consolidated Entity’s pro rata share of interest expense or other amount of any
Unconsolidated Joint Venture shall be deemed equal to the product of (a) the
interest expense or other relevant amount of such Unconsolidated Joint Venture,
multiplied by (b) the percentage of the total outstanding Capital Stock of such
Unconsolidated Joint Venture held by the REIT or such Consolidated Entity,
expressed as a decimal. For purposes of the preceding sentence, the term
“Capital Stock” shall not include the interests described in clause (ii) of the
definition of “Capital Stock”.

          “Interest Period” means, with respect to each LIBOR Advance, a period
commencing on a Business Day and ending one (1), two (2), three (3) or six
(6) months thereafter, as specified by Borrower pursuant to
Section 2.1(a)(i)(B), provided that any such period that would otherwise end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such period shall end on the immediately preceding Business Day.

          “Investment” means, with respect to any Person, (i) any direct or
indirect purchase or other acquisition by that Person of stock or securities, or
any beneficial interest in stock or other securities, of any other Person, any
partnership interest (whether general or limited) in any other Person, or all or
any substantial part of the business or assets of any other Person, (ii) any
direct or indirect loan, advance or capital contribution by that Person to any
other Person, including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, and (iii) any Guaranty Obligations by
that Person with respect to such other Person. The amount of any Investment
shall be the original cost of such Investment, plus the cost of all additions
thereto less any distributions therefrom, but, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment.

          “Investment Mortgages” mean mortgages or deeds of trust securing
indebtedness owned by Borrower.

          “IRS” means the Internal Revenue Service and any Person succeeding to
the functions thereof.

          “Joint Venture” means a joint venture, partnership, limited liability
company, business trust or similar arrangement, whether in corporate,
partnership, limited liability company or other legal form, in each case, which
are not directly or indirectly wholly-owned by Borrower.

          “Land” means unimproved (except as otherwise provided in the
definition of “Construction in Progress”) land. “Land” does not include
Construction in Progress.

          “L/C Commitment Amount” equals $20,000,000.

Page 15



--------------------------------------------------------------------------------



 



          “L/C Maturity Date” means the date which is thirty (30) days prior to
the Maturity Date.

          “Lease Buyout Proceeds” means all proceeds received by or otherwise
payable to any Person in connection with the agreement (whether contained in a
lease or otherwise) by that Person to terminate or otherwise cancel or shorten
the term of any lease with respect to which such Person is the lessor or
landlord.

          “Lender Taxes” has the meaning given to such term in
Section 2.4(i)(i).

          “Lenders” means Wells Fargo (for so long as it holds an interest in a
Note) and any other bank, finance company, insurance or other financial
institution which is or becomes a party to this Agreement by execution of a
counterpart signature page hereto or an Assignment and Assumption, as assignee.
At all times that there are no Lenders other than Wells Fargo, the terms
“Lender” and “Lenders” means Wells Fargo (for so long as it holds an interest in
a Note) in its individual capacity. With respect to matters requiring the
consent to or approval of all Lenders at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and, for voting purposes
only, “all Lenders” shall be deemed to mean “all Lenders other than Defaulting
Lenders”.

          “Letter of Credit” has the meaning given that term in
Section 2.1(a)(iv)(A).

          “Letter of Credit Collateral Account” means a special deposit account
accruing interest in favor of Borrower maintained by the Administrative Agent
and under its sole dominion and control.

          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor, any certificate or other
document presented in connection with a drawing under such Letter of Credit and
any other agreement, instrument or other document governing or providing for
(a) the rights and obligations of the parties concerned or at risk with respect
to such Letter of Credit or (b) any collateral security for any of such
obligations.

          “Letter of Credit Liabilities” means, without duplication, at any time
and in respect of any Letter of Credit, the sum of (a) the Stated Amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender shall be deemed to hold a Letter of Credit Liability in an
amount equal to its Pro Rata Share in the related Letter of Credit.

          “Liabilities and Costs” means all claims, judgments, liabilities,
obligations, responsibilities, losses, damages (including lost profits),
punitive or treble damages, costs, disbursements and expenses (including,
without limitation, reasonable attorneys’, experts’ and consulting fees and
costs of investigation and feasibility studies), fines, penalties and monetary
sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future.

          “LIBOR Advance” means an Advance bearing interest at a fixed rate of
interest determined by reference to the LIBOR Rate.

Page 16



--------------------------------------------------------------------------------



 



          “LIBOR Bid Margin” means the margin above or below LIBOR at which a
Lender offers to make a Fixed Rate Bid Advance to Borrower in response to a
Competitive Bid Request.

          “LIBOR Office” means, relative to any Lender, the office of such
Lender designated as such on the counterpart signature pages hereto or such
other office of a Lender as designated from time to time by notice from such
Lender to Administrative Agent, whether or not outside the United States, which
shall be making or maintaining LIBOR Advances of such Lender.

          “LIBOR Rate” means, with respect to any LIBOR Advance, the rate per
annum (determined solely by the Administrative Agent and rounded upward to the
next 1/16th of one percent) at which deposits in Dollars are offered by the
Administrative Agent in the Designated Market, in either case, at approximately
9:00 A.M. (California time) two (2) Business Days prior to the first day of the
applicable Interest Period in an amount approximately equal to such LIBOR
Advance, and for a period of time comparable to the number of days in the
applicable Interest Period. The determination of the LIBOR Rate by
Administrative Agent shall be conclusive in the absence of manifest error. The
foregoing rate of interest shall be reserve adjusted by dividing the LIBOR Rate
by one (1.00) minus the LIBOR Reserve Percentage, with such quotient to be
rounded upward to the nearest whole multiple of one-hundredth of one percent
(0.01%). All references in this Agreement or other Loan Documents to the LIBOR
Rate include the aforesaid reserve adjustment.

          “LIBOR Reserve Percentage” means, relative to any Interest Period for
LIBOR Advances made by any Lender, the reserve percentage (expressed as a
decimal) equal to the actual aggregate reserve requirements (including all
basic, emergency, supplemental, marginal and other reserves and taking into
account any transactional adjustments or other scheduled changes in reserve
requirements) announced within Administrative Agent as the reserve percentage
applicable to Administrative Agent as specified under regulations issued from
time to time by the Federal Reserve Board. The LIBOR Reserve Percentage shall be
based on Regulation D of the Federal Reserve Board or other regulations from
time to time in effect concerning reserves for “Eurocurrency Liabilities” from
related institutions as though Administrative Agent were in a net borrowing
position.

          “Lien” means any mortgage, deed of trust, pledge, stock pledge, pledge
of ownership interests, negative pledge, hypothecation, collateral assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a “true” lessor pursuant to 9505 of the Uniform Commercial Code) naming
the owner of the asset to which such Lien relates as debtor, under the Uniform
Commercial Code or other comparable law of any jurisdiction.

          “Loan Account” has the meaning given to such term in Section 2.3.

Page 17



--------------------------------------------------------------------------------



 



          “Loan Availability” means the amount of the Commitment available for
Advance to Borrower at any given time in accordance with Section 2.1(a)(i)(A).

          “Loan Documents” means this Agreement, the Notes, the Guaranty, each
Letter of Credit Document, the letter agreement(s) referred to in Sections
2.5(a), (c) and (e), and all other agreements, instruments and documents
(together with amendments and supplements thereto and replacements thereof) now
or hereafter executed by the REIT or Borrower which evidence, guarantee or
secure the Obligations, in each case either as originally executed or as the
same may from time to time be supplemented, modified, amended, renewed, extended
or supplanted.

          “Major Agreements” means, with respect to any Real Property included
within the Unencumbered Pool or which Borrower proposes for inclusion within the
Unencumbered Pool, (a) a lease of such Real Property with respect to 25,000
square feet or more of gross leasable area, (b) each ground lease affecting such
Real Property, and (c) any access agreement, easement, covenants, conditions and
restrictions document, parking agreement or similar agreement which is material
to the use of and access to the Real Property.

          “Material Adverse Effect” means, with respect to a Person, a material
adverse effect upon the condition (financial or otherwise), operations,
performance or properties of such Person. The phrase “has a Material Adverse
Effect” or “will result in a Material Adverse Effect” or words substantially
similar thereto shall in all cases be intended to mean “has resulted, or will or
could reasonably be anticipated to result, in a Material Adverse Effect”, and
the phrase “has no (or does not have a) Material Adverse Effect” or “will not
result in a Material Adverse Effect” or words substantially similar thereto
shall in all cases be intended to mean “does not or will not or could not
reasonably be anticipated to result in a Material Adverse Effect”.

          “Maturity Date” has the meaning given to such term in Section 2.1(c).

          “Minority Interests” means that portion of “minority interests” as set
forth in the REIT’s financial statements which is attributable to the ownership
interest in Borrower of Persons other than the REIT.

          “Multiemployer Plan” means an employee benefit plan defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by the REIT or an ERISA Affiliate thereof.

          “NAREIT Definition” has the meaning given to such term in
Section 11.3.

          “Net Income” means, for any period, total net income (or loss) of the
REIT and the Consolidated Entities for such period, provided that there shall be
excluded therefrom (i) any charge attributable to, or otherwise on account of,
the Minority Interests, (ii) any income or loss attributable to extraordinary
items (including, without limitation, any income or loss attributable to
restructuring of Indebtedness), (iii) gains and losses from sales of assets,
(iv) except to the extent otherwise included hereunder, the income (or loss) of
any Person accrued prior to the date it becomes a Consolidated Entity or is
merged with the REIT or any Consolidated Entity or such Person’s assets are
acquired by the REIT or any Consolidated Entity, (v) any income from
Construction in Progress, and (vi) any charge attributable to, or otherwise on
account of, non-cash expenses associated with stock options or restricted shares
(or equity equivalents thereof).

Page 18



--------------------------------------------------------------------------------



 



For purposes of this definition, the REIT’s or each Consolidated Entity’s pro
rata share of income (or loss) of any Unconsolidated Joint Venture shall be
included in Net Income and shall be deemed equal to the product of (i) the
income (or loss) of such Unconsolidated Joint Venture, multiplied by (ii) the
percentage of the total outstanding Capital Stock of such Unconsolidated Joint
Venture held by the REIT or such Consolidated Entity, expressed as a decimal.
For purposes of the preceding sentence, the term “Capital Stock” shall not
include the interests described in clause (ii) of the definition of “Capital
Stock”.

          “Net Offering Proceeds” means (a) all cash proceeds received by the
REIT as a result of the sale of common, preferred or other classes of stock of
the REIT (if and only to the extent reflected in stockholders’ equity on the
consolidated balance sheet of the REIT prepared in accordance with GAAP) less
customary costs, expenses and discounts of issuance paid by the REIT (all of
which proceeds shall be concurrently contributed by the REIT to Borrower as
additional capital as provided in Section 6.2(h), below), plus (b) all cash and
the fair market value of the net equity of all properties contributed to
Borrower by one or more Persons in exchange for limited partnership interests in
Borrower.

          “New Lender” shall have the meaning set forth in Section 2.9(d).

          “Non-Office Property” means any Real Property that is a retail,
industrial, and/or multi-family residential property.

          “Non-Pro Rata Advance” means an Advance with respect to which fewer
than all the Lenders have funded their respective Pro Rata Shares of such
Advance and the failure of the non-funding Lender or Lenders to fund its or
their respective Pro Rata Shares of such Advance constitutes a breach of this
Agreement.

          “Nonrecourse Debt” means any Debt: (a) under the terms of which the
payee’s remedies upon the occurrence of a default are limited to specific,
identified assets of the payor which secure such Debt; and (b) for the repayment
of which the payor has no personal liability beyond the loss of such specified
assets, except for liability for fraud, material misrepresentations or misuse or
misapplication of insurance proceeds, condemnation awards or rents, existence of
hazardous waste or other customary exceptions to nonrecourse provisions.

          “Note” means the promissory note, which shall be substantially in the
form of Exhibit F, made by Borrower to a Lender evidencing the Advances under
that Lender’s Pro Rata Share of the Commitment, either as originally executed or
as the same may from time to time be supplemented, modified, amended, renewed,
extended or supplanted.

          “Notes” means, collectively, each Bid Advance Note, the Swing Line
Note and each Note.

          “Notice of Borrowing” means, with respect to a proposed Advance
pursuant to Section 2.1(a)(i)(B), a notice substantially in the form of
Exhibit G.

          “Obligations” means all present and future obligations and liabilities
of the Borrower of every type and description arising under or in connection
with this Agreement, the Notes and the other Loan Documents due or to become due
to the Lenders or any Person entitled

Page 19



--------------------------------------------------------------------------------



 



to indemnification, or any of their respective successors, transferees or
assigns, whether for principal, interest, fees, expenses, indemnities or other
amounts (including attorneys’ fees and expenses) and whether due or not due,
direct or indirect, joint and/or several, absolute or contingent, voluntary or
involuntary, liquidated or unliquidated, determined or undetermined, and whether
now or hereafter existing, renewed or restructured, whether or not from time to
time decreased or extinguished and later increased, created or incurred, whether
or not arising after the commencement of a proceeding under the Bankruptcy Code
(including post-petition interest) and whether or not allowed or allowable as a
claim in any such proceeding, and whether or not recovery of any such obligation
or liability may be barred by a statute of limitations or such obligation or
liability may otherwise be unenforceable.

          “Office Property” means any Real Property that is an office building
and any related parking facility.

          “Officer’s Certificate” means a certificate signed by a specified
officer of a Person certifying as to the matters set forth therein.

          “Partnership Units” has the meaning established for that term in the
Partnership Agreement of Borrower.

          “Payoff Amount” has the meaning given to such term in Section 2.7.

          “Payoff Right” has the meaning given to such term in Section 2.7.

          “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to the functions thereof.

          “Permit” means any permit, approval, authorization, license, variance
or permission required from a Governmental Authority under an applicable
Requirement of Law.

          “Permitted Liens” mean:

          (a) Liens (other than Environmental Liens and any Lien imposed under
ERISA) for taxes, assessments or charges of any Governmental Authority or claims
not yet due and any such taxes, assessments, charges or claims which are due if
they are being contested by Borrower in accordance with Section 6.1(d), or the
REIT, as applicable;

          (b) Liens (other than any Lien imposed under ERISA) incurred or
deposits made in the ordinary course of business (including, without limitation,
surety bonds and appeal bonds) in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, contracts (other than for the
repayment of Indebtedness), and statutory obligations;

          (c) Liens imposed by laws, such as mechanics’ liens and other similar
liens arising in the ordinary course of business which secure payment of
obligations not more than thirty (30) days past due or are being contested as
permitted under this Agreement;

          (d) any Liens which are approved by Requisite Lenders;

Page 20



--------------------------------------------------------------------------------



 



          (e) rights of lessees under leases and the rights of lessors under
Capital Leases.

          “Person” means any natural person, corporation, limited partnership,
general partnership, joint stock company, limited liability company, limited
liability partnership, joint venture, association, company, trust, bank, trust
company, land trust, business trust or other organization, whether or not a
legal entity, or any other nongovernmental entity, or any Governmental
Authority.

          “Price Adjustment Date” has the meaning given to such term in Section
2.4(j)(iii).

          “Pricing Period” means (i) the First Pricing Period, (ii) the period
commencing on the first day after the end of the First Pricing Period and ending
on (and including) the date occurring three (3) Business Days after
Administrative Agent receives a Rating Notice and (iii) each period thereafter
commencing on the first day after the end of the immediately preceding Pricing
Period and ending on (and including) the date occurring three (3) Business Days
after Administrative Agent receives a Rating Notice.

          “Prior Credit Agreement” means that certain Third Amended and Restated
Revolving Credit Agreement, dated as of August 9, 2002 (as heretofore amended),
by and among Borrower, as borrower, and Wells Fargo, AmSouth Bank, Wachovia
Bank, N.A., Lehman Commercial Paper Inc., Bank One, N.A., Deutsche Bank Trust
Company Americas, U.S. Bank National Association, and PNC Bank, National
Association, as lenders, and Wachovia Bank, N.A. and Bank One, N.A., as
Documentation Agents, and Wells Fargo Bank, National Association, as
Administrative Agent and Sole Lead Arranger.

          “Prior Lenders” means the “Lenders” as defined in the Prior Credit
Agreement.

          “Prior Loan Documents” means the “Loan Documents” as defined in the
Prior Credit Agreement.

          “Prior Loan” means the “Advances” as defined in the Prior Credit
Agreement.

          “Prior Notes” means the “Notes” as defined in the Prior Credit
Agreement.

          “Pro Rata Share” means, with respect to each Lender, the percentage of
the Commitment set forth opposite the name of that Lender on Schedule 1.1 as
such percentage may be increased or decreased pursuant to an Assignment and
Assumption executed in accordance with Section 11.20.

          “Proceedings” means, collectively, all actions, suits and proceedings
before, and investigations commenced or threatened by or before, any court or
Governmental Authority with respect to a Person.

          “Properties Under Renovation” means, previously completed Properties
that (i) are undergoing substantial renovations that cause at least twenty
percent (20%) of the net rentable area of such Property to be vacant or vacated,
(ii) in respect of which not more than twelve (12) months have elapsed from the
date such renovations were commenced, and (iii)

Page 21



--------------------------------------------------------------------------------



 



Borrower has elected, at its option, for purposes of this Agreement, to value at
book value plus depreciation. “Properties Under Renovation” shall not include
ground-up development construction recently completed, it being understood that
Borrower may change its election pursuant to this clause (iii) at any time.

          “Property” means, as to any Person, any real or personal property,
building, facility, structure, equipment or unit, or other asset owned and
operated by such Person in the ordinary course of its business.

          “Property Expenses” means, for any Property, all operating expenses
relating to such Property, including the following items (provided, however,
that Property Expenses shall not include Debt Service, tenant improvement costs,
leasing commissions, capital improvements, Depreciation and Amortization
Expenses and any extraordinary items not considered operating expenses under
GAAP):

     (i) all expenses for the operation of such Property, including any
management fees payable under management contracts, landscaping costs,
janitorial costs, costs for trash pickup and security costs and all insurance
expenses, but not including any expenses incurred in connection with a sale or
other capital or interim capital transaction;

     (ii) water charges, property taxes, sewer rents and other impositions,
other than fines, penalties, interest or such impositions (or portions thereof)
that are payable by reason of the failure to pay an imposition timely;

     (iii) the cost of routine maintenance, repairs and minor alterations, to
the extent they can be expensed under GAAP; and

     (iv) if Borrower’s interest in such Property is a ground leasehold
interest, rents paid by Borrower under the ground lease for such Property.

          “Property Income” means, for any Property, all gross revenue from the
ownership and/or operation of such Property (but excluding (i) income from a
sale or other capital item transaction and (ii) Lease Buyout Proceeds), service
fees and charges, all tenant expense reimbursement income payable with respect
to such Property (but not such reimbursement for expenditures not deducted as a
Property Expense), and proceeds of business interruption insurance specifically
allocable to such Property.

          “Property Information” means the following information and other items
with respect to each Real Property which Borrower intends to designate as an
Unencumbered Asset to be added to the Unencumbered Pool:

     (i) A physical description of such Real Property, the date upon which such
Real Property was acquired or is proposed to be acquired by Borrower, the
Acquisition Price of such Real Property, if the building located on such Real
Property or the use of such building does not conform to applicable zoning
ordinances and laws, a description of such nonconformity and whether such
building or use is a legal nonconforming use, a copy of any reports delivered to
Borrower with respect to the structural integrity of improvements located on
such Real Property and Borrower’s preliminary budget for

Page 22



--------------------------------------------------------------------------------



 



nonrevenue enhancing capital expenditures for such Real Property for the next
succeeding eight (8) Fiscal Quarters;

     (ii) A current operating statement for such Real Property, audited or
certified by Borrower as being true and correct in all material respects and
prepared in accordance with GAAP, and comparative operating statements for the
current interim fiscal period and for the previous two (2) Fiscal Years (or such
lesser period as it has been operating); provided, however, that, if Borrower
shall have owned such Real Property for less than the period to be covered by
such operating statements and comparative operating statements, then the audit
and certification requirements shall extend only to the period of ownership by
Borrower, and Borrower shall provide to Administrative Agent complete copies of
any operating statements prepared by former owner(s) of such Real Property with
respect to the remainder of the periods required hereunder, if the same are
available to Borrower;

     (iii) A current Rent Roll for such Real Property, certified by Borrower as
being true and correct (or if Borrower does not presently own the Property, a
copy of the Rent Roll prepared by the seller thereof);

     (iv) A “Phase I” environmental assessment of such Real Property not more
than sixty (60) months old and prepared by an environmental engineering firm
reasonably acceptable to Administrative Agent;

     (v) At Administrative Agent’s request, copies of all Major Agreements
affecting such Real Property;

     (vi) A copy of Borrower’s most recent Owner’s or Leasehold Policy of Title
Insurance, if any, covering such Real Property or, for Real Property to be
acquired, a preliminary title report; and

     (vii) If Borrower’s interest in such Real Property is a ground leasehold
interest, a copy of the ground lease pursuant to which Borrower leases such Real
Property and all amendments thereto and memoranda thereof.

          “Property NOI” means, for any Property for any period, (i) all
Property Income for such period, minus (ii) all Property Expenses for such
period.

          “Rating Notice” means written notice from Borrower to Administrative
Agent delivered within three (3) Business Days after Borrower receives notice of
each change in the rating of Borrower’s long-term unsecured senior Debt by any
rating agency that has rated Borrower’s long-term unsecured senior Debt and
certifying that, as of the date of such written notice, (i) Borrower’s long-term
unsecured senior Debt either (A) was rated by Standard & Poor’s and by one of
the other rating agencies identified in clause (i) of the Definition of
“Borrower’s Long-Term Unsecured Senior Debt Rating” (set forth in the definition
of “Applicable Pricing Level”) (and setting forth the respective ratings of such
two rating agencies), (B) was rated by more than two of the rating agencies
identified in such clause (i), provided that one of such ratings was by either
Moody’s Investors Service, Inc. or Standard & Poor’s (and setting forth the
respective ratings of such agencies), or (C) was not rated by two or more of the

Page 23



--------------------------------------------------------------------------------



 



rating agencies in accordance with such clause (i), and (ii) if either subclause
(A) or (B) above applies, the lower of such ratings (if there are two different
ratings of Borrower’s long-term unsecured senior Debt) or the average of the two
lowest ratings (if there are more than two different ratings of such Debt) (or
if such two lowest ratings cannot be averaged, the lower of such two lowest
ratings).

          “Real Property” means each lot or parcel (or portions thereof) of real
property, improvements and fixtures thereon and appurtenances thereto now or
hereafter owned or leased by Borrower or any other Consolidated Entity.

          “Regulations T, U and X” mean such Regulations of the Federal Reserve
Board as in effect from time to time.

          “Reimbursement Obligation” means the absolute, unconditional and
irrevocable obligation of the Borrower to reimburse the Administrative Agent for
any drawing honored by the Administrative Agent under a Letter of Credit.

          “REIT” means Arden Realty, Inc., a Maryland corporation.

          “Release” means the release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration into
the indoor or outdoor environment or into or out of any Property, including the
movement of Contaminants through or in the air, soil, surface water, groundwater
or property.

          “Remedial Action” means any action required by applicable
Environmental Laws to: (a) clean up, remove, treat or in any other way address
Contaminants in the indoor or outdoor environment; (b) prevent the Release or
threat of Release or minimize the further Release of Contaminants so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care.

          “Rent Roll” means, with respect to any Real Property, a rent roll for
such Real Property stating for each tenancy within such Real Property the
identity of the lessee, the suite designation of the space leased, the gross
leasable area included within such space, the date of commencement and the date
of termination of such tenancy, the base rent and any escalations or operating
expense reimbursement payable in respect of such tenancy and the type of lease
(i.e., gross or degree to which net of expenses, taxes and other items).

          “Reportable Event” means any of the events described in Section
4043(c) of ERISA, other than an event for which the thirty (30) day notice
requirement is waived by regulations.

          “Requirements of Law” means, as to any Person, the charter and
by-laws, partnership agreement or other organizational or governing documents of
such Person, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject, including without limitation, the Securities
Act, the Securities Exchange Act, Regulations T, U and X, FIRREA and any
certificate of

Page 24



--------------------------------------------------------------------------------



 



occupancy, zoning ordinance, building, environmental or land use requirement or
Permit or occupational safety or health law, rule or regulation.

          “Requisite Lenders” means: (a) as of any date of determination if the
Commitments are then in effect, Lenders whose Pro Rata Shares, in the aggregate,
are at least sixty-six and two-thirds percent (662/3%), provided that: (i) in
determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded and the Pro Rata Shares of the Lenders
shall be redetermined, for voting purposes only, to exclude the Pro Rata Shares
of such Defaulting Lenders; (ii) in determining such percentage at any given
time, no Bid Advances made by any Lender shall be included in determining such
Lender’s Pro Rata Share; and (iii) in no event shall fewer than two (2) Lenders
constitute “Requisite Lenders”; and (b) as of any date of determination if the
Commitments have then been suspended or terminated and there are then any
outstanding Advances, Lenders holding sixty-six and two thirds percent (662/3%)
of all such outstanding Advances (including outstanding Bid Advances), provided
that in no event shall fewer than two (2) Lenders constitute “Requisite
Lenders”.

          “Responsible Official” means (a) when used with reference to a Person
other than an individual, any corporate officer of such Person, general partner
of such Person, corporate officer of a corporate general partner of such Person,
or corporate officer of a corporate general partner of a partnership that is a
general partner of such Person, or any other responsible official thereof acting
on behalf thereof, and (b) when used with reference to a Person who is an
individual, such Person.

          “Securities” means any stock, shares, voting trust certificates,
bonds, debentures, notes or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or in general any instruments
commonly known as “securities”, or any certificate of interest, shares, or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations, provided that
Securities shall not include Cash Equivalents, Investment Mortgages or equity
investments in Unconsolidated Joint Ventures.

          “Securities Act” means the Securities Act of 1933, as amended to the
date hereof and from time to time hereafter, and any successor statute.

          “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended to the date hereof and from time to time hereafter, and any successor
statute.

          “Senior Loans” has the meaning given to such term in Section 10.4(b).

          “Sole Lead Arranger” means Wells Fargo Bank, National Association.

          “Solvency Certificate” means, in the case of the REIT, a certificate
in the form of Exhibit H-1 and in the case of Borrower, a certificate in the
form of Exhibit H-2.

          “Solvent” means as to any Person at the time of determination, that
such Person (a) owns Property the value of which (both at fair valuation and at
present fair saleable value) is greater than the amount required to pay all of
such Person’s liabilities (including the probable amount of contingent
liabilities and debts); (b) is able to pay all of its debts as such debts mature

Page 25



--------------------------------------------------------------------------------



 



(including through refinancing on commercially reasonable terms); and (c) has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage.

          “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies.

          “Stated Amount” means the amount available to be drawn by a
beneficiary under a Letter of Credit from time to time, as such amount may be
increased or reduced from time to time in accordance with the terms of such
Letter of Credit.

          “Stockholders’ Equity” means, as of any date of determination, the
consolidated Stockholders’ Equity of the REIT as of that date determined in
accordance with GAAP and shown in the financial statements of the REIT and the
Consolidated Entities; provided that there shall be excluded from Stockholders’
Equity any amount attributable to Disqualified Stock.

          “Subsidiary” means, as of any date of determination and with respect
to any Person, any corporation, limited liability company or partnership
(whether or not, in either case, characterized as such or as a “joint venture”),
whether now existing or hereafter organized or acquired: (a) in the case of a
corporation or limited liability company, of which a majority of the Securities
having ordinary voting power for the election of directors or other governing
body (other than Securities having such power only by reason of the happening of
a contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership, of which
a majority of the partnership or other ownership interests are at the time
beneficially owned by such Person and/or one or more of its Subsidiaries.

          “Swap Agreement” means a written agreement between Borrower and one or
more financial institutions providing for “swap”, “cap”, “collar”, “floor,” “buy
down” or other interest rate protection with respect to any Indebtedness, in
form and substance acceptable to Administrative Agent.

          “Swing Line” has the meaning given to such term in
Section 2.1(a)(iii).

          “Swing Line Advance” means an Advance effected under the Swing Line.

          “Swing Line Lender” means Administrative Agent acting in its capacity
as the lender under the Swing Line, and any successor to Administrative Agent in
that capacity.

          “Swing Line Note” means the Swing Line Note, substantially in the form
of Exhibit I, made by Borrower for the benefit of the Swing Line Lender
evidencing Swing Line Advances, either as originally executed or as the same may
from time to time be supplemented, modified, amended, renewed, extended or
supplanted.

          “Syndication Agents” mean Deutsche Bank Trust Company Americas,
Wachovia Bank, N.A., JPMorgan Chase Bank, N.A., and/or such other Lender as
hereafter designated in writing by the Administrative Agent to serve as a
Syndication Agent hereunder (subject to Section 10.15).

Page 26



--------------------------------------------------------------------------------



 



          “Tangible Net Worth” means, at any time, the Stockholders’ Equity,
plus Minority Interests, plus cumulative net additions of Depreciation and
Amortization Expense deducted in determining income for all Fiscal Quarters
ending after the date of Borrower’s formation, minus Intangible Assets.

          “Tax Expense” means (without duplication), for any period, total tax
expense (if any) attributable to income and franchise taxes based on or measured
by income, whether paid or accrued, of the REIT and the Consolidated Entities,
including the REIT’s and each Consolidated Entity’s pro rata share of tax
expenses in each Unconsolidated Joint Venture. For purposes of this definition,
the REIT’s and each Consolidated Entity’s pro rata share of any such tax expense
of such Unconsolidated Joint Venture shall be deemed equal to the product of
(i) such tax expense of such Unconsolidated Joint Venture, multiplied by
(ii) the percentage of the total outstanding Capital Stock of such
Unconsolidated Joint Venture held by the REIT or such Consolidated Entity,
expressed as a decimal. For purposes of the preceding sentence, the term
“Capital Stock” shall not include the interests described in clause (ii) of the
definition of “Capital Stock”.

          “Termination Event” means, with respect to the REIT, any ERISA
Affiliate thereof, or a Benefit Plan, as applicable (a) any Reportable Event,
(b) the withdrawal of a Person or an ERISA Affiliate of such Person from a
Benefit Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, (c) the occurrence of an obligation
arising under Section 4041 of ERISA of a Person or an ERISA Affiliate of such
Person to provide affected parties with a written notice of an intent to
terminate a Benefit Plan in a distress termination described in Section 4041(c)
of ERISA, (d) the institution by the PBGC of proceedings to terminate any
Benefit Plan under Section 4042 of ERISA, (e) any event or condition which
constitutes grounds under Section 4042 of ERISA for the appointment of a trustee
to administer a Benefit Plan, (f) the partial or complete withdrawal of a Person
or any ERISA Affiliate of such Person from a Multiemployer Plan, or (g) the
adoption of an amendment by any Person or any ERISA Affiliate of such Person to
terminate any Benefit Plan that is subject to Title IV of ERISA.

          “Total Liabilities” means, at any time, without duplication, the
aggregate amount of (i) all Indebtedness and other liabilities of the REIT and
the Consolidated Entities reflected in the financial statements of the REIT or
disclosed in the financial notes thereto, plus (ii) all Indebtedness and other
liabilities of all Unconsolidated Joint Ventures that are recourse to the REIT
or any Consolidated Entity or any of its assets or that otherwise constitute
Indebtedness of the REIT or any Consolidated Entity, plus (iii) the REIT’s and
each Consolidated Entity’s pro rata share of all Indebtedness and other
liabilities of any Unconsolidated Joint Venture not otherwise constituting
Indebtedness of the REIT or such Consolidated Entity, plus (iv) all Guaranty
Obligations of the REIT and the Consolidated Entities, plus (v) all Letter of
Credit Liabilities. For purposes of clause (iii), the REIT’s and such
Consolidated Entity’s pro rata share of all Indebtedness and other liabilities
of any Unconsolidated Joint Venture shall be deemed equal to the product of
(a) such Indebtedness or other liabilities, multiplied by (b) the percentage of
the total outstanding Capital Stock of such Person held by the REIT or such
Consolidated Entity, expressed as a decimal. For purposes of the preceding
sentence, the term “Capital Stock” shall not include the interests described in
clause (ii) of the definition of “Capital Stock”. Total Liabilities shall not
include Minority Interests.

Page 27



--------------------------------------------------------------------------------



 



          “to the best knowledge of” means, when modifying a representation,
warranty or other statement of any Person, that the fact or situation described
therein is known by the Person (or, in the case of a person other than a natural
person, known by a Responsible Official of that Person) making the
representation, warranty or other statement, or with the exercise of reasonable
due diligence under the circumstances (in accordance with the standard of what a
reasonable Person in similar circumstances would have done) would have been
known by the Person (or, in the case of a Person other than a natural Person,
would have been known by a Responsible Official of that Person).

          “Unconsolidated Joint Venture” means any Joint Venture of the REIT or
any Consolidated Entity in which the REIT or such Consolidated Entity holds any
Capital Stock but which would not be combined with the REIT in the consolidated
financial statements of the REIT in accordance with GAAP.

          “Unencumbered Asset” means, as of the date of determination, any Real
Property (a) designated by Borrower that satisfies all of the following
conditions and (b) has been expressly approved in writing by Administrative
Agent as an Unencumbered Asset, which approval shall not be unreasonably
withheld if, in Administrative Agent’s reasonable judgment, such Real Property
satisfies the following criteria:

     (i) is a completed Property or a Property Under Renovation;

     (ii) is free and clear of any Lien, other than (a) easements, covenants,
and other restrictions, charges or encumbrances not securing Indebtedness that
do not interfere materially with the ordinary operations of such Real Property
and do not materially detract from the value of such Real Property; (b) building
restrictions, zoning laws and other Requirements of Law; (c) leases and
subleases of such Real Property in the ordinary course of business; and
(d) Permitted Liens;

     (iii) is Wholly-Owned;

     (iv) with respect to such Real Property, is in conformance with current
applicable zoning laws and the Borrower has so certified to Administrative
Agent;

     (v) with respect to such Real Property, Borrower has received a “Phase I”
environmental assessment and a structural/physical report and has certified to
Administrative Agent that no environmental or structural issues have been
identified in those reports; and

     (vi) with respect to such Real Property, when aggregated with all other
Real Properties in the Unencumbered Pool , the Real Properties in the
Unencumbered Pool shall not be less than eighty-five percent (85%) leased in the
aggregate; provided, however, that the Real Properties in the Unencumbered Pool
may be less than eighty-five percent (85%) leased (but in all instances greater
than eighty percent (80%) leased in the aggregate) so long as the Real
Properties in the Unencumbered Pool are not less than eighty-five percent (85%)
leased for more than two Fiscal Quarters during any rolling (i.e., consecutive)
eight Fiscal Quarters.

Page 28



--------------------------------------------------------------------------------



 



          Any Real Property which does not satisfy each of the foregoing
conditions specified in clauses (i) through (vi) above may constitute an
Unencumbered Asset only if such Real Property has been expressly approved by the
Requisite Lenders in writing as an Unencumbered Asset.

          As of the date hereof all Unencumbered Assets are described on
Schedule 8.5; provided that if any Unencumbered Asset (including any of the
properties listed on Schedule 8.5) no longer satisfies any of the conditions set
forth in the foregoing clauses (i) through (vi), inclusive, the Requisite
Lenders shall have the right, at any time and from time to time, to notify
Borrower that, effective upon the giving of such notice, such asset shall no
longer be considered an Unencumbered Asset. If Borrower intends to designate a
Real Property as an Unencumbered Asset to be added to the Unencumbered Pool from
time to time, it will notify the Administrative Agent of such intention, which
notice will include, with respect to such Real Property, the Property
Information with respect to such Real Property, and such other information and
items as may be reasonably requested by Administrative Agent with respect to
such Real Property. If Borrower at any time intends to withdraw any Real
Property from the Unencumbered Pool, it shall (A) notify the Administrative
Agent of its intention, and (B) deliver to the Administrative Agent a
certificate of its chief financial officer, chief executive officer or chief
operating officer setting forth the calculations establishing that Borrower will
be in compliance with Section 8.5 after giving effect to such withdrawal (and
any concurrent addition of Real Properties to the Unencumbered Pool), which
calculations shall be in such detail, and otherwise in such form and substance,
as Administrative Agent reasonably requires.

          Effective automatically upon receipt of such notice and certificate by
Administrative Agent (or upon any later date stated in such notice), such Real
Property shall no longer constitute an Unencumbered Asset. No Unencumbered Asset
shall be Construction in Progress.

          “Unencumbered Asset Value” means, as of any date of determination, the
sum of (without duplication) of clauses (i) and (ii) below, less any applicable
deductions described in the paragraph following clause (ii) below:

          (i) except to the extent that any Unencumbered Asset is valued
pursuant to clause (ii) below, the product of the aggregate Property NOI of all
Unencumbered Assets during the period of the full Fiscal Quarter most recently
ended, multiplied by four (4), divided by (A) with respect to Office Properties,
the Capitalization Rate, and (B) with respect to Non-Office Properties, the
Capitalization Rate or such other capitalization rate to be mutually agreed upon
by Borrower and Administrative Agent; and

          (ii) the aggregate book value plus depreciation of the following
Unencumbered Assets up to a maximum of thirty-five percent (35%) of Unencumbered
Asset Value:

          (A) Properties Under Renovation up to a maximum of the lesser of
(A) fifteen percent (15%) of Unencumbered Asset Value, or (B) fifteen percent
(15%) of the total square footage of the Unencumbered Pool;

Page 29



--------------------------------------------------------------------------------



 



          (B) Acquired Assets up to a maximum twenty percent (20%) of
Unencumbered Asset Value; and

          (C) Completed Construction Assets up to a maximum twelve and one-half
percent (12.5%) of Unencumbered Asset Value.

          The amounts determined pursuant to the foregoing clauses (i) and
(ii) shall exclude:

          (a) with respect to all Unencumbered Assets that are, on an individual
basis, less than seventy percent (70%) leased, any amount in excess of the
lesser of (1) twenty percent (20%) of Unencumbered Asset Value or (2) the
aggregate amount determined pursuant to clauses (i) and (ii) attributable to
square footage of such less than seventy percent (70%) leased assets that
exceeds twenty percent (20%) of the total square footage of all assets
comprising the Unencumbered Pool;

          (b) with respect to all Unencumbered Assets not located in one of
Borrower’s Existing Markets, any amount in excess of the lesser of (1) twenty
percent (20%) of the Unencumbered Asset Value, or (2) the aggregate amount
determined pursuant to clauses (i) and (ii) attributable to square footage not
located in one of Borrower’s Existing Markets that exceeds twenty percent (20%)
of the total square footage of all assets comprising the Unencumbered Pool;

          (c) with respect to all Unencumbered Assets which are Non-Office
Properties, any amount in excess of the lesser of (1) five percent (5%) of
Unencumbered Asset Value or (2) the aggregate amount determined pursuant to
clauses (i) and (ii) attributable to square footage that exceeds five percent
(5%) of the total square footage of all assets comprising the Unencumbered Pool;
and

          (d) with respect to all Unencumbered Assets subject to a ground lease,
any amount in excess of the lesser of (1) twenty-five percent (25%) of
Unencumbered Asset Value or (2) the aggregate amount determined pursuant to
clauses (i) and (ii) attributable to square footage that exceeds twenty-five
percent (25%) of the total square footage of all assets comprising the
Unencumbered Pool; provided, however, the limitation set in this subparagraph
(d) shall not apply to (or include) a ground lease which covers only an
ancillary parcel (e.g., parking or common area), and not land under or any
building improvements, with respect to the subject Property.

          In the event that either (1) a percentage limitation set forth in any
of the sub-clauses (A) through (C) of clause (ii) above, or (2) the aggregate
35% limitation referred to in clause (ii) above shall constitute a limiting
factor on the valuation of any such Property, then the following rule shall
apply “at the margin” (i.e., with respect to that particular Property which
would cause any such maximum percentage limitation to be exceeded): (A) the book
value plus depreciation of such Property shall be included in determining
Unencumbered Asset Value in accordance with sub-clauses (A) through (C) of
clause (ii) above to the extent (herein referred to as the “Unencumbered Asset
Value Included Percentage”) permissible up to the limiting percentage as
applicable; and (B) the balance of the value of such Property shall be
determined

Page 30



--------------------------------------------------------------------------------



 



in accordance with clause (i) above by including therein an amount equal to the
product of the Property NOI of such Property times the reciprocal of the
Unencumbered Asset Value Included Percentage (i.e., 100% minus the Unencumbered
Asset Value Included Percentage). By way of example, if the book value plus
depreciation of a Property were included up to an amount equal to 35% thereof,
then 65% of the Property NOI of such Property would be included in the aggregate
Property NOI of all Unencumbered Assets pursuant to clause (i) above.

          “Unencumbered Pool” means the pool of Unencumbered Assets.

          “Unencumbered Pool Statements” has the meaning given to such term in
Section 5.1(f).

          “Unmatured Event Of Default” means an event which, with the giving of
notice or the lapse of time, or both, would constitute an Event of Default.

          “Unsecured Funded Indebtedness” means Debt that is not secured by any
Lien and includes, without limitation, outstanding Advances, together with all
Letter of Credit Liabilities.

          “Unsecured Interest Expense Coverage Ratio” means, at the time of
determination, the ratio of (i) Property NOI of all Unencumbered Assets for the
Fiscal Quarter then most recently ended (or, if shorter, for the period from the
Closing Date to the end of such period), to (ii) Interest Expense on all
Unsecured Funded Indebtedness for such period.

          “Wells Fargo” means Wells Fargo Bank, National Association.

          “Wholly-Owned” means, with respect to any Real Property, that title to
such Real Property is held in fee directly by Borrower (or any entity in which
Borrower owns, directly or indirectly, 100% of the ownership interests) or that
Borrower (or any entity in which Borrower owns, directly or indirectly, 100% of
the ownership interests) is the lessee under a ground lease.

     1.2. Computation of Time Periods. In this Agreement, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to and
including”. Periods of days referred to in this Agreement shall be counted in
calendar days unless Business Days are expressly prescribed.

     1.3. Terms.

          (a) Any accounting terms used in this Agreement which are not
specifically defined shall be construed in conformity with, and all financial
data required to be submitted by this Agreement shall be prepared in conformity
with, GAAP, except as otherwise specifically prescribed in this Agreement.

          (b) In each case where the consent or approval of Administrative
Agent, all the Lenders and/or the Requisite Lenders is required, or their
non-obligatory action is requested by Borrower, such consent, approval or action
shall be in the sole and absolute discretion of Administrative Agent and, as
applicable, each Lender, unless otherwise specifically indicated.

Page 31



--------------------------------------------------------------------------------



 



          (c) Any time the word “or” is used herein, unless the context
otherwise clearly requires, it has the inclusive meaning represented by the
phrase “and/or”. The words “hereof’, “herein”, “hereby”, “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular provision of
this Agreement. Article, section, subsection, clause, exhibit and schedule
references are to this Agreement unless otherwise specified. Any reference in
this Agreement to this Agreement or to any other Loan Document includes any and
all amendments, modifications, supplements, renewals or restatements thereto or
thereof, as applicable.

ARTICLE 2
ADVANCES

     2.1. Loan Advances and Repayment.

          (a) Loan Availability; Credit Facilities.

               (i) Loan Availability.

          (A) Subject to the terms and conditions set forth in this Agreement,
the Lenders hereby agree to make Advances to Borrower from time to time during
the period from the Closing Date to the Business Day next preceding the Maturity
Date, subject to the following:

               (1) Subject to the terms of Section 2.7, Section 2.8 and Section
2.9, the sum of the aggregate principal amount of all outstanding Advances
(including outstanding Swing Line Advances) and the aggregate amount of all
Letter of Credit Liabilities shall not at any time exceed Three Hundred Ten
Million Dollars ($310,000,000);

               (2) the sum of the aggregate principal amount of all outstanding
Advances (including outstanding Swing Line Advances) and the aggregate amount of
all Letter of Credit Liabilities shall not at any time exceed the lesser of
(a) the Commitment or (b) the amount which, when combined with all components of
the unsecured Total Liabilities of the REIT and the Consolidated Entities (other
than outstanding Advances and all Letter of Credit Liabilities) as of the date
of determination, is equal to 59.8802% of the Unencumbered Asset Value of the
Unencumbered Pool as of such date; and

               (3) if any Swing Line Advances are outstanding as of the date of
any such Advance, (a) such Advance shall be in an amount equal to at least the
aggregate outstanding principal of all outstanding Swing Line Advances, and
(b) the proceeds thereof shall be applied first to the payment of such
outstanding Swing Line Advances.

     All Advances under this Agreement shall be made by the Lenders
simultaneously and proportionately to their respective Pro Rata Shares. Borrower
acknowledges and agrees that neither the Administrative Agent nor any Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make an Advance hereunder and that the Pro Rata Share of the
Commitment of any Lender shall not be increased or decreased as a result of the
failure by any other Lender to perform its obligation to make an Advance.
Advances may be voluntarily prepaid pursuant to Section 2.6(a) and, subject to
the provisions of this Agreement, any amounts so prepaid may be reborrowed under
this Section 2.1(a)(i). Interest shall accrue and be payable

Page 32



--------------------------------------------------------------------------------



 



on outstanding Advances as provided in Section 2.4. The principal balance of the
Advances shall be payable in full on the Maturity Date. The obligation of
Borrower to repay Advances will be evidenced by the Notes, and the obligation of
Borrower to repay Swing Line Advances shall be further evidenced by the Swing
Line Notes and the obligation of Borrower to repay Bid Advances shall be further
evidenced by the Bid Advance Notes.

          (B) Notice of Borrowing.

               (1) Whenever Borrower desires to borrow under this Section 2.1,
but in no event more than five (5) times during any one (1) calendar month,
Borrower shall give Administrative Agent, at Wells Fargo Real Estate Group
Disbursement Center, 2120 East Park Place, Suite 100, El Segundo, California
90245, Attention: Ms. Eva Lopez (telephone: (310) 335-9471; telecopier:
(310) 615-1014), with a copy to: Wells Fargo Bank, Real Estate Group, 11601
Wilshire Blvd., 17th Floor, Los Angeles, California 90025, Attention: Mr. Bryan
W. Stevens, or at such other addresses as Administrative Agent shall designate,
an original or facsimile Notice of Borrowing no later than 9:00 A.M. (San
Francisco time), not less than three (3) nor more than five (5) Business Days
prior to the proposed Funding Date of each LIBOR Advance, and not less than one
(1) nor more than five (5) Business Days prior to the proposed Funding Date of
each Base Rate Advance. Each Notice of Borrowing shall specify (a) the Funding
Date (which shall be a Business Day) of the proposed Advance, (b) the amount of
the proposed Advance, provided that the aggregate amount of such proposed
Advance shall, if such Advance is a LIBOR Advance, equal One Million Dollars
($1,000,000) or integral multiples of Fifty Thousand Dollars ($50,000) in excess
thereof, and provided further that the aggregate amount of such proposed Advance
shall, if such Advance is a Base Rate Advance, be equal to or greater than Two
Hundred Fifty Thousand Dollars ($250,000), (c) whether the Advance to be made
thereunder will be a Base Rate Advance or a LIBOR Advance and, if a LIBOR
Advance, the Interest Period, and (d) the proposed use of such Advance. Any
Notice of Borrowing pursuant to this Section 2.1(a)(i)(B) shall be irrevocable.

               (2) Borrower may elect (a) to convert LIBOR Advances or any
portion thereof into Base Rate Advances, or (b) to convert Base Rate Advances or
any portion thereof to LIBOR Advances, or (c) to convert LIBOR Advances or any
portion thereof into new LIBOR Advances, provided, however that the aggregate
amount of the Advances being converted into or continued as LIBOR Advances
shall, in the aggregate, equal One Million Dollars ($1,000,000) or an integral
multiple of Fifty Thousand Dollars ($50,000) in excess thereof. The conversion
of a LIBOR Advance to a Base Rate Advance or to a new LIBOR Advance shall only
occur on the last Business Day of the Interest Period relating to such LIBOR
Advance. Each election under clause (b) above shall be made by Borrower giving
Administrative Agent an original or facsimile Notice of Borrowing no later than
9:00 A.M. (San Francisco time), not less than three (3) nor more than five
(5) Business Days prior to the date of proposed conversion to a LIBOR Advance.
Each election under clause (c) above shall be made by Borrower giving
Administrative Agent an original or facsimile Notice of Borrowing no later than
9:00 A.M. (San Francisco time), not less than three (3) nor more than five
(5) Business Days prior to the last day of the Interest Period for the LIBOR
Advance in question. Each Notice of Borrowing delivered pursuant to this
Section 2.1(a)(i)(B)(2) shall specify

Page 33



--------------------------------------------------------------------------------



 



(x) the amount of the new LIBOR Advance or Base Rate Advance, as the case may
be, (y) with respect to a new LIBOR Advance, the Interest Period therefor, and
(z) the date of the effectiveness of the LIBOR Rate or Base Rate, as the case
may be (which date shall be a Business Day).

               (3) Upon receipt of a Notice of Borrowing in proper form
requesting LIBOR Advances under subparagraph (1) or (2) above, Administrative
Agent shall deliver a copy thereof (by facsimile) to each Lender by noon (San
Francisco time) on the same day of Administrative Agent’s receipt thereof and
shall determine the LIBOR Rate applicable to the Interest Period for such LIBOR
Advances, and shall, two (2) Business Days prior to the beginning of such
Interest Period, give (by facsimile) a Fixed Rate Notice in respect thereof to
Borrower and the Lenders; provided, however, that failure to give such notice to
Borrower shall not affect the validity of such rate. Each determination by
Administrative Agent of the LIBOR Rate shall be conclusive and binding upon the
parties hereto in the absence of manifest error.

               (4) If Borrower does not make a timely election to convert all or
a portion of a LIBOR Advance into a new LIBOR Advance in accordance with
Section 2.1(a)(i)(B)(2) such LIBOR Advance shall be automatically converted to a
Base Rate Advance upon expiration of the Interest Period applicable to such
LIBOR Advance.

               (5) Notwithstanding the foregoing or any other provision hereof
to the contrary, in addition to the number of Advances permissible monthly under
the Commitment pursuant to subsection (1) above, Borrower shall be permitted to
borrow under the Swing Line multiple times during any calendar month, provided
that (A) the Notice of Borrowing with respect to any Swing Line Advance shall be
given by Borrower to Administrative Agent no later than 11:00 A.M. (San
Francisco time) on the proposed Funding Date of such Swing Line Advance and
shall designate such Advance as a Swing Line Advance; and (B) each requested
Advance under the Swing Line shall equal Two Hundred Fifty Thousand Dollars
($250,000) or an integral multiple of Ten Thousand Dollars ($10,000) in excess
thereof. The obligation of Administrative Agent (as the Swing Line Lender) to
fund Swing Line Advances in accordance with Section 2.1(a)(iii) below shall not
be subject to Section 10.3(a) or (b). The other Lenders have no obligation under
Section 10.3(c) to fund their Pro Rata Share of any Swing Line Advance (but do
have an obligation to fund an Advance to replace such Swing Line Advance in
accordance with such Section 10.3(a)), and the Administrative Agent alone (as
the Swing Line Lender) shall fund all Swing Line Advances. Except as provided in
Section 2.1(a)(iii) below, in the preceding sentences of this
Section 2.1(a)(i)(B)(5), in Section 2.6(a) or in Section 10.3, all other
provisions of this Agreement shall apply to any such Swing Line Advance.

Page 34



--------------------------------------------------------------------------------



 



               (ii) Bid Facility.

          (A) Bid Advances. Each Lender severally agrees that,

               (1) subject to the conditions that at the time of Borrower’s
submission of the relevant Competitive Bid Request, (a) Borrower’s Long Term
Unsecured Senior Debt Rating is equal to or higher than BBB-/Baa3 and (b) no
Event of Default or Unmatured Event of Default has occurred and is continuing,
Borrower may, in accordance with this Section 2.1(a)(ii) and the other relevant
provisions of the Loan Documents, from time to time request that the Lenders, at
any time before the 32nd day prior to the Maturity Date, submit Competitive Bids
to make Bid Advances to Borrower; provided, however, that (A) at no time shall
the aggregate principal amount of all outstanding Bid Advances cause the
aggregate principal amount of all outstanding Advances (taking into account any
repayments of Advances with the proceeds thereof) to exceed the applicable
dollar limitations of Sections 2.1(a)(i) above; (B) at no time shall the
aggregate outstanding principal amount of all Bid Advances (taking into account
any repayments of Advances with the proceeds thereof) exceed the Bid Advance
Limit; (3) at no time may the number of Fixed Rate Periods of then outstanding
Fixed Rate Bid Advances and Absolute Rate Bid Advances exceed eight, in each
case giving effect to any Bid Advances then requested; and (C) Borrower shall
not issue a Competitive Bid Request for a Bid Advance having a term of other
than 30, 60 or 90 days or a maturity date subsequent to the Maturity Date.

               (2) The Lenders may, but shall not be obligated to, submit
Competitive Bids in response to any Competitive Bid Request, and Borrower may,
but shall not be obligated to, accept any such offers. Subject to other
provisions of this Section 2.1, the obligation of a Lender to fund its Pro Rata
Share of Advances shall be unaffected by its making of any Bid Advances, even if
such Lender makes Bid Advances in an aggregate amount in excess of its Pro Rata
Share of the Commitment.

               (3) On the last day of each Fixed Rate Period applicable to any
Bid Advances, Borrower shall pay to Administrative Agent, for the respective
accounts of the Lenders making such Bid Advances, the full amount of the
principal of such Bid Advances. Borrower shall not prepay all or any portion of
the principal balance of any Bid Advance (i.e., make any payment of principal on
any Bid Advance prior to the end of the Fixed Rate Period applicable to such Bid
Advance) without the prior written consent of the Lender which made such Bid
Advance (which consent may be withheld in the sole and absolute discretion of
such Lender).

          (B) Type of Bid Advances. Bid Advances made under this
Section 2.1(a)(ii) may be Absolute Rate Bid Advances or Fixed Rate Bid Advances,
subject, however, to Section 2.4(j).

          (C) Bid Advance Borrowings.

               (1) When Borrower desires to effect one or more borrowings
consisting of one or more Bid Advances, but not more often than once in any
period of thirty (30) consecutive days, Borrower shall notify Administrative
Agent by telephone (followed

Page 35



--------------------------------------------------------------------------------



 



promptly by a facsimile of the related Competitive Bid Request) no later than
8:00 A.M. (California time), (x) in the case of a Fixed Rate Auction, five
Business Days prior to the proposed Funding Date of the requested borrowings, or
(y) in the case of an Absolute Rate Auction, two Business Days prior to the
proposed Funding Date of the requested borrowing(s), in each case, together with
a fee payable to Administrative Agent as provided in a separate agreement
between Administrative Agent and Borrower, specifying (together with the other
information required to be provided pursuant to the Competitive Bid Request):

               (a) the Funding Date of such borrowing(s), which shall be a
Business Day;

               (b) the aggregate amount of such borrowing(s), which, subject to
the following proviso, shall be in a minimum amount (subject to the limitations
set forth in other provisions of the Loan Documents) of $15,000,000 and in
integral multiples of $1,000,000 in excess thereof, provided that the aggregate
amount of all Fixed Rate Bid Advances with the same Fixed Rate Period shall be
in a minimum amount of $15,000,000 and integral multiples of $1,000,000 in
excess thereof;

               (c) whether the requested borrowing(s) is/are to be made as
either (1) one or more Fixed Rate Bid Advances or (2) one or more Absolute Rate
Bid Advances; and

               (d) the duration of the requested Fixed Rate Period (subject to
the limitation that Borrower may request no more than three Fixed Rate Periods
in any single Competitive Bid Request).

Borrower’s right to request Competitive Bids for Bid Advances, and each Lender’s
obligation to fund any Bid Advance pursuant to any Competitive Bid accepted by
Borrower, and all Bid Advances made from time to time, shall be subject in all
respects to the provisions of Section 2.4(j).

               (2) On the same day that it receives a Competitive Bid Request,
Administrative Agent shall send a copy thereof to each of the Lenders by
facsimile, attaching thereto notice of the date and time (as specified in
Section 2.1(a)(ii)(C)(3) below) by which responses must be received in order to
be considered by Borrower. The Competitive Bid Request shall not constitute an
offer by Borrower, but merely an invitation to the Lenders to submit Competitive
Bids with respect to the requested borrowing(s).

               (3) (A) Each Lender may, in its sole and absolute discretion,
submit a Competitive Bid, substantially in the form attached hereto as
Exhibit B-3, containing an offer or offers to make Bid Advances in response to
any Competitive Bid Request. Each Competitive Bid must comply with the
provisions of this Section 2.1(a)(ii)(C)(3) and must be submitted to
Administrative Agent (or, in the case of a Competitive Bid being submitted by
Administrative Agent in its capacity as a Lender, to Borrower), by

Page 36



--------------------------------------------------------------------------------



 



facsimile, no later than 7:00 A.M. (or, in the case of a Competitive Bid by
Administrative Agent, in its capacity as Lender, 6:30 A.M.), California time,
(1) in the case of a Fixed Rate Auction, three Business Days prior to the
Funding Date of the proposed Borrowing(s), or (2) in the case of an Absolute
Rate Auction, on the Funding Date. Each Competitive Bid so submitted (subject
only to the provisions of Section 2.1(a)(ii)(A)(1) above and to the satisfaction
of all other conditions precedent to the requested Bid Advance(s)) shall be
irrevocable, unless Borrower otherwise agrees in writing.

                    (B) Each Competitive Bid shall identify and be signed on
behalf of the submitting Lender, shall specify the date of the proposed
borrowing(s) specified in the Competitive Bid Request to which the submitting
Lender is responding and shall specify:

               (1) the principal amount of each Bid Advance for which a
Competitive Bid is being made (which shall not be limited by the submitting
Lender’s Pro Rata Share of the Commitment, but which shall be in an amount, no
greater than the amount of the requested borrowing, equal to $5,000,000 or an
integral multiple of $1,000,000 in excess thereof); and

               (2) (aa) in the case of a Fixed Rate Auction, the LIBOR Bid
Margin offered by the submitting Lender, or (bb) in the case of an Absolute Rate
Auction, the Absolute Rate offered by the submitting Lender.

A Competitive Bid may include up to three separate offers by the submitting
Lender with respect to each Fixed Rate Period specified in the Competitive Bid
Request to which it responds. Any Competitive Bid that (X) does not include all
the information required by this Section, (Y) contains language that qualifies
or conditions the submitting Lender’s offer to make the Bid Advance(s) described
therein or to otherwise make such an offer revocable or proposes terms other
than (or in addition to) the terms proposed in the relevant Competitive Bid
Request other than by setting an aggregate limit on the principal amount of Bid
Advances for which offers being made by the submitting Lender may be accepted,
or (Z) is received by Administrative Agent (or Borrower, as applicable) after
the time set forth in this Section (unless amended to bring it into compliance
with respect to any noncompliance described in clause (X) or (Y), in either case
prior to the time set forth in this Section) shall be disregarded.

               (4) Promptly upon receipt, but not later than 8:00 A.M.
(California time) on the date by which Competitive Bids are required to have
been submitted with respect to a Competitive Bid Request, Administrative Agent
shall notify Borrower of (i)(A) the terms of each Competitive Bid (other than
one that is to be disregarded as described above) received in response to the
Competitive Bid Request, and (B) the identity of the Lender submitting such
Competitive Bid, and (ii)(A) the aggregate principal amount of Bid Advances for
which Competitive Bids have been received for each Fixed Rate Period requested
in the Competitive Bid Request, and (B) the respective principal amounts and
LIBOR Bid Margins or Absolute Rates, as the case may be, so offered.

Page 37



--------------------------------------------------------------------------------



 



               (5) No later than 8:30 A.M. (California time) on the date by
which Competitive Bids are required to have been submitted with respect to a
Competitive Bid Request, Borrower shall notify Administrative Agent, by means of
a notice reasonably acceptable to Administrative Agent in form, of its
acceptance or rejection of the offers notified to it as provided in
Section 2.1(a)(ii)(C)(4) above. Borrower shall have no obligation to accept any
such offer, and may choose to reject all of them. If Borrower has failed to
timely notify Administrative Agent of its acceptance or rejection of any one or
more offers by the time specified in this Section, Borrower shall be deemed to
have rejected such offer(s). Borrower may accept any Competitive Bid (other than
one that is to be disregarded as provided above) in whole or in part, provided
that:

               (a) the aggregate principal amount of the Competitive Bids so
accepted may not exceed the aggregate amount of the borrowing(s) requested in
the relevant Competitive Bid Request;

               (b) (i) subject to the provisions set forth below with respect to
multiple offers at the same LIBOR Bid Margin or Absolute Rate, the principal
amount of each accepted Competitive Bid must be in an amount equal to $5,000,000
or an integral multiple of $1,000,000 in excess thereof and (ii) Competitive
Bids must be accepted with respect to an aggregate principal amount of at least
$15,000,000 or an integral multiple of $1,000,000 in excess thereof; and

               (c) with respect to each Fixed Rate Period for which Competitive
Bids were requested, Borrower shall accept offers solely on the basis of
ascending LIBOR Bid Margins or Absolute Rates, as the case may be (provided that
Borrower may, to the extent necessary to comply with the preceding subparagraph
(b), accept only part of an offer at a particular LIBOR Bid Margin or Absolute
Rate and accept all or part of one or more offers at a higher LIBOR Bid Margin
or Absolute Rate).

If Borrower chooses to accept one or more offers, Borrower shall deliver a
notice to Administrative Agent by not later than 8:30 A.M. (California time), in
such form as Administrative Agent may from time to time reasonable request),
specifying the aggregate principal amount of offers with respect to each
requested Fixed Rate Period that it chooses to accept. If two or more Lenders
offer the same LIBOR Bid Margin or Absolute Rate for an aggregate principal
amount greater than the amount for which such offers were requested (or greater
than the remaining portion of such offers that has not been allocated to offers
at lower Fixed Rate Bid Margins or Absolute Rates) with respect to any requested
Fixed Rate Period, Borrower shall allocate the principal amount of the affected
Bid Advances among such Lenders as nearly as possible (in such multiples, not
less than $1,000,000, as Borrower may deem appropriate) in proportion to the
aggregate principal amounts to which their respective offers related. Borrower’s
allocation, in the absence of manifest error, shall be conclusive.

               (6) Promptly upon receipt of the notice from Borrower pursuant to
Section 2.1(a)(ii)(C)(5) above, Administrative Agent shall promptly notify each
Lender having submitted a Competitive Bid whether its offer has been accepted
and, if its offer

Page 38



--------------------------------------------------------------------------------



 



has been accepted, of the amount of the Bid Advance(s) to be made by it on the
date of the relevant borrowing(s).

               (7) Promptly (but no later than one Business Day) following each
borrowing of one or more Bid Advances, Administrative Agent shall notify each
Lender (whether or not such Lender submitted a Competitive Bid with respect to
such borrowing) of the ranges of Competitive Bids submitted and the highest and
lowest Competitive Bids accepted for each Fixed Rate Period requested by
Borrower and of the aggregate amount of the Bid Advances made pursuant to such
Borrowing.

               (8) Upon receipt of a Competitive Bid Request in proper form
requesting Competitive Bids to make a Bid Advance that is a Fixed Rate Advance
under Section 2.1(a)(ii)(C)(1) above, Administrative Agent shall determine the
LIBOR Rate applicable to each of the Fixed Rate Periods specified in the
Competitive Bid Request, and shall, two Business Days prior to the beginning of
such Fixed Rate Period, send a written notice specifying such rate (or rates, as
the case may be) to Borrower and the Lenders; provided, however, that failure to
give such notice to any Person shall not affect the validity of such rate.

               (9) Not later than 10:00 A.M. (California time) on the date
specified in such notice as the Funding Date, each Lender that submitted a
Competitive Bid that was accepted by Borrower, subject to the terms and
conditions hereof, shall make its Bid Advance available, in immediately
available funds, to Administrative Agent.

          (D) Funding of Bid Advances. Subject to and upon satisfaction of the
applicable conditions set forth in Article 3, as determined by Administrative
Agent, Administrative Agent shall make the proceeds of the requested Bid
Advances available to Borrower in Dollars in immediately available funds in
Borrower’s deposit account referred to in Section 2.1(b).

                    (iii) Swing Line Advances.

          (A) There is hereby established a sub-facility (the “Swing Line”), in
the amount of Twenty Million Dollars ($20,000,000), under and as a part of the
Commitment. The Swing Line shall not for any purpose be an addition to the
Commitment, but shall be a sub-feature thereunder. All Advances requested to be
made pursuant to the Swing Line shall be subject to the same terms and
conditions applicable to other Advances under the Commitment, and all
outstanding Swing Line Advances shall likewise be subject to the same terms and
conditions applicable to other outstanding Advances under the Commitment, except
as expressly provided in (1) the following Section 2.1(a)(iii)(B), (2)
Section 2.1(a)(i)(B)(5) with respect to the number of Borrowings permitted in
any calendar month, the time within which the Notice of Borrowing for Swing Line
Advances must be given, the minimum and incremental amounts applicable to Swing
Line Advances and the interest rate applicable thereto, (3) Section 2.6(a) with
respect to prepayments of Swing Line Advances, and (4) Section 10.3(c).

          (B) The Swing Line Lender hereby agrees to make Advances to Borrower
from time to time during the period from the Closing Date to the date seven
(7) Business Days prior to the Maturity Date, in an aggregate principal amount
not exceeding at any one time the lesser of

Page 39



--------------------------------------------------------------------------------



 



(1) the Loan Availability less the outstanding principal of all Advances other
than Swing Line Advances, and (2) Twenty Million Dollars ($20,000,000). The
Swing Line Lender’s obligation to fund Swing Line Advances shall be unaffected
by its making of any other Loans, notwithstanding that the sum of the Swing Line
Advances plus the Swing Line Lender’s Pro Rata Share of the aggregate principal
amount of the outstanding Commitment other than Swing Line Advances may exceed
the Swing Line Lender’s Commitment.

          (C) Any Swing Line Advance which is not repaid (either by Borrower
funds or by a Borrower requested Advance under the Loan) within five
(5) Business Days after such Swing Line Advance’s date of funding shall, in
accordance with the provisions of Section 10.3(c) hereof and for purposes of
determining availability of Swing Line Advances, be converted to an Advance
under the Loan (and no longer considered a Swing Line Advance), which Advance
shall accrue interest at the Base Rate.

               (iv) Letters of Credit.

          (A) Letters of Credit. Subject to the terms and conditions of this
Agreement, the Administrative Agent, on behalf of the Lenders, agrees to issue
for the account of the Borrower during the period from and including the Closing
Date to, but excluding, the L/C Maturity Date one or more standby letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.

          (B) Terms of Letters of Credit. At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit shall be subject to approval
by the Administrative Agent and the Borrower. All Letters of Credit shall be
issued in United States Dollars. Notwithstanding the foregoing, in no event may
(i) the expiration date of any Letter of Credit extend beyond the L/C Maturity
Date, (ii) any Letter of Credit have an initial duration in excess of one year,
or (iii) any Letter of Credit contain an automatic renewal provision which
(x) would allow such Letter of Credit to be renewed more often than annually or
(y) would allow, after giving effect to all renewal periods, the expiration date
of such Letter of Credit to extend beyond the L/C Maturity Date. The initial
Stated Amount of each Letter of Credit shall be at least $1,000,000.

          (C) Requests for Issuance of Letters of Credit. The Borrower shall
give the Administrative Agent written notice at least five (5) Business Days
prior to the requested date of issuance of a Letter of Credit, such notice to
describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit (i) the proposed initial Stated Amount, (ii) the beneficiary, and
(iii) the expiration date. The Borrower shall also execute and deliver such
customary applications and agreements for standby letters of credit, and other
forms as requested from time to time by the Administrative Agent. Provided the
Borrower has timely given the notice prescribed by the first sentence of this
subsection and delivered such application and agreements referred to in the
preceding sentence, and provided that Administrative Agent and the proposed
beneficiary of the requested Letter of Credit have agreed upon the form of such
Letter of Credit, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Article 3, the Administrative Agent shall issue the requested Letter of Credit
on the

Page 40



--------------------------------------------------------------------------------



 



requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date five (5) Business Days following the date after which
the Administrative Agent has received all of the items required to be delivered
to it under this subsection. Upon the written request of the Borrower, the
Administrative Agent shall deliver to the Borrower a copy of (x) any Letter of
Credit proposed to be issued hereunder prior to the issuance thereof and
(y) each issued Letter of Credit within a reasonable time after the date of
issuance thereof. To the extent any term of a Letter of Credit Document is
inconsistent with a term of any Loan Document, the term of such Loan Document
shall control. In no event shall Borrower request that a Letter of Credit be
issued on a date that is less than thirty (30) days prior to the Maturity Date.

          (D) Reimbursement Obligations. Upon receipt by the Administrative
Agent from the beneficiary of a Letter of Credit of any demand for payment under
such Letter of Credit, the Administrative Agent shall promptly notify the
Borrower of the amount to be paid by the Administrative Agent as a result of
such demand and the date on which payment is to be made by the Administrative
Agent to such beneficiary in respect of such demand. The Borrower hereby
absolutely, unconditionally and irrevocably agrees to pay and reimburse the
Administrative Agent for the amount of each demand for payment under such Letter
of Credit at or prior to the date on which payment is to be made by the
Administrative Agent to the beneficiary thereunder, without presentment, demand,
protest or other formalities of any kind. Upon receipt by the Administrative
Agent of any payment in respect of any Reimbursement Obligation, the
Administrative Agent shall, to the extent such amount was previously funded by
the Lenders, promptly pay to each Lender such Lender’s Pro Rata Share of such
payment.

          (E) Manner of Reimbursement. Upon its receipt of a notice referred to
in the immediately preceding subsection (D), the Borrower shall advise the
Administrative Agent whether or not the Borrower intends to borrow hereunder to
finance its obligation to reimburse the Administrative Agent for the amount of
the related demand for payment and, if it does, the Borrower shall submit a
timely Notice of Borrowing as provided in Section 2.1(a)(i)(B). If the Borrower
fails to so advise the Administrative Agent, or if the Borrower fails to
reimburse the Administrative Agent for a demand for payment under a Letter of
Credit by the date of such payment, then (i) if the applicable conditions
contained in Article 3 have been satisfied, the Borrower shall be deemed to have
requested an Advance (which shall be a Base Rate Advance) in an amount equal to
the unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Advance to be made available to the
Administrative Agent not later than 11:00 A.M. (California time) and (ii) if the
conditions to Article III have not been satisfied, the provisions of subsection
(J) of this Section shall apply.

          (F) Effect of Letters of Credit on Commitments. Upon the issuance by
the Administrative Agent of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Pro Rata Share and (ii) the sum of (A) the
Stated Amount of such Letter of Credit plus (B) any related Reimbursement
Obligations then outstanding.

          (G) Administrative Agent’s Duties Regarding Letters of Credit;
Unconditional Nature of Reimbursement Obligation. In examining documents
presented in connection with drawings under Letters of Credit and making
payments under such Letters of Credit against such

Page 41



--------------------------------------------------------------------------------



 



documents, the Administrative Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Administrative
Agent nor any of the Lenders shall be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of or any drawing
honored under any Letter of Credit even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrative Agent or the Lenders. None of the above shall affect, impair or
prevent the vesting of any of the Administrative Agent’s rights or powers
hereunder. Any action taken or omitted to be taken by the Administrative Agent
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not create against the
Administrative Agent any liability to the Borrower or any Lender. In this
connection, the obligation of the Borrower to reimburse the Administrative Agent
for any drawing made under any Letter of Credit shall be absolute, unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement or any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Administrative Agent, any Lender,
any beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Administrative Agent under the Letter
of Credit against presentation of a draft or certificate which does not strictly
comply with the terms of the Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.

Page 42



--------------------------------------------------------------------------------



 



          (H) Amendments, Etc. The issuance by the Administrative Agent of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Administrative Agent), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Requisite Lenders shall have consented thereto. In
connection with any such amendment, supplement or other modification, the
Borrower shall pay the fees, if any, payable under the last sentence of
Section 2.5(e).

          (I) Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Administrative Agent of any Letter of Credit each Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Administrative Agent, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability of the Administrative Agent with respect to such Letter
of Credit and each Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Administrative Agent to pay and discharge when
due, such Lender’s Pro Rata Share of the Administrative Agent’s liability under
such Letter of Credit. In addition, upon the making of each payment by a Lender
to the Administrative Agent in respect of any Letter of Credit pursuant to the
immediately following subsection (J), such Lender shall, automatically and
without any further action on the part of the Administrative Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Administrative Agent by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Pro Rata Share in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the fees
payable to the Administrative Agent pursuant to the last sentence of
Section 2.5(e)).

          (J) Payment Obligation of Lenders. Each Lender severally agrees to pay
to the Administrative Agent on demand in immediately available funds the amount
of such Lender’s Pro Rata Share of each drawing paid by the Administrative Agent
under each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Subsection (D) above of this Section. Each such Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same, shall be
absolute, irrevocable and unconditional and shall not be affected in any way by
any circumstance whatsoever, including without limitation, (i) the failure of
any other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower, the REIT, or any other Consolidated Entity, (iii) the
existence of any Unmatured Event of Default or Event of Default, including any
Event of Default described in Section 9.1(g) or Section 9.1(h), or (iv) the
termination of the Commitments. Each such payment to the Administrative Agent
shall be made without any offset, abatement, withholding or deduction
whatsoever.

          (K) Information to Lenders. Promptly following any change in the
Stated Amount of Letters of Credit outstanding, the Administrative Agent shall
deliver to each Lender and the Borrower a notice describing the aggregate amount
of all Letters of Credit outstanding at such time. Upon the request of any
Lender from time to time, the Administrative Agent shall deliver

Page 43



--------------------------------------------------------------------------------



 



any other information reasonably requested by such Lender with respect to each
Letter of Credit then outstanding. Other than as set forth in this subsection,
the Administrative Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of the Administrative Agent to perform its requirements under this
subsection shall not relieve any Lender from its obligations under Subsection
(J) of this Section.

          (b) Making of Advances. Subject to Section 10.3 or as otherwise
provided herein, Administrative Agent shall deposit the proceeds of each new
Advance in Borrower’s account number 001-223275 at the Beverly Hills Office of
City National Bank, in accordance with a separate, fully executed “Funds
Transfer Agreement” on Administrative Agent’s standard form.

          (c) Term. The outstanding balance of the Advances shall be payable in
full on the earliest to occur of, (i) April 30, 2009 (as such date may be
extended pursuant to Section 2.1(d), (ii) the acceleration of the Advances
pursuant to Section 9.2(a), or (iii) Borrower’s written notice to Administrative
Agent (pursuant to Section 2.8) of Borrower’s election to prepay all accrued
Obligations and terminate the Commitment (said earliest date referred to herein
as the “Maturity Date”).

          (d) Extension of the Maturity Date. No less than ninety (90) days
prior to the Maturity Date, Borrower may elect to extend the Maturity Date for
one (1) year by delivering written notice of such election to Administrative
Agent. Within five (5) Business Days after Administrative Agent’s receipt of
such written election, Administrative Agent shall deliver a copy of such written
election to each Lender. Such extension shall become effective only if (i) both
at the time of such written election, and as of the original Maturity Date, no
Event of Default or Unmatured Event of Default has occurred and is continuing,
and (ii) Borrower pays the extension fee required by Section 2.5(d). If such
requested extension becomes effective in accordance with the preceding sentence,
the original Maturity Date shall be extended to April 30, 2010. In all other
cases, the original Maturity Date shall not be extended. Administrative Agent
may, in its discretion, increase the Capitalization Rate applicable during the
extension term from eight and one-quarter percent (8.25%) to eight and one-half
percent (8.50%) if such increase is made by Administrative Agent in good faith
and on a basis consistent with capitalization rates that Administrative Agent is
then generally applying to Office Properties in the relevant markets; provided,
however, that no such increase in the Capitalization Rate during the extension
term shall become effective unless the Administrative Agent notifies the
Borrower of such increase not later than thirty (30) days following a written
request therefor by Borrower, which request may be made by Borrower within one
hundred fifty (150) days prior to, but not later than forty-five (45) days prior
to, the original Maturity Date.

          (e) Prior Loan.

          (i) Effective as of the Closing Date, all Indebtedness and Obligations
of Borrower relating to the Prior Loan and arising under the Prior Credit
Agreement, the Prior Notes and any other Prior Loan Documents are hereby amended
and restated in full by this Agreement, the Notes and the Loan Documents. On the
Closing Date, the Prior Notes shall be canceled and promptly thereafter returned
to Borrower. In the event that any Lender does not return its note or notes
within twenty (20) days after the Closing

Page 44



--------------------------------------------------------------------------------



 



Date, Borrower shall be entitled to receive a lost note affidavit in customary
form from the Lender, including an indemnity agreement reasonably satisfactory
to Borrower, with respect to the unreturned note or notes. Without limiting the
generality of the foregoing, effective as of the Closing Date, the commitment of
the Prior Lenders to make additional Advances under (and as defined in) the
Prior Credit Agreement shall automatically terminate, and Borrower acknowledges
and agrees that, effective as of the Closing Date, no Prior Lender (or any
Lender) shall have any further obligations to Borrower under the Prior Credit
Agreement, the Prior Notes or any other Prior Loan Document.

(ii) Effective as of July ___, 2005, certain of the Lenders shall purchase, and
certain of the Lenders shall sell, to one another, the percentage interest in
the Commitment as reflected in Schedule 2.1(e) hereto, in order to reallocate
the Carryover Principal Balance under the Notes among the Lenders to correspond
to the Pro Rata Shares of the Lenders specified in Schedule 1.1 hereto. The
applicable purchase price payments are specified in Schedule 2.1(e) hereto and
are referred to herein as the “Adjusting Purchase Payments”. The Adjusting
Purchase Payments shall be made to Administrative Agent by the applicable
purchasing Lender by Federal Reserve wire transfer initiated by the payor no
later than 8:00 A.M. (California time) on July ___, 2005. Upon receipt of all
such payments, Administrative Agent shall promptly send appropriate portions
thereof to the selling Lenders by Federal Reserve wire transfer. The parties to
this Agreement acknowledge that the Adjusting Purchase Payments do not include
interest or fees, which Borrower is obligated pursuant to the terms of
Section 3.1(i) to pay through and including July ___, 2005.

     2.2. Authorization to Obtain Advances. Schedule 2.2 sets forth the names of
those employees of Borrower authorized by Borrower to sign Notices of Borrowing
and requests for Letters of Credit, and Administrative Agent and Lenders shall
be entitled to rely on such Schedule until notified in writing by Borrower of
any change(s) of the persons so authorized. Administrative Agent shall be
entitled to act on the instructions of anyone identifying himself or herself as
one of the Persons authorized to execute a Notice of Borrowing, and Borrower
shall be bound thereby in the same manner as if such Person were actually so
authorized. Borrower agrees to indemnify, defend and hold Lenders and
Administrative Agent harmless from and against any and all Liabilities and Costs
which may arise or be created by the acceptance of instructions in any Notice of
Borrowing, unless caused by the gross negligence or willful misconduct of the
Person to be indemnified.

     2.3. Lenders’ Accounting. Administrative Agent shall maintain a loan
account (the “Loan Account”) on its books in which shall be recorded (a) the
names and addresses and the Pro Rata Shares of the Commitment of each of the
Lenders, and the principal amount of Advances owing to each Lender from time to
time, and (b) all Advances and repayments of principal and payments of accrued
interest, as well as payments of fees required to be paid pursuant to this
Agreement, and prepayments under the Swing Line. All entries in the Loan Account
shall be made in accordance with Administrative Agent’s customary accounting
practices as in effect from time to time. Monthly or at such other interval as
is customary with Administrative Agent’s practice, Administrative Agent will
render a statement of the Loan Account to Borrower and will deliver a copy
thereof to each Lender. Each such statement shall be deemed final,

Page 45



--------------------------------------------------------------------------------



 



binding and conclusive upon Borrower in all respects as to all matters reflected
therein (absent manifest error).

     2.4. Interest on the Advances.

          (a) Base Rate Advances; Swing Line Advances. Subject to
Section 2.4(f), all Base Rate Advances shall bear interest on the daily unpaid
principal amount thereof from the date made until paid in full at a fluctuating
rate per annum equal to the Base Rate. Base Rate Advances shall be made in
minimum amounts of Two Hundred Fifty Thousand Dollars ($250,000). All Swing Line
Advances shall bear interest on the daily unpaid principal amount thereof from
the date made until paid in full at a rate per annum equal to the Base Rate in
effect during such time period less the Applicable Swing Line Advance Margin.

          (b) LIBOR Advances. Subject to Sections 2.4(f) and 2.4(j), LIBOR
Advances shall bear interest on the unpaid principal amount thereof during the
Interest Period applicable thereto at a rate per annum equal to the sum of the
LIBOR Rate for such Interest Period plus the Applicable LIBOR Rate Margin. LIBOR
Advances shall be in amounts of One Million Dollars ($1,000,000) or Fifty
Thousand Dollars ($50,000) increments in excess thereof. No more than eight
(8) LIBOR Advances shall be outstanding at any one time. Notwithstanding
anything to the contrary contained herein and subject to the default interest
provisions contained in Section 2.4(f), if an Event of Default occurs and as a
result thereof the Commitment is terminated and the Loan thereby accelerated,
then all LIBOR Advances shall be converted to Base Rate Advances upon the date
of such acceleration, and Borrower shall pay Lenders any Fixed Rate Price
Adjustment in connection therewith.

          (c) Absolute Rate Bid Advances. Subject to Section 2.4(f) and Section
2.4(j), all Absolute Rate Bid Advances shall bear interest on the unpaid
principal amount thereof during the Fixed Rate Period applicable thereto at a
fixed rate per annum equal to the Absolute Rate quoted by the Lender making such
Bid Advance pursuant to Section 2.1(a)(ii)(C)(3) and accepted by Borrower
pursuant to Section 2.1(a)(ii)(C)(5).

          (d) Fixed Rate Bid Advances. Subject to Sections 2.4(f) and 2.4(j),
Fixed Rate Bid Advances shall bear interest on the unpaid principal amount
thereof during the Fixed Rate Period applicable thereto at a fixed rate per
annum equal to the LIBOR Rate plus or minus the LIBOR Bid Margin quoted by the
Lender making such Bid Advance pursuant to Section 2.1(a)(ii)(C)(3) and accepted
by Borrower pursuant to Section 2.1(a)(ii)(C)(5).

          (e) Interest Payments. Subject to Section 2.4(f), interest accrued on
all Advances (other than Advances in respect of which interest is determined on
the basis of LIBOR) shall be payable by Borrower, in the manner provided in
Section 2.6(b) in arrears on the first Business Day of the first calendar month
following the Closing Date, the first Business Day of each succeeding calendar
month thereafter, and on the Maturity Date. Interest on LIBOR based Advances
shall be payable in the manner provided in Section 2.6(b) in arrears at the end
of the Interest Period applicable to such Advance, but in no event less
frequently than once every three months with respect to each Interest Period.

Page 46



--------------------------------------------------------------------------------



 



          (f) Default Interest. Notwithstanding the rates of interest specified
in Sections 2.4(a) and 2.4(b) and the payment dates specified in Section 2.4(e),
effective at the option of Requisite Lenders following the occurrence and during
the continuance of any Event of Default, the principal balance of all Advances
then outstanding and, to the extent permitted by applicable law, any interest
payments not paid when due, shall bear interest, payable upon demand, at a rate
which is three percent (3%) per annum in excess of the rate(s) of interest
otherwise payable from time to time under this Agreement. Notwithstanding
anything to the contrary in any of the other Loan Documents, all other amounts
due Administrative Agent or the Lenders (whether directly or for reimbursement)
under this Agreement or any of the other Loan Documents if not paid when due, or
if no time period is expressed, if not paid within ten (10) days after written
demand, shall bear interest from and after demand at the rate set forth in this
Section 2.4(f).

          (g) Intentionally Omitted.

          (h) Computation of Interest. Interest shall be computed on the basis
of the actual number of days elapsed in the period during which interest or fees
accrue and a year of three hundred sixty (360) days, except that interest on
Base Rate Advances shall be calculated on the basis of the actual number of days
in the applicable calendar year (i.e., 365 or 366, as applicable). In computing
interest on any Advance, subject to Section 2.6(b), the date of the making of
the Advance shall be included and the date of payment shall be excluded;
provided, however, that if an Advance is repaid on the same day on which it is
made, one (1) day’s interest shall be paid on that Advance. Notwithstanding any
provision in this Section 2.4, interest in respect of any Advance shall not
exceed the maximum rate permitted by applicable law.

          (i) Changes; Legal Restrictions. In the event that, after the Closing
Date, (A) the adoption of or any change in any law, treaty, rule, regulation,
guideline or determination of a court or Governmental Authority or any change in
the interpretation or application thereof by a court or Governmental Authority,
or (B) compliance by Administrative Agent or any Lender with any request or
directive made or issued after the Closing Date (whether or not having the force
of law and whether or not the failure to comply therewith would be unlawful)
from any central bank or other Governmental Authority or quasi-governmental
authority:

          (i) subjects Administrative Agent or any Lender to any tax, duty or
other charge of any kind with respect to the Commitment, this Agreement or any
of the other Loan Documents, including the Notes or the Advances, or changes the
basis of taxation of payments to Administrative Agent or such Lender of
principal, fees, interest or any other amount payable hereunder, except for net
income, gross receipts, gross profits or franchise taxes imposed by any
jurisdiction and not specifically based upon loan transactions (all such
non-excepted taxes, duties and other charges being hereinafter referred to as
“Lender Taxes”);

          (ii) imposes, modifies or holds applicable, in the determination of
Administrative Agent or any Lender, any reserve, special deposit, compulsory
loan, FDIC insurance, capital allocation or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, advances or
loans by, or other credit extended by, or any other acquisition of funds by,
Administrative Agent or such Lender

Page 47



--------------------------------------------------------------------------------



 



or any applicable lending office (except to the extent that the reserve and FDIC
insurance requirements are reflected in the “Base Rate” or in determining the
LIBOR Rate);

          (iii) imposes on Administrative Agent or any Lender any other
condition materially more burdensome in nature, extent or consequence than those
in existence as of the Closing Date; or

          (iv) imposes, modifies or deems applicable any tax, reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit, then, upon demand by the
Administrative Agent or such Lender,

and the result of any of the foregoing is to increase the cost to Administrative
Agent or any Lender of making, renewing, maintaining or participating in the
Advances or to reduce any amount receivable thereunder (or the cost of issuing
(or any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Administrative Agent or any Lender hereunder
in respect of any Letter of Credit); then in any such case, Borrower shall
promptly pay to Administrative Agent or such Lender, as applicable, within seven
(7) days after Borrower’s receipt of written demand, such amount or amounts
(based upon a reasonable allocation to this Agreement and directly related to
the change in circumstances set forth in this Section 2.4(i)) as may be
necessary to compensate Administrative Agent or such Lender for any such
additional cost incurred or reduced amounts received. Administrative Agent or
such Lender shall deliver to Borrower and in the case of a delivery by such
Lender, such Lender shall also deliver to Administrative Agent, a written
statement of the claimed additional costs incurred or reduced amounts received
and the basis therefor as soon as reasonably practicable after such Lender
obtains knowledge thereof. If Administrative Agent or any Lender subsequently
recovers any amount of Lender Taxes previously paid by Borrower pursuant to this
Section 2.4(i), whether before or after termination of this Agreement, then,
upon receipt of good funds with respect to such recovery, Administrative Agent
or such Lender will refund such amount to Borrower if no Event of Default or
Unmatured Event of Default then exists or, if an Event of Default or Unmatured
Event of Default then exists, such amount will be credited to the Obligations in
the manner determined by Administrative Agent or such Lender.

          (j) Certain Provisions Regarding LIBOR Advances, Fixed Rate Bid
Advances and Absolute Rate Bid Advances.

          (i) Certain Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to Borrower and Administrative Agent,
be conclusive and binding on the parties hereto) that after the Closing Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender to make or maintain any Advance as a LIBOR Advance,
Fixed Rate Bid Advance or Absolute Rate Bid Advance, (A) the obligations of such
Lender to make or maintain any Advances as LIBOR Advances, Fixed Rate Bid
Advances or Absolute Rate Bid Advances shall, upon such determination, forthwith
be suspended until such Lender shall notify Administrative Agent that the
circumstances causing such suspension no longer exist

Page 48



--------------------------------------------------------------------------------



 



(and such Lender shall give notice if such circumstances no longer exist), and
(B) if required by such law or assertion, the existing LIBOR Advances, Fixed
Rate Bid Advances or Absolute Rate Bid Advances of such Lender shall
automatically convert into Base Rate Advances.

          (ii) Deposits Unavailable. If Administrative Agent shall have
determined in good faith that adequate means do not exist for ascertaining the
interest rate applicable hereunder to LIBOR Advances, Fixed Rate Bid Advances or
Absolute Rate Bid Advances, then, upon notice from Administrative Agent to
Borrower the obligations of all the Lenders to make or maintain Advances as
LIBOR Advances, Fixed Rate Bid Advances or Absolute Rate Bid Advances shall
forthwith be suspended until Administrative Agent shall notify Borrower that the
circumstances causing such suspension no longer exist. Administrative Agent will
give such notice when it determines, in good faith, that such circumstances no
longer exist; provided, however, that neither Administrative Agent nor any
Lender shall have any liability to any Person with respect to any delay in
giving such notice.

          (iii) Fixed Rate Price Adjustment. Borrower acknowledges that
prepayment or acceleration of a LIBOR Advance, Fixed Rate Bid Advance or
Absolute Rate Bid Advance during an Interest Period shall result in the Lenders
incurring additional costs, expenses and/or liabilities and that it is extremely
difficult and impractical to ascertain the extent of such costs, expenses and/or
liabilities. (For all purposes of this subparagraph (iii), any Advance not being
made as a LIBOR Advance, Fixed Rate Bid Advance or Absolute Rate Bid Advance in
accordance with the Notice of Borrowing therefor, as a result of Borrower’s
cancellation thereof, shall be treated as if such LIBOR Advance, Fixed Rate Bid
Advance or Absolute Rate Bid Advance had been prepaid.) Therefore, on the date a
LIBOR Advance, Fixed Rate Bid Advance or Absolute Rate Bid Advance is prepaid or
the date all sums payable hereunder become due and payable, by acceleration or
otherwise (“Price Adjustment Date”), Borrower shall pay to Administrative Agent,
for the account of each Lender (or the applicable Lender in the case of a Fixed
Rate Bid Advance or Absolute Rate Bid Advance), in addition to all other sums
then owing, an amount (“Fixed Rate Price Adjustment”) equal to the then present
value of (A) the amount of interest that would have accrued on the LIBOR
Advance, Fixed Rate Bid Advance or Absolute Rate Bid Advance for the remainder
of the Interest Period at the rate applicable to such LIBOR Advance, Fixed Rate
Bid Advance or Absolute Rate Bid Advance, less (B) the amount of interest that
would accrue on the same LIBOR Advance, Fixed Rate Bid Advance or Absolute Rate
Bid Advance for the same period if the LIBOR Rate were set on the Price
Adjustment Date. The present value shall be calculated by using as a discount
rate the LIBOR Rate quoted on the Price Adjustment Date.

By initialing this provision where indicated below, Borrower confirms that
Lenders’ agreement to make the Loan at the interest rates and on the other terms
set forth herein and in the other Loan Documents constitutes adequate and
valuable consideration, given individual weight by Borrower, for this agreement.

BORROWER’S INITIALS: /s/ RSD

Page 49



--------------------------------------------------------------------------------



 



Within seven (7) days after Borrower’s receipt of written notice from
Administrative Agent, Borrower shall immediately pay to Administrative Agent,
for the account of the Lenders, the Fixed Rate Price Adjustment as calculated by
Administrative Agent. Such written notice (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the parties hereto.

          (iv) Borrower understands, agrees and acknowledges the following:
(A) no Lender has any obligation to purchase, sell and/or match funds in
connection with the use of the LIBOR Rate as a basis for calculating the rate of
interest on a LIBOR Rate Advance or a Fixed Rate Price Adjustment; (B) the LIBOR
Rate is used merely as a reference in determining such rate and/or Fixed Rate
Price Adjustment; and (C) Borrower has accepted the LIBOR Rate as a reasonable
and fair basis for calculating such rate and a Fixed Rate Price Adjustment.
Borrower further agrees to pay the Fixed Rate Price Adjustment and Lender Taxes,
if any, whether or not a Lender elects to purchase, sell and/or match funds.

          (k) Withholding Tax Exemption. At least five (5) Business Days prior
to the first day on which interest or fees are payable hereunder for the account
of any Lender, each Lender that is not incorporated under the laws of the United
States of America, or a state thereof, agrees that it will deliver to
Administrative Agent and Borrower two (2) duly completed copies of United States
Internal Revenue Service Form W-8BEN or Form W-8ECI (and any necessary Form
W-8IMY), certifying in either case that such Lender is entitled to receive
payments under this Agreement without any deduction or withholding of any United
States federal income taxes and a valid and duly completed and executed Internal
Revenue Service Form W-8 or W-9. Each Lender which so delivers a Form W-8BEN or
Form W-8ECI further undertakes to deliver to Administrative Agent and Borrower
two (2) additional copies of such form (or any applicable successor form) on or
before the date that such form expires or becomes obsolete or after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by Administrative Agent or Borrower, in each case
certifying that such Lender is entitled to receive payments under this Agreement
without any deduction or withholding of any United States federal income taxes,
unless an event (including, without limitation, any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender advises Administrative Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income taxes. If any Lender cannot deliver such form or delivers
one or more such forms indicating that such Lender is entitled to only a partial
exemption from withholding, then Borrower may withhold from such payments such
amounts as are required by the Code.

     2.5. Fees.

          (a) Fees. Borrower shall pay to Administrative Agent the fees in
respect of the Commitment pursuant to a separate agreement between
Administrative Agent and Borrower.

Page 50



--------------------------------------------------------------------------------



 



          (b) Facility Fee. Until the Obligations are paid in full and this
Agreement is terminated or, if sooner, the date the Commitment terminates, and
subject to Section 10.4(b), Borrower shall pay to Administrative Agent, for the
account of each Lender, a fee (the “Facility Fee”) in an amount equal to (i) the
Commitment multiplied by (ii) the Applicable Facility Fee Rate. The Facility Fee
shall be payable, in the manner provided in Section 2.5(e), in arrears on the
first Business Day of each Fiscal Quarter, and shall be payable on the Maturity
Date or, if sooner, the date the Commitment terminates or on the date of payment
in full of all Obligations. The Facility Fee shall be prorated for any period of
less than a full Fiscal Quarter.

          (c) Agency Fees. Borrower shall pay Administrative Agent such fees as
are provided for in the agency fee agreement between Administrative Agent and
Borrower, as in existence from time to time.

          (d) Extension Fee. Borrower shall pay to Administrative Agent, for
distribution to each Lender which holds a Pro Rata Share of the Commitment, a
fee in an amount equal to, as applicable, (i) 0.25% of the Commitment payable to
each such Lender with a Pro Rata Share of the Commitment equal to or greater
than $50,000,000, or (ii) 0.15% of the Commitment payable to each such Lender
with a Pro Rata Share of the Commitment of less than $50,000,000. Such fee shall
be due and payable by Borrower to Administrative Agent for the benefit of the
Lenders concurrently with Borrower’s delivery of its written election to extend
the Maturity Date pursuant to Section 2.1(d).

          (e) Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of the Lenders a letter of credit
fee in respect of each outstanding Letter of Credit at a rate per annum equal to
the greater of (i) the sum of the Applicable LIBOR Rate Margin and the
Applicable Facility Fee from time to time in effect multiplied by the Stated
Amount of such Letter of Credit or (ii) $1,000. Such letter of credit fee shall
be payable quarterly in arrears (for the respective number of days outstanding)
on the first Business Day of each Fiscal Quarter during the term of such Letter
of Credit, provided that the full amount of such fee shall be immediately due
and payable upon any early termination of a Letter of Credit. The Borrower shall
pay directly to the Administrative Agent a fronting fee and an issuing fee for
its account with respect to each Letter of Credit issued as provided for in a
separate agreement between Administrative Agent and borrower, together with,
from time to time, on demand all commissions, charges, costs and expenses in the
amounts customarily charged by the Administrative Agent from time to time in
like circumstances with respect to the issuance of each Letter of Credit,
drawings, amendments and other transactions relating thereto.

          (f) Payment of Fees. The fees described in this Section 2.5 represent
compensation for services rendered and to be rendered separate and apart from
the lending of money or the provision of credit and do not constitute
compensation for the use, detention or forbearance of money, and the obligation
of Borrower to pay the fees described herein shall be in addition to, and not in
lieu of, the obligation of Borrower to pay interest, other fees and expenses
otherwise described in this Agreement. All fees shall be payable when due in
immediately available funds and shall be nonrefundable when paid. If Borrower
fails to make when due, or if no time period is expressed, if not paid within
ten (10) days after written demand therefor, any payment of fees or expenses
specified or referred to in this Agreement due to Administrative Agent or the
Lenders, including without limitation those referred to in this Section 2.5, in

Page 51



--------------------------------------------------------------------------------



 



Section 11.1, or otherwise under this Agreement or any separate fee agreement
between Borrower and Administrative Agent or any Lender relating to this
Agreement, such amount shall bear interest from and after demand until paid at
the rate specified in Section 2.4(f) (but not to exceed the maximum rate
permitted by applicable law), and shall constitute part of the Obligations. The
Facility Fee shall be calculated on the basis of a 360-day year and the actual
number of days elapsed.

     2.6. Payments.

          (a) Voluntary Prepayments. Subject to Section 2.1(a)(ii)(A)(3),
Borrower may, upon prior written notice to Administrative Agent delivered not
later than 11:00 A.M. (San Francisco time) not less than one (1) Business Day
prior to the proposed prepayment date, at any time and from time to time, prepay
any Advances in whole or in part, provided that, notwithstanding the foregoing,
Borrower may, upon written notice given not later than 11:00 A.M. (San Francisco
time) on the proposed date of repayment, prepay Swing Line Advances in whole or
in part on such date. If, at the time of prepayment of the Advances, there are
outstanding any Swing Line Advances, such prepayment shall be applied first to
the prepayment of outstanding Swing Line Advances, and second to the prepayment
of other Advances. Any notice of prepayment given to Administrative Agent under
this Section 2.6(a) shall specify the date of prepayment and the aggregate
principal amount of the prepayment. In the event of a prepayment of LIBOR
Advances, Borrower shall pay any Fixed Rate Price Adjustment payable in respect
thereof in accordance with Section 2.4(j). Administrative Agent shall provide to
each Lender a confirming copy of such notice on the same Business Day such
notice is received.

          (b) Mandatory Prepayment. To the extent Borrower at any time and for
any reason is not in compliance with Section 2.1(a)(i)(A)(2), Borrower shall
promptly, but in any event within five (5) Business Days, repay Advances
outstanding hereunder in an amount sufficient to cause compliance with such
Section 2.1(a)(i)(A)(2). All payments under this subsection (b) shall be applied
to pay all amounts of excess principal outstanding on the applicable Advances
and any applicable Reimbursement Obligations and the remainder, if any, shall be
deposited into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations as and when due. Provided there is not then existing
an Event of Default or an Unmatured Event of Default, the Administrative Agent
shall, at the request of the Borrower, release any amounts deposited into the
Letter of Credit Collateral Account pursuant to this Section 2.6(b), at such
time as Borrower shall regain borrowing capacity pursuant to Section 2.1.

          (c) Manner and Time of Payment. All payments of principal, interest
and fees hereunder payable to Administrative Agent or the Lenders shall be made
without condition or reservation of right and free of set-off or counterclaim,
in Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds, to Administrative Agent,
for the account of each Lender entitled thereto not later than 11:00 A. M. (San
Francisco time) on the date due; and funds received by Administrative Agent
after that time and date shall be deemed to have been paid on the next
succeeding Business Day.

          (d) Payment on Non-Business Days. Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day which is not a Business
Day, such

Page 52



--------------------------------------------------------------------------------



 



payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
and of any of the fees specified in Section 2.5, as the case may be.

     2.7. Notice of Increased Costs. Each Lender agrees that, as promptly as
reasonably practicable after it becomes aware of the occurrence of an event or
the existence of a condition which would cause it to be affected by any of the
events or conditions described in Section 2.4(i) or (j), it will notify
Borrower, and provide a copy of such notice to Administrative Agent, of such
event and the possible effects thereof, provided that the failure to provide
such notice shall not affect such Lender’s rights to reimbursement provided for
herein. Provided no Event of Default or Unmatured Event of Default has occurred
and is continuing, Borrower shall have the right (the “Payoff Right”) to pay to
such Lender all principal, accrued and unpaid interest and any other amounts
(collectively, the “Payoff Amount”) due such Lender under this Agreement and the
other Loan Documents (including amounts due such Lender under Section 2.4(i)).
Borrower may exercise the Payoff Right only by delivering written notice of
Borrower’s exercise of such Payoff Right to such Lender, the Administrative
Agent and the other Lenders within fifteen (15) days after Borrower’s receipt of
written notice from such Lender that Borrower owes amounts under Section 2.4(i)
and thereafter paying, in immediately available funds, the Payoff Amount to such
Lender within such 15-day period. Upon such Lender’s receipt of the Payoff
Amount, such Lender’s Pro Rata Share of the Commitment shall be terminated, the
Commitment shall be reduced by an amount equal to such Lender’s Pro Rata Share
of the Commitment and the Pro Rata Shares of the Commitment of the remaining
Lenders shall be adjusted and the Administrative Agent shall give written notice
to each of the Lenders of the adjusted Pro Rata Shares.

     2.8. Voluntary Termination or Reduction of Commitment. At any time prior to
the Maturity Date, Borrower may, upon not less than five (5) Business Days’
prior written notice to the Administrative Agent, terminate the Commitment in
effect or permanently reduce the Commitment in effect by an aggregate minimum
amount of Twenty Million Dollars ($20,000,000) or any multiple of Five Million
Dollars ($5,000,000) in excess thereof, provided, however, that no such
termination or reduction shall be permitted if, after giving effect thereto and
to any prepayment of Advances made on the effective date of such termination or
reduction, as the case may be, the then outstanding principal amount of the
Advances would exceed the Commitment in effect; provided further, however, that
once terminated or reduced in accordance with this Section 2.8, the Commitment
in effect may not thereafter be reinstated or increased (provided that, if the
Commitment is reduced (but not terminated) pursuant to this Section 2.8, the
Commitment may thereafter be increased pursuant to Section 2.9) and provided
further, however, that although the Commitment in effect may be terminated
entirely pursuant to this Section 2.8, no partial termination shall result in
the Commitment being reduced to below One Hundred Million Dollars
($100,000,000). All accrued and unpaid fees due under Section 2.5 with respect
to the portion of the Commitment in effect being terminated or reduced shall be
paid to the Administrative Agent on the funding date of such termination or
reduction.

     2.9. Optional Increase to the Commitment.

          (a) Provided that no Event of Default or Unmatured Event of Default
then exists, Borrower may, in accordance with the provisions of this Section 2.9
and on no more than two (2)

Page 53



--------------------------------------------------------------------------------



 



occasions prior to the date occurring ninety (90) days prior to the original
Maturity Date, request in writing that the then effective Commitment be
increased up to $400,000,000 minus the amount of any reductions to the
Commitment pursuant to Section 2.7 and/or Section 2.8 and the amount of any
previous increase in Commitment pursuant to this Section 2.9, provided, however,
that no such request shall be for an increase amount less than $20,000,000. Any
request under this Section shall be submitted by Borrower to the Lenders through
Administrative Agent not less than thirty (30) days prior to the proposed
increase, specify the proposed effective date and amount of such increase and be
accompanied by (i) an Officer’s Certificate of the REIT stating that no Event of
Default or Unmatured Event of Default exists as of the date of the request or
will result from the requested increase, (ii) a written consent to the increase
in the amount of the Commitment executed by the REIT (in its capacity as
“Guarantor” under the Guaranty), and (iii) the satisfaction of all conditions
precedent specified in Section 3.2. As a condition to the effectiveness of any
such increase, Borrower shall execute such new or replacement Notes as may be
requested by Administrative Agent to evidence such increase in the Commitment.
Borrower may also specify any fees offered to those Lenders which agree to an
increase in the amount of their respective Pro Rata Shares of the Commitment
(which fees may be variable based upon the amount which any such Lender is
willing to assume as an increase to the amount of its Pro Rata Share of the
increased Commitment). The consent of the Lenders, as such, shall not be
required for an increase in the amount of the Commitment pursuant to this
Section, and this Agreement may be amended for the purpose of implementing any
increase of the Commitment in accordance with this Section 2.9 without the
consent of any Lender, but subject to Section 2.9(e) below.

          (b) Each Lender may approve or reject a request for an increase in the
amount of its Pro Rata Share of the Commitment in its sole and absolute
discretion and, absent an affirmative written response within fifteen (15) days
after receipt of such request, shall be deemed to have rejected the request. The
rejection of such a request by any number of Lenders shall not affect Borrower’s
right to increase the Commitment pursuant to this Section as a result of, and
with respect to the Pro Rata Shares of, those Lenders that approve such increase
and such additional Lenders that join this Agreement in accordance with clause
(e) of this Section. Notwithstanding any other provision hereof, no Lender which
rejects a request for an increase in the Commitment shall be (i) subject to
removal as a Lender, (ii) obligated to lend any amount greater than its original
Pro Rata Share of the original Commitment, or (iii) deemed to be in default in
any respect hereunder.

          (c) In responding to a request under this Section, each Lender which
is willing to increase the amount of its Pro Rata Share of the increased
Commitment shall specify the amount of the proposed increase which it is willing
to assume. Each consenting Lender shall be entitled to participate ratably
(based on its Pro Rata Share of the Commitment before such increase) in any
resulting increase in the Commitment, subject to the right of Administrative
Agent to adjust allocations of the increased Commitment so as to result in the
amounts of the Pro Rata Shares of the Lenders being in integral multiples of
$1,000,000.

          (d) If the aggregate principal amount offered to be assumed by the
consenting Lenders is less than the amount requested, Borrower may (i) reject
the proposed increase in its entirety, (ii) accept the offered amounts or
(iii) designate new lenders who qualify as eligible assignees under
Section 11.20 and which are reasonably acceptable to Administrative Agent as

Page 54



--------------------------------------------------------------------------------



 



additional Lenders hereunder in accordance with clause (e) of this Section
(each, a “New Lender”), which New Lenders may assume the amount of the increase
in the Commitment that has not been assumed by the consenting Lenders.

          (e) Each New Lender designated by Borrower and reasonably acceptable
to Administrative Agent shall become an additional party hereto as a New Lender
concurrently with the effectiveness of the proposed increase in the Commitment
upon its execution of an instrument of joinder to this Agreement which is in
form and substance acceptable to Administrative Agent and which, in any event,
contains the representations, warranties, indemnities and other protections
afforded to Administrative Agent and the other Lenders which would be granted or
made by an eligible assignee under Section 11.20 by means of the execution of an
Assignment and Assumption.

          (f) Subject to the foregoing, any increase to the Commitment requested
under this Section shall be effective as of the date proposed by Borrower and
shall be in the principal amount equal to (i) the amount which consenting
Lenders are willing to assume as increases to the amount of their respective Pro
Rata Shares plus (ii) the amount offered by any New Lenders. Upon the
effectiveness of any such increase, Borrower shall issue replacement Notes to
each affected Lender and new Notes to each New Lender, and the percentage Pro
Rata Share of each Lender will be adjusted, higher or lower as needed, to give
effect to the increase in the Commitment and set forth in a new Schedule 1.1
issued by Administrative Agent. On or prior to such effective date and as
applicable, certain of the Lenders shall purchase, and certain of the Lenders
shall sell, to one another, the percentage interest in the Commitment as
necessary in order to reallocate the principal balance under the Notes among the
Lenders to correspond to the Pro Rata Shares of the Lenders set forth in the new
Schedule 1.1 referred to above.

     2.10. Expiration or Maturity Date of Letters of Credit Past Maturity Date.

     If on the date the Commitments are terminated (whether voluntarily, by
reason of the occurrence of an Event of Default or otherwise), there are any
Letters of Credit outstanding hereunder, the Borrower shall, on such date, pay
to the Administrative Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Letter of Credit Collateral
Account. If a drawing pursuant to any such Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower authorizes the
Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to make payment to the beneficiary with respect to such
drawing or the payee with respect to such presentment. If no drawing occurs on
or prior to the expiration date of such Letter of Credit, the Administrative
Agent shall pay to the Borrower (or to whomever else may be legally entitled
thereto) the monies deposited in the Letter of Credit Collateral Account
(together with any accrued interest thereon) with respect to such outstanding
Letter of Credit on or before the date thirty (30) days after the expiration
date of such Letter of Credit.

     2.11. Funds Transfer Disbursements. (a) Borrower hereby authorizes
Administrative Agent to disburse any Advance pursuant to the Loan Documents, as
requested by an authorized representative of Borrower, to any of the account(s)
to be designated in the form attached hereto as Exhibit J. Borrower agrees to be
bound by any transfer request: (i) authorized or transmitted by Borrower; or
(ii) made in Borrower’s name and accepted by Administrative Agent in good

Page 55



--------------------------------------------------------------------------------



 



faith and in compliance with these transfer instructions, even if not properly
authorized by Borrower. Borrower further agrees and acknowledges that
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by Borrower to effect a wire or funds
transfer even if the information provided by Borrower identifies a different
bank or account holder than named by Borrower. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower. If Administrative Agent takes any actions in
an attempt to detect errors in the transmission or content of transfer or
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, Borrower agrees that no matter how many times Administrative
Agent takes these actions, Administrative Agent will not in any situation be
liable for failing to take or correctly perform these actions in the future, and
such actions shall not become any part of the transfer disbursement procedures
authorized under this provision, the Loan Documents or any agreement between
Administrative Agent and Borrower. Borrower agrees to notify Administrative
Agent of any errors in the transfer of any funds or of any unauthorized or
improperly authorized transfer requests within fourteen (14) days after
Administrative Agent’s confirmation to Borrower of such transfer.

          (b) Administrative Agent will, in its sole discretion, determine the
funds transfer system and the means by which each transfer will be made.
Administrative Agent may delay or refuse to accept a funds transfer request if
the transfer would: (i) violate the terms of this authorization, (ii) require
use of a bank unacceptable to Administrative Agent or prohibited by government
authority, (iii) cause Administrative Agent to violate any Federal Reserve Board
or other regulatory risk control program or guideline, or (iii) otherwise cause
Administrative Agent to violate any applicable law or regulation.

          (c) Administrative Agent shall not be liable to Borrower or any other
parties for (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of Administrative Agent, (ii) any loss,
liability or delay caused by fires, earthquakes, wars, civil disturbances, power
surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Administrative
Agent’s control, or (iii) any special, consequential, indirect or punitive
damages, whether or not (A) any claim for these damages is based on tort or
contract or (B) Administrative Agent or Borrower knew or should have known the
likelihood of these damages in any situation. Administrative Agent makes no
representations or warranties other than those expressly made in this Agreement.

     2.12. Electronic Document Delivery. Documents required to be delivered
pursuant to the Loan Documents shall, if available, be delivered by electronic
communication and delivery, including, the Internet, e-mail or intranet websites
to which the Administrative Agent and each Lender have access (including a
commercial, third-party website such as www.Edgar.com <http://www.Edgar.com> or
a website sponsored or hosted by the Administrative Agent or the Borrower)
provided that the foregoing shall not apply to (A) notices to Administrative
Agent or any Lender (or the Issuing Bank) pursuant to Section 2.1 and (B) any
Lender that has notified the Administrative Agent and Borrower that it cannot or
does not want to receive electronic communications. Notwithstanding the
provisions of Section 11.6, the Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it

Page 56



--------------------------------------------------------------------------------



 



hereunder by electronic delivery pursuant to procedures approved by it for all
or particular notices or communications. Documents or notices delivered
electronically shall be deemed to have been delivered twenty-four (24) hours
after the date and time on which the Administrative Agent or Borrower posts such
documents or the documents become available on a commercial website and the
Administrative Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of 9:00 a.m. on the opening
of business on the next Business Day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificate to the Administrative Agent and shall
deliver paper copies of any documents to the Administrative Agent or to any
Lender that requests such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender.
Except for the Compliance Certificate, the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

ARTICLE 3
CONDITIONS TO ADVANCES

     3.1. Conditions to Effectiveness; Initial Advances. The effectiveness of
this Agreement and the obligation of the Lenders to make the initial Advances in
accordance with Section 2.1(e) and the obligation of Administrative Agent to
issue each Letter of Credit shall be subject to the satisfaction or waiver by
the Requisite Lenders of each of the following conditions precedent on or before
July ___, 2005:

          (a) Borrower Loan Documents. Borrower shall have executed and
delivered to Administrative Agent each of the following, in form and substance
acceptable to Administrative Agent and each other Lender:

          (i) this Agreement;

          (ii) the Notes (other than the Bid Advance Notes); and

          (iii) all other documents which Administrative Agent reasonably
requires to be executed by or on behalf of Borrower.

          (b) REIT Loan Documents. The REIT shall have executed and delivered to
Administrative Agent each of the following, in form and substance acceptable to
Administrative Agent and each other Lender:

          (i) the Guaranty; and

          (ii) all other documents which Administrative Agent reasonably
requires to be executed by or on behalf of the REIT.

Page 57



--------------------------------------------------------------------------------



 



          (c) Corporate and Partnership Documents. Administrative Agent shall
have received the corporate and partnership formation and other governing
documents of the Borrower and the REIT, and a certificate of each such entity’s
Secretary or an officer comparable thereto with respect to authorization,
incumbency and all organizational documents.

          (d) Solvency. Each of the REIT and Borrower shall be Solvent and shall
have delivered to Administrative Agent a Solvency Certificate to that effect.

          (e) Fees and Expenses. Administrative Agent shall have received all
fees then due to Administrative Agent and to the Lenders and shall have received
reimbursement for all costs and expenses for which Borrower is obligated
pursuant to Section 11.1 and for which Borrower has received an invoice, and
Borrower shall have performed all of its other obligations as set forth in the
Loan Documents to make payments to Administrative Agent on or before the Closing
Date and all expenses of Administrative Agent incurred prior to such Closing
Date and for which Borrower has received an invoice shall have been paid by
Borrower.

          (f) Opinions of Counsel. Administrative Agent shall have received, on
behalf of Administrative Agent and the Lenders, favorable opinions of counsel
for Borrower and the REIT dated as of the Closing Date, in form and substance
reasonably satisfactory to Administrative Agent, the Lenders and their
respective counsel.

          (g) Consents and Approvals. All material licenses, permits, consents,
regulatory approvals and corporate action necessary to enter into the financing
transactions contemplated by this Agreement shall have been obtained by Borrower
and the REIT.

          (h) Adjusting Purchase Payments. The applicable Lenders shall have
made the Adjusting Purchase Payments as specified in Section 2.1(e).

          (i) Payment of Interest and Fees on Prior Loan. Borrower shall have
paid to Administrative Agent all accrued and unpaid interest and fees under the
Prior Loan.

     3.2. Conditions Precedent to All Advances. The obligation of each Lender to
make any Advance (including the initial Advance) requested to be made by it, and
the obligation of Administrative Agent to issue each Letter of Credit, on any
date, is subject to the satisfaction or waiver by the Requisite Lenders of the
following conditions precedent as of such date:

          (a) Notice of Borrowing. With respect to a request for an Advance,
Administrative Agent shall have received, on or before the Funding Date and in
accordance with the provisions of Section 2.1(a)(i)(B), an original and duly
executed Notice of Borrowing.

          (b) Additional Matters. As of the Funding Date for any Advance and
after giving effect to the Advance being requested or the Letter of Credit being
requested to issue:

          (i) No Default. After giving effect to the requested Advance or the
issuance of the applicable Letter of Credit, no Event of Default or Unmatured
Event of Default shall have occurred and be continuing or would result from the
making of the requested Advance (it being intended that the Lenders shall have
no obligation to fund any Advance during the period allowed under this Agreement
for cure of any event or

Page 58



--------------------------------------------------------------------------------



 



condition which, if not cured during such period, would become an Event of
Default), and all of the covenants contained in Sections 7.3 and Article 8 shall
be satisfied;

          (ii) Representations and Warranties. All of the representations and
warranties contained in this Agreement and in any other Loan Document (other
than those representations and warranties which expressly provide that they
speak as of a certain date (e.g., “as of the Closing Date”)) shall be true and
correct in all material respects on and as of such Funding Date, as though made
on and as of such date, and Borrower shall so certify;

          (iii) No Material Adverse Change (Borrower and REIT). No change shall
have occurred which shall have a Material Adverse Effect on Borrower or the
REIT;

          (iv) Material Adverse Change (Unencumbered Asset). If a change shall
have occurred which shall have a Material Adverse Effect on any Unencumbered
Asset or the operating performance thereof, such Unencumbered Asset shall not be
included in the aggregate Unencumbered Asset Value of the Unencumbered Pool for
purposes of Section 2.1(a)(i)(A)(2);

          (v) Litigation Proceedings. There shall not have been instituted or
threatened, any litigation or proceeding in any court or before any Governmental
Authority affecting or threatening to affect Borrower or the REIT which, if
adversely determined, would have a Material Adverse Effect on Borrower or the
REIT; and

          (vi) Compliance with Section 8.5. Borrower shall be in compliance with
Section 8.5 after such Advance is made.

          (c) Bid Advance Note(s). In the case of and prior to any Bid Advance,
Borrower shall have provided to Administrative Agent Bid Advance Notes, one for
each Lender, and each in the full amount of the Bid Advance Limit.

Each submission by Borrower to Administrative Agent of a Notice of Borrowing
with respect to an Advance and the acceptance by Borrower of the proceeds of
each such Advance made hereunder shall constitute a representation and warranty
by Borrower as of the Funding Date in respect of such Advance that all the
conditions contained in this Section 3.2 have been satisfied.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

     4.1. Representations and Warranties as to Borrower, Etc. In order to induce
the Lenders to make the Advances, Borrower hereby represents and warrants to
Administrative Agent and the Lenders as follows:

          (a) Organization; Partnership Powers. Borrower (i) is a limited
partnership duly organized, validly existing and in good standing under the laws
of Maryland, (ii) is duly qualified to do business as a foreign limited
partnership and in good standing under the laws of California and each other
jurisdiction in which it owns or leases real property or in which the nature of
its business requires it to be so qualified, except for those jurisdictions
where failure to

Page 59



--------------------------------------------------------------------------------



 



so qualify and be in good standing would not have a Material Adverse Effect on
Borrower, and (iii) has all requisite partnership power and authority to own,
operate and encumber its Property and assets and to conduct its business as
presently conducted and as proposed to be conducted in connection with and
following the consummation of the transactions contemplated by the Loan
Documents.

          (b) Authority. Borrower has the requisite partnership power and
authority to execute, deliver and perform each of the Loan Documents to which it
is a party. The execution, delivery and performance thereof, and the
consummation of the transactions contemplated thereby, have been duly authorized
by all necessary actions. Each of the Loan Documents to which Borrower is a
party has been duly and validly executed and delivered by Borrower and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency and other laws
affecting creditors’ rights generally and general equitable principles.

          (c) Ownership of Borrower. All of the Partnership Units of Borrower
are validly issued and non-assessable and as of the Closing Date are owned of
record by the REIT or by the Persons (and in the amounts) set forth on
Schedule 4.1(c), as amended from time to time. As of December 31, 2004, the REIT
owns 66,325,709 Partnership Units of Borrower, free and clear of any Liens. Such
Partnership Units were offered and sold in compliance in all material respects
with all Requirements of Law (including, without limitation, federal and state
securities laws). Except as set forth in Schedule 4.1(c), as of the Closing Date
there are no outstanding securities convertible into or exchangeable for
Partnership Units of Borrower, or options, warrants or rights to purchase any
such Partnership Units, or commitments of any kind for the issuance of
additional Partnership Units or any such convertible or exchangeable securities
or options, warrants or rights to purchase such Partnership Units. The REIT is
the sole general partner of Borrower.

          (d) No Conflict. The execution, delivery and performance by Borrower
of the Loan Documents to which it is or will be a party, and each of the
transactions contemplated thereby, do not and will not (i) conflict with or
violate Borrower’s limited partnership agreement or certificate of limited
partnership or other organizational documents, as the case may be, or (ii)
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any Requirement of Law, Contractual
Obligation or Court Order of or binding upon Borrower, which would have a
Material Adverse Effect on Borrower or (iii) require termination of any
Contractual Obligation, which termination would have a Material Adverse Effect
on Borrower or (iv) result in or require the creation or imposition of any Lien
whatsoever upon any of the Properties or assets of Borrower (other than
Permitted Liens).

          (e) Consents and Authorizations. Borrower has obtained all consents
and authorizations required pursuant to its Contractual Obligations with any
other Person, and shall have obtained all consents and authorizations of, and
effected all notices to and filings with, any Governmental Authority, as may be
necessary to allow Borrower to lawfully execute, deliver and perform its
obligations under the Loan Documents to which Borrower is a party, except to the
extent that failure to obtain any such consent or authorization or to effect
such notice or filing would not have a Material Adverse Effect on Borrower.

Page 60



--------------------------------------------------------------------------------



 



          (f) Governmental Regulation. Neither Borrower nor the REIT is subject
to regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, the Investment Company Act of 1940 or
any other federal or state statute or regulation such that its ability to incur
indebtedness is limited or its ability to consummate the transactions
contemplated by the Loan Documents is materially impaired.

          (g) Financial Statements; Projections and Forecasts. Each of the
financial statements to be delivered to Administrative Agent pursuant to
Section 5.1(b) and Section 5.1(c) (i) has been, or will be, as applicable,
prepared in accordance with the books and records of the REIT and the
Consolidated Entities on a consolidated basis, and (ii) either fairly present in
all material respects, or will fairly present in all material respects, as
applicable, the financial condition of the REIT and the Consolidated Entities on
a consolidated basis, at the dates thereof (and, if applicable, subject to
normal year-end adjustments) and the results of its operations and cash flows,
on a consolidated basis, for the period then ended. Each of the projections
delivered to Administrative Agent prior to the date hereof and each of the
projected consolidated cash flows to be delivered to Administrative Agent
pursuant to Section 5.1(e), (A) has been, or will be, as applicable, prepared by
the REIT in light of the past business and performance of the REIT or its
predecessors in interest on a consolidated basis and (B) represent, or will
represent, as of the date thereof, the reasonable good faith estimates of the
REIT’s financial personnel as of their respective dates.

          (h) Prior Operating Statements. Each of the operating statements
pertaining to each of the Unencumbered Assets in the Unencumbered Pool prepared
by Borrower and delivered to Administrative Agent prior to the date hereof was
prepared in accordance with GAAP in effect on the date such operating statement
of each such Unencumbered Asset was prepared and fairly presents the results of
operations of such Unencumbered Asset for the period then ended; provided,
however, that no representation is made with respect to any period prior to the
ownership of such Unencumbered Asset by Borrower.

          (i) Unencumbered Pool Statements and Projections. Each of the
Unencumbered Pool Statements to be delivered to Administrative Agent pursuant to
Section 5.1(f) (i) has been or will be, as applicable, prepared in accordance
with the books and records of the applicable Unencumbered Asset and (ii) fairly
presents or will fairly present in all material respects, as applicable, the
results of operations of such Unencumbered Asset for the period then ended;
provided, however, that no representation is made with respect to any period
prior to the ownership of such Unencumbered Asset by Borrower.

          (j) Litigation; Adverse Effects.

          (i) Except as otherwise disclosed on Schedule 4.1(j), there is no
action, suit, proceeding, governmental investigation or arbitration, at law or
in equity, or before or by any Governmental Authority, pending or, to the best
of Borrower’s knowledge, threatened against Borrower or any Property of Borrower
which would result in a Material Adverse Effect on Borrower.

          (ii) Borrower is not (A) in violation of any applicable law, which
violation has a Material Adverse Effect on Borrower, or (B) subject to or in
default with

Page 61



--------------------------------------------------------------------------------



 



respect to any Court Order which has a Material Adverse Effect on Borrower.
There are no material Proceedings pending or, to the best of Borrower’s
knowledge, threatened against Borrower or any Unencumbered Asset which would
have a Material Adverse Effect on Borrower.

          (k) No Material Adverse Change. Since December 31, 2004, (i) there has
occurred no event which has a Material Adverse Effect on Borrower, and (ii) no
material adverse change in Borrower’s ability to perform its obligations under
the Loan Documents to which it is a party or the transactions contemplated
thereby has occurred.

          (l) Payment of Taxes. All tax returns and reports to be filed by
Borrower have been timely filed, and all taxes, assessments, fees and other
governmental charges shown on such returns or otherwise payable by Borrower have
been paid when due and payable (other than real property taxes, which may be
paid prior to delinquency so long as no penalty or interest shall attach
thereto), except such taxes, if any, as are reserved against in accordance with
GAAP and are being contested in good faith by appropriate proceedings or such
taxes, the failure to make payment of which when due and payable will not have,
in the aggregate, a Material Adverse Effect on Borrower. Borrower has no
knowledge of any proposed tax assessment against Borrower that will have a
Material Adverse Effect on Borrower, which is not being actively contested in
good faith by Borrower.

          (m) Material Adverse Agreements. Borrower is not a party to or subject
to any Contractual Obligation or other restriction contained in its limited
partnership agreement, certificate of limited partnership or similar governing
documents which has a Material Adverse Effect on Borrower.

          (n) Performance. Borrower is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Contractual Obligation applicable to it, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute a default under such Contractual Obligation, except where the
consequences, direct or indirect, of such default or defaults, if any, will not
have a Material Adverse Effect on Borrower.

          (o) Federal Reserve Regulations. No part of the proceeds of the
Advances hereunder will be used to purchase or carry any “margin security” as
defined in Regulation U or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of said Regulation U. Neither Borrower nor
the REIT is engaged primarily in the business of extending credit for the
purpose of purchasing or carrying out any “margin stock” as defined in
Regulation U. No part of the proceeds of the Advances hereunder will be used for
any purpose that violates, or which is inconsistent with, the provisions of
Regulation X or any other regulation of the Federal Reserve Board.

          (p) Disclosure. The representations and warranties of Borrower
contained in the Loan Documents and all certificates, financial statements and
other documents delivered to Administrative Agent in connection therewith, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary, in order to make the statements contained herein or

Page 62



--------------------------------------------------------------------------------



 



therein, in light of the circumstances under which they were made and when taken
together with all other information provided by Borrower, not materially
misleading; provided no representation is made as to any information in the
financial reports for any Real Property prior to its ownership by Borrower. The
factual information in any document, certificate or written statement furnished
to the Administrative Agent by or on behalf of the REIT or any other
Consolidated Entity with respect to the business, assets, prospects, results of
operations or financial condition of the REIT, Borrower or any other
Consolidated Entity, including operating statements, lease status reports and
Rent Rolls for periods when the Real Property covered by such statements or Rent
Rolls is owned by Borrower, for use in connection with the transactions
contemplated by this Agreement, was true and correct in all material respects as
of the applicable date. To the best knowledge of the REIT, Borrower or any
Consolidated Entity, there is no occurrence that has had a Material Adverse
Effect on Borrower or the REIT or could reasonably be expected to have a
Material Adverse Effect on Borrower or the REIT, which has not been disclosed
herein or in such other documents, certificates and statements. Notwithstanding
the foregoing, with respect to any representations and warranties relating to
projections of Borrower’s future performance, such representations and
warranties are made in good faith as of the date thereof (it being understood
that assumptions as to future results are inherently subject to uncertainty and
contingencies, many of which are beyond Borrower’s control, and no assurance can
be given that any particular projections will be realized).

          (q) Requirements of Law. The REIT and the Consolidated Entities are in
compliance with all Requirements of Law (including without limitation the
Securities Act and the Securities Exchange Act, and the applicable rules and
regulations thereunder, state securities law and “Blue Sky” laws) applicable to
it and its respective businesses, in each case, where the failure to so comply
will have a Material Adverse Effect on the REIT or the Borrower. The REIT has
obtained all consents of the Commission and has made or will make within the
required time periods, all filings required under the Securities Act and the
Securities Exchange Act in connection with the execution, delivery and
performance by the REIT of the Loan Documents.

          (r) Patents, Trademarks, Permits, Etc. The REIT and the Borrower own,
are licensed or otherwise have the lawful right to use, or have, all permits and
other governmental approvals, patents, trademarks, trade names, copyrights,
technology, know-how and processes used in or necessary for the conduct of each
such Person’s business as currently conducted, the absence of which would have a
Material Adverse Effect upon Borrower or the REIT. The use of such permits and
other governmental approvals, patents, trademarks, trade names, copyrights,
technology, know-how and processes by each such Person does not infringe on the
rights of any Person subject to such claims and infringements as do not, in the
aggregate, give rise to any liability on the part of any such Person which would
have a Material Adverse Effect on Borrower or the REIT.

          (s) Environmental Matters. Except as set forth on Schedule 4.1(s) or
in any phase I environmental or other reports delivered to Administrative Agent,
to the best knowledge of Borrower (i) the operations of the REIT and Borrower
comply in all material respects with all applicable, local, state and federal
environmental, health and safety Requirements of Law (“Environmental Laws”);
(ii) none of the Unencumbered Assets or operations thereon are subject to any
Remedial Action or other Liabilities and Costs arising from the Release or
threatened

Page 63



--------------------------------------------------------------------------------



 



Release of a Contaminant into the environment in violation of any Environmental
Laws, which Remedial Action or other Liabilities and Costs would have a Material
Adverse Effect on Borrower and/or the REIT; (iii) neither the REIT nor Borrower
has filed any notice under applicable Environmental Laws reporting a Release of
a Contaminant into the environment in violation of any Environmental Laws,
except as the same may have been heretofore remedied or would not have a
Material Adverse Effect; (iv) there is not now on or in any Unencumbered Assets
(except in compliance in all material respects with all applicable Environmental
Laws): (A) any underground storage tanks, (B) any asbestos-containing material,
or (C) any polychlorinated biphenyls (PCB’s) used in hydraulic oils, electrical
transformers or other equipment owned by such Person; and (v) neither the REIT
nor Borrower has received any notice or claim to the effect that it is or may be
liable to any Person as a result of the Release or threatened Release of a
Contaminant into the environment which would have a Material Adverse Effect on
Borrower or the REIT.

          (t) Solvency. Borrower is and will be Solvent after giving effect to
the disbursements of the Advances and the payment and accrual of all fees then
payable.

          (u) Title to Assets. Borrower has good, indefeasible and merchantable
title to, or a valid leasehold interest in, all Properties, including, without
limitation, all Unencumbered Assets, owned or leased by it.

          (v) Management Agreements. Except as disclosed on Schedule 4.1(v) or
as otherwise permitted under the Loan Documents, Borrower is not a party or
subject to any management or “ground” leasing agreement with respect to any of
the Properties included within the Unencumbered Pool.

     4.2. Representations and Warranties as to the REIT. In order to induce
Lenders to make the Advances, Borrower hereby represents and warrants to
Administrative Agent and the Lenders as follows:

          (a) Organization: Corporate Powers. The REIT (i) is a corporation duly
organized, validly existing and in good standing under the laws of Maryland,
(ii) is duly qualified to do business as a foreign corporation and in good
standing under the laws of each jurisdiction in which it owns or leases real
property or in which the nature of its business requires it to be so qualified,
except for those jurisdictions where failure to so qualify and be in good
standing will not have a Material Adverse Effect on the REIT, and (iii) has all
requisite corporate power and authority to own, operate and encumber its
property and assets and to conduct its business as presently conducted and as
proposed to be conducted in connection with and following the consummation of
the transactions contemplated by the Loan Documents.

          (b) Authority. The REIT has the requisite corporate power and
authority to execute, deliver and perform each of the Loan Documents to which it
is a party. The execution, delivery and performance thereof, and the
consummation of the transactions contemplated thereby, have been duly authorized
by the Board of Directors of the REIT, and no other corporate proceedings on the
part of the REIT are necessary to consummate such transactions. Each of the Loan
Documents to which the REIT is a party has been duly executed and delivered by
the REIT and constitutes its legal, valid and binding obligation, enforceable
against it in

Page 64



--------------------------------------------------------------------------------



 



accordance with its terms, subject to bankruptcy, insolvency and other laws
affecting creditors’ rights generally and general equitable principles.

          (c) No Conflict. The execution, delivery and performance by the REIT
of the Loan Documents to which it is party, and each of the transactions
contemplated thereby, do not and will not (i) conflict with or violate its
articles of incorporation, by-laws or other organizational documents,
(ii) conflict with, result in a breach of or constitute (with or without notice
or lapse of time or both) a default under any Requirement of Law, Contractual
Obligation or Court Order of or binding upon the REIT, which would have a
Material Adverse Effect on the REIT, (iii) require termination of any
Contractual Obligation, which termination would have a Material Adverse Effect
on the REIT, (iv) result in or require the creation or imposition of any Lien
whatsoever upon any of the Properties or assets of the REIT, or (v) require any
approval of the stockholders of the REIT.

          (d) Consents and Authorizations. The REIT has obtained all consents
and authorizations required pursuant to its Contractual Obligations with any
other Person, and, prior to the Closing Date, shall have obtained all consents
and authorizations of, and effected all notices to and filings with, any
Governmental Authority, as may be necessary to allow the REIT to lawfully
execute, deliver and perform its obligations under the Loan Documents to which
the REIT is a party.

          (e) Capitalization. All of the capital stock of the REIT has been
issued in compliance in all material respects with all applicable Requirements
of Law.

          (f) Litigation; Adverse Effects.

          (i) Except as otherwise disclosed on Schedule 4.1(j), there is no
action, suit, proceeding, governmental investigation or arbitration, at law or
in equity, by or before any Governmental Authority, pending or, to best of
Borrower’s knowledge, threatened against the REIT or any Property of the REIT,
which would (A) result in a Material Adverse Effect on the REIT, (B) materially
and adversely affect the ability of any party to any of the Loan Documents to
perform its obligations thereunder, or (C) materially and adversely affect the
ability of the REIT to perform its obligations as contemplated in the Loan
Documents.

          (ii) The REIT is not (A) in violation of any applicable law, which
violation has a Material Adverse Effect on the REIT, or (B) subject to or in
default with respect to any Court Order which has a Material Adverse Effect on
the REIT. There are no Proceedings pending or, to the best of Borrower’s
knowledge, threatened against the REIT, which would have a Material Adverse
Effect on the REIT or Borrower.

          (g) No Material Adverse Change. Since December 31, 2004, (i) there has
occurred no event which has a Material Adverse Effect on the REIT, and (ii) no
material adverse change has occurred in the REIT’s ability to perform its
obligations under the Loan Documents to which it is a party or the transactions
contemplated thereby.

          (h) Payment of Taxes. All tax returns and reports to be filed by the
REIT have been timely filed, and all taxes, assessments, fees and other
governmental charges shown on such

Page 65



--------------------------------------------------------------------------------



 



returns have been paid when due and payable, except such taxes, if any, as are
reserved against in accordance with GAAP and are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable would not have, in the aggregate, a Material Adverse Effect
on the REIT. The REIT has no knowledge of any proposed tax assessment against
the REIT that would have a Material Adverse Effect on the REIT, which is not
being actively contested in good faith by the REIT.

          (i) Material Adverse Agreements. The REIT is not a party to or subject
to any Contractual Obligation or other restriction contained in its charter,
by-laws or similar governing documents which has a Material Adverse Effect on
the REIT or the ability of the REIT to perform its obligations under the Loan
Documents to which it is a party.

          (j) Performance. The REIT is not in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any Contractual Obligation applicable to it, and no condition
exists which, with the giving of notice or the lapse of time or both, would
constitute a default under such Contractual Obligation, except where the
consequences, direct or indirect, of such default or defaults, if any, would not
have a Material Adverse Effect on the REIT.

          (k) Disclosure. The representations and warranties of the REIT
contained in the Loan Documents, and all certificates, financial statements and
other documents delivered to Administrative Agent in connection therewith, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary, in order to make the statements contained herein or therein, in
light of the circumstances under which they were made and when taken together
with all other information provided by the REIT, not materially misleading.
Notwithstanding the foregoing, with respect to any representations and
warranties relating to projections of the REIT’s future performance, such
representations and warranties are made in good faith and based on assumptions
believed by the REIT to be reasonable as of the date thereof (it being
understood that assumptions as to future results are inherently subject to
uncertainty and contingencies, many of which are beyond the REIT’s control, and
no assurance can be given that any particular projections will be realized).

          (l) ERISA. Neither the REIT nor any ERISA Affiliate thereof has in the
past five (5) years maintained or contributed to or currently maintains or
contributes to any Benefit Plan other than the Benefit Plans identified on
Schedule 4.2(1) (as such Schedule may be amended from time to time). Neither the
REIT nor any ERISA Affiliate thereof has during the past five (5) years
maintained or contributed to or currently maintains or contributes to any
employee welfare benefit plan within the meaning of Section 3(1) of ERISA which
provides benefits to retirees other than benefits required to be provided under
Section 4980B of the Code and Sections 601 through 608 of ERISA (or any
successor provisions thereto) or applicable state law. Neither the REIT nor any
ERISA Affiliate thereof is now contributing nor has it ever contributed to or
been obligated to contribute to any Multiemployer Plan, no employees or former
employees of the REIT, or such ERISA Affiliate, have been covered by any
Multiemployer Plan in respect of their employment by the REIT, and no ERISA
Affiliate of the REIT has or is likely to incur any withdrawal liability with
respect to any Multiemployer Plan which would have a Material Adverse Effect on
the REIT.

Page 66



--------------------------------------------------------------------------------



 



          (m) Solvency. The REIT is and will be Solvent after giving effect to
the disbursements of the Advances and the payment and accrual of all fees then
payable.

          (n) Status as a REIT. The REIT (i) has, since the beginning of its
first taxable year, qualified and maintained, and shall maintain, its
classification as a real estate investment trust as defined in Section 856 of
the Code, (ii) has not engaged in any “prohibited transactions” as defined in
Section 857(b)(6)(B)(iii) of the Code that could reasonably be expected to have
a Material Adverse Effect, (iii) for its current “tax year” (as defined in the
Code) is, and for all subsequent taxable years shall be entitled to a dividends
paid deduction which meets the requirements of Section 857 of the Code and
(iv) its ownership and method of operation enable it to meet the requirements
for taxation as a real estate investment trust under the Code.

          (o) Ownership. As of the Closing Date, the REIT does not own or have
any direct interest in any other Person, other than its ownership of the general
partnership interests in Borrower, its ownership of all of the ownership
interests in Arden Realty Finance, Inc. and Arden Realty Finance II, Inc., a 99%
limited partnership interest in Arden Realty Finance Partnership, L.P., and a 1%
ownership interest in 145 South Fairfax, LLC.

          (p)  NYSE Listing. The common stock of the REIT is, and is reasonably
expected to be, listed for trading and traded on the New York Stock Exchange.

ARTICLE 5
REPORTING COVENANTS

          Borrower covenants and agrees that, on and after the date hereof,
until payment in full of all of the Obligations, the expiration of the
Commitment and termination of this Agreement:

     5.1. Financial Statements and Other Financial and Operating Information.
Borrower shall maintain or cause to be maintained a system of accounting
established and administered in accordance with sound business practices to
permit preparation of quarterly and annual financial statements in conformity
with GAAP and consistent with past practice, and each of the financial
statements described below shall be prepared on a consolidated basis for the
REIT and the other Consolidated Entities from such system and records. Borrower
shall deliver or cause to be delivered to Administrative Agent:

          (a) Commission Filings. Within ten (10) days of the filing with the
Commission or delivery to holders of its Capital Stock, copies (in electronic
format, if available) of all required reports and filings filed with the
Commission, including, without limitation, any filing under the Securities Act,
the Annual Report on Form 10-K, the Quarterly Reports on Form 10-Q, registration
statements, all public financial statements, proxy statements, and the annual
reports delivered to the shareholders of the REIT and reports, notices and other
materials, if any, made available generally by the Borrower or the REIT to its
respective Capital Stock holders or filed with the Commission concerning
material developments in the business of the Borrower, REIT or the Consolidated
Entities.

          (b) Annual Financial Statements. Within one hundred (100) days after
the close of each Fiscal Year, consolidated balance sheets, statements of
operations, stockholders’ equity

Page 67



--------------------------------------------------------------------------------



 



and cash flows for the REIT and the Consolidated Entities (in the form provided
to the Commission on the REIT’s Form 10-K), audited and certified without
qualification by the Accountants and accompanied by a statement that, in the
course of their audit (conducted in accordance with GAAP), the Accountants
obtained no knowledge that an Event of Default or Unmatured Event of Default
occurred. To the extent Administrative Agent desires additional details or
supporting information with respect to Unconsolidated Joint Ventures or
individual Real Properties which are not Unencumbered Assets within the
Unencumbered Pool and which details and information are not contained in the
REIT’s Form 10-K, Borrower shall provide Administrative Agent with such details
or supporting information as Administrative Agent requests which is reasonably
available to Borrower. Without limiting the foregoing, at Administrative Agent’s
request, within one hundred (100) days after the end of each Fiscal Year,
Borrower, with respect to Real Property which is not included within the
Unencumbered Pool, shall provide to Administrative Agent operating statements
and a schedule setting forth the percentage of leasable area leased to tenants
in occupancy, with footnotes indicating which leases are in default in rent
payments by more forty-five (45) days (other than technical, nonmaterial
disputes concerning percentage rentals due) and any other material provisions in
respect to which Borrower has issued a notice of default, for such Real
Property.

          (c) Quarterly Financial Statements Certified by Officers. As soon as
practicable, and in any event within fifty (50) days after the end of each
Fiscal Quarter, consolidated balance sheets, statements of operations,
stockholders’ equity and statements of cash flow for the REIT and the
Consolidated Entities, prepared in accordance with GAAP (subject to normal year
end adjustments), which may, in the case of the first three Fiscal Quarters, be
in the form provided to the Commission on the REIT’s Form 10-Q, and certified by
the REIT’s chief executive officer, chief operating officer, chief financial
officer or chief accounting officer.

          (d) Officer’s Certificate of Borrower. (i) Together with each delivery
of any financial statement pursuant to subsection (c) above, an Officer’s
Certificate of the REIT, stating that the executive officer who is the signatory
thereto (which officer shall be the chief executive officer, the chief operating
officer, the chief financial officer or the chief accounting officer of the
REIT) has reviewed, or caused under his or her supervision to be reviewed, the
terms of this Agreement and the other principal Loan Documents, and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the transactions and condition of the REIT and the Consolidated Entities during
the accounting period covered by such financial statements of the REIT and the
Consolidated Entities, and that such review has not disclosed the existence at
the end of such accounting period, and that the signers do not have knowledge of
the existence as of the date of the Officer’s Certificate, of any condition or
event which constitutes an Event of Default or Unmatured Event of Default, or,
if any such condition or event exists, specifying the nature and period of
existence thereof and what action has been taken, is being taken and is proposed
to be taken with respect thereto; and (ii) together with each delivery pursuant
to subsection (c) above, a Compliance Certificate demonstrating in reasonable
detail (which detail shall include actual calculations and such supporting
information as Administrative Agent may reasonably require) compliance at the
end of such accounting periods with the covenants contained in Article 8.

          (e) Cash Flow Projections. As soon as practicable, and in any event,
within one hundred twenty (120) days after the end of each Fiscal Year,
projected consolidated cash flows

Page 68



--------------------------------------------------------------------------------



 



for the REIT and the Consolidated Entities for the following Fiscal Year.
Borrower shall also provide such additional supporting details as Administrative
Agent may reasonably request.

          (f) Unencumbered Pool Statements and Operating Results. As soon as
practicable, and in any event within forty-five (45) days after the end of each
Fiscal Quarter, quarterly operating statements for each Unencumbered Asset in
the Unencumbered Pool, in a form approved by Administrative Agent, which
operating statements shall include actual quarterly and year-to-date operating
income results, and Rent Rolls for each Unencumbered Asset within the
Unencumbered Pool dated as of the last day of such Fiscal Quarter (the
“Quarterly Unencumbered Pool Statements”), in form and substance satisfactory to
Administrative Agent, certified as being true and correct in all material
respects by the REIT’s chief financial officer, chief accounting officer, chief
executive officer or chief operating officer and at the end of the fourth Fiscal
Quarter, a year-end operating statement, in a form approved by Administrative
Agent, which operating statement shall include year-to-date net operating income
and net cash flow results for each Unencumbered Asset within the Unencumbered
Pool dated as of the last day of such Fiscal Quarter (collectively, with the
Quarterly Unencumbered Pool Statements, the “Unencumbered Pool Statements”).
Administrative Agent shall also have the right to request (i) monthly operating
statements for each Unencumbered Asset in the Unencumbered Pool in form and
substance similar to the quarterly operating statements required above and
(ii) the foregoing information with respect to any Real Property owned by the
REIT or any Consolidated Entity.

          (g) Budgets for Unencumbered Pool. Not later than the beginning of
each Fiscal Year, annual operating budgets (including, without limitation,
overhead items and capital expenditures) for each Unencumbered Asset in the
Unencumbered Pool for such Fiscal Year, prepared on an annual basis, in a form
approved by Administrative Agent, together with all supporting details
reasonably requested by Administrative Agent, and certified by the chief
executive officer, chief operating officer, chief financial officer or chief
accounting officer of the REIT as being based upon the REIT’s reasonable good
faith estimates, information and assumptions at the time.

          (h) Knowledge of Event of Default. Promptly upon a Responsible
Official of Borrower or the REIT obtaining knowledge (i) of any condition or
event which constitutes an Event of Default or Unmatured Event of Default, or
becoming aware that any Lender has given notice or taken any other action with
respect to a claimed Event of Default or Unmatured Event of Default or (ii) of
any condition or event which has a Material Adverse Effect on Borrower or the
REIT, an Officer’s Certificate specifying the nature and period of existence of
any such condition or event, or specifying the notice given or action taken by
such Lender and the nature of such claimed Event of Default, Unmatured Event of
Default, event or condition, and what action Borrower and/or the REIT has taken,
is taking and proposes to take with respect thereto.

          (i) Litigation, Arbitration or Government Investigation. Promptly upon
a Responsible Official of Borrower or the REIT obtaining knowledge of (i) the
institution of, or threat of, any material action, suit, proceeding,
governmental investigation or arbitration against or affecting Borrower or the
REIT not previously disclosed in writing by Borrower to Administrative Agent
pursuant to this Section 5.1(i) or (ii) any material development in any action,
suit, proceeding, governmental investigation or arbitration already disclosed,
which, in

Page 69



--------------------------------------------------------------------------------



 



either case, has, or if adversely determined is reasonably likely to have, a
Material Adverse Effect on Borrower or the REIT, a notice thereof to
Administrative Agent and such other information as may be reasonably available
to it to enable Administrative Agent, the Lenders and their counsel to evaluate
such matters.

          (j) ERISA Termination Event. As soon as possible, and in any event
within thirty (30) days after a Responsible Official of Borrower or the REIT
knows that a Termination Event has occurred, a written statement of a
Responsible Official of the REIT describing such Termination Event and the
action, if any, which Borrower, the REIT or any and, when known, any action
taken or threatened by the IRS, the DOL or the PBGC with respect thereto.

          (k) Prohibited ERISA Transaction. As soon as possible, and in any
event within thirty (30) days, after a Responsible Official of Borrower, the
REIT or any ERISA Affiliate of any of them knows that a prohibited transaction
(defined in Section 406 of ERISA and Section 4975 of the Code and which is not
subject to a statutory or prohibited transaction class exemption) has occurred,
a statement of a Responsible Official of the REIT describing such transaction.

          (l) Benefit Plan Annual Report. On request of Administrative Agent,
within thirty (30) days after the filing thereof with the DOL, the IRS or the
PBGC, copies of each annual report, including Schedule B thereto, filed with
respect to each Benefit Plan of Borrower, the REIT or, in the case of a Benefit
Plan that is subject to Title IV of ERISA, any ERISA Affiliate of any of them.

          (m) Benefit Plan Funding Waiver Request. Within thirty (30) days after
the filing thereof with the IRS, a copy of each funding waiver request filed
with respect to any Benefit Plan of Borrower, the REIT or any ERISA Affiliate of
any of them and all communications received by Borrower, the REIT or any ERISA
Affiliate of any of them with respect to such request.

          (n) Establishment of Benefit Plan and Increase in Contributions to the
Benefit Plan. Not less than ten (10) days prior to the effective date thereof, a
notice to Administrative Agent of the establishment of a Benefit Plan (or the
incurrence of any obligation to contribute to a Multiemployer Plan) by Borrower,
the REIT or, in the case of a Benefit Plan that is subject to Title IV of ERISA,
any ERISA Affiliate of any of them. Within thirty (30) days after the first to
occur of an amendment of any then existing Benefit Plan of Borrower, the REIT
or, in the case of a Benefit Plan that is subject to Title IV of ERISA, any
ERISA Affiliate of any of them which will result in an increase in the benefits
under such Benefit Plan or a notification of any such increase, or the
establishment of any new Benefit Plan by Borrower, the REIT or any ERISA
Affiliate of any of them or the commencement of contributions to any Benefit
Plan to which Borrower, the REIT or, in the case of a Benefit Plan that is
subject to Title IV of ERISA, any ERISA Affiliate of any of them was not
previously contributing, a copy of said amendment, notification or Benefit Plan.

          (o) Qualification of ERISA Plan. Promptly upon, and in any event
within thirty (30) days after, receipt by Borrower, the REIT or, in the case of
a Benefit Plan that is subject to Title IV of ERISA, any ERISA Affiliate of any
of them of an unfavorable determination letter

Page 70



--------------------------------------------------------------------------------



 



from the IRS regarding the qualification of a Benefit Plan under Section 401(a)
of the Code, a copy of said determination letter, if such disqualification would
have a Material Adverse Effect on Borrower or the REIT.

          (p) Multiemployer Plan Withdrawal Liability. Promptly upon, and in any
event within thirty (30) days after receipt by Borrower, the REIT or any ERISA
Affiliate of any of them of a notice from a Multiemployer Plan regarding the
imposition of material withdrawal liability, a copy of said notice.

          (q) Failure to Make Section 412 Payment. Promptly upon, and in any
event within thirty (30) days after, Borrower, the REIT or any ERISA Affiliate
of any of them fails to make a required installment under subsection (m) of
Section 412 of the Code or any other payment required under Section 412 of the
Code on or before the due date for such installment or payment, a notification
of such failure, if such failure could result in either the imposition of a Lien
under said Section 412 or otherwise have or could reasonably be anticipated to
have a Material Adverse Effect on Borrower or the REIT.

          (r) Failure of the REIT to Qualify as Real Estate Investment Trust.
Promptly upon, and in any event within forty-eight (48) hours after a
Responsible Official of Borrower first has actual knowledge of (i) the REIT
failing to continue to qualify as a real estate investment trust as defined in
Section 856 of the Code (or any successor provision thereof), (ii) any act by
the REIT causing its election to be taxed as a real estate investment trust to
be terminated, (iii) any act causing the REIT to be subject to the taxes imposed
by Section 857(b)(6) of the Code (or any successor provision thereto) that could
reasonably be expected to have a Material Adverse Effect, or (iv) the REIT
failing to be entitled to a dividends paid deduction which meets the
requirements of Section 857 of the Code, a notice of any such occurrence or
circumstance.

          (s) Asset Acquisitions and Dispositions, Indebtedness, Merger, Etc.
Without limiting, modifying or waiving any restriction in the Loan Documents, if
requested by Administrative Agent after the consummation of any material
investments (other than in Cash Equivalents), material acquisitions, asset
purchases, dispositions, disposals, divestitures or similar transactions
involving Property, the raising of additional equity or the incurring or
repayment of material Debt, or any material merger, by or with Borrower or the
REIT, a Compliance Certificate within seven (7) days after the date of such
request, in form and substance reasonably acceptable to Administrative Agent,
demonstrating in reasonable detail (which detail shall include actual
calculations and such supporting information as Administrative Agent may
reasonably require) compliance, after giving effect to such proposed
transaction(s), with the covenants contained in Section 7.3 and Article 8. For
purposes of this Section 5.1(s), any investment, acquisition, asset purchase,
disposition, disposal, divestiture, merger, debt repayment or similar
transaction shall be considered “material” if it involves assets exceeding five
percent (5%) of Gross Asset Value (as existing prior to giving effect to such
transaction).

          (t) Other Information. Such other information, reports, contracts,
schedules, lists, documents, agreements and instruments in the possession of the
REIT or Borrower with respect to (i) the Unencumbered Assets or any other assets
of the REIT or Borrower or any other Consolidated Entity (either on an
individual or an aggregate basis), (ii) any material change in

Page 71



--------------------------------------------------------------------------------



 



the REIT’s investment, finance or operating policies, or (iii) the REIT’s,
Borrower’s or any other Consolidated Entity’s business, condition (financial or
otherwise), operations, performance, properties or prospects, in each case, as
Administrative Agent may from time to time reasonably request, including,
without limitation, annual information with respect to cash flow projections,
budgets, operating statements (current year and immediately preceding year),
Rent Rolls, lease expiration reports, leasing status reports, note payable
summaries, bullet note summaries, equity funding requirements, contingent
liability summaries, line of credit summaries, line of credit collateral
summaries, wrap note or note receivable summaries, schedules of outstanding
letters of credit, summaries of Cash and Cash Equivalents, projections of
leasing fees and overhead budgets. Provided that Administrative Agent gives
Borrower reasonable prior notice and an opportunity to participate, Borrower
hereby authorizes Administrative Agent to communicate with the Accountants and
authorizes the Accountants to disclose to Administrative Agent any and all
financial statements and other information of any kind, including copies of any
management letter or the substance of any oral information, that such
accountants may have with respect to the Unencumbered Assets or the REIT’s,
Borrower’s or any Consolidated Entity’s condition (financial or otherwise),
operations, properties, performance and prospects. Concurrently therewith,
Administrative Agent will notify Borrower of any such communication and, at
Administrative Agent’s request, Borrower shall deliver a letter addressed to the
Accountants instructing them to disclose such information in compliance with
this Section 5.1(t).

          (u) [Intentionally omitted.]

          (v) Accountant Reports. Promptly following delivery of the financial
statements referred to in Section 5.1(c) to the REIT, copies of any detailed
audit reports or formal written recommendations submitted to the board of
directors of the REIT (or an audit committee thereof) prepared by the
Accountants in connection with each annual, interim or special audit or review
of the financial statements or practices of Borrower or the REIT.

          (w) CMBS Entities Debt. Concurrently with the delivery of the
financial statements referred to in Section 5.1(c), a report in such reasonable
detail as Administrative Agent may require and certified as being true and
correct by the REIT’s chief financial officer, chief accounting officer, chief
executive officer or chief operating officer, setting forth the Debt of each
CMBS Entity.

     5.2. Environmental Notices. Borrower shall notify Administrative Agent, in
writing, as soon as practicable, and in any event within ten (10) days after a
Responsible Official of Borrower’s or the REIT’s learning thereof, of any:
(a) written notice or claim to the effect that the REIT, Borrower or any
Consolidated Entity is or may be liable to any Person as a result of any
material Release or threatened Release of any Contaminant into the environment;
(b) written notice that the REIT, Borrower or any Consolidated Entity is subject
to investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment; (c) written notice that any Property of the
REIT, Borrower or any Consolidated Entity is subject to an Environmental Lien,
(d) written notice of violation of any Environmental Laws to the REIT, Borrower
or any Consolidated Entity or awareness of a condition which might reasonably
result in a notice of violation of any Environmental Laws by the REIT, Borrower
or any Consolidated Entity; (e) commencement or written threat of any judicial
or administrative proceeding alleging a

Page 72



--------------------------------------------------------------------------------



 



violation of any Environmental Laws; (f) written notice from a Governmental
Authority of any changes to any existing Environmental Laws that will have a
Material Adverse Effect on the operations of the REIT or Borrower; or (g) any
proposed acquisition of stock, assets, real estate or leasing of property, or
any other action by Borrower that, to the best of Borrower’s knowledge, could
subject the REIT or Borrower or any Consolidated Entity to environmental, health
or safety Liabilities and Costs that will have a Material Adverse Effect on the
REIT or the Borrower. With regard to the matters referred to in clauses
(a) through (e) above, notice shall be required in respect of each Unencumbered
Asset only if the matter will have a Material Adverse Effect on such
Unencumbered Asset and, in the case of other Real Property of the REIT, Borrower
or any Consolidated Entity, only if the matter will have a Material Adverse
Effect on the REIT or the Borrower.

     5.3. Confidentiality. Confidential information obtained by Administrative
Agent or the Lenders pursuant to this Agreement or in connection with the
Advances shall not be disseminated by Administrative Agent or the Lenders and
shall not be disclosed to third parties except (a) to regulators, taxing
authorities and other Governmental Authorities having jurisdiction over
Administrative Agent or such Lender or otherwise in response to Requirements of
Law, (b) to their respective auditors and legal counsel and in connection with
regulatory, administrative and judicial proceedings as necessary or relevant,
including enforcement proceedings relating to the Loan Documents, and (c) to any
prospective assignee of or participant in a Lender’s interest under this
Agreement or any prospective purchaser of the assets or a controlling interest
in any Lender, provided that such prospective assignee, participant or purchaser
first agrees in writing to be bound by the provisions of this Section 5.3. In
connection with disclosures of confidential information to any non-governmental
third-party, Lender(s) from whom the same has been requested shall, to the
extent feasible and permitted, give prior notice of such request to Borrower;
however, neither Administrative Agent nor any such Lender shall incur any
liability to Borrower for failure to do so. For purposes hereof, “confidential
information” shall mean all nonpublic information obtained by Administrative
Agent or the Lenders, unless and until such information becomes publicly known,
other than as a result of unauthorized disclosure by Administrative Agent or the
Lenders of such information.

     5.4. Annual Evidence of Insurance. Upon Administrative Agent’s request, but
no more frequently than annually, Borrower shall provide Administrative Agent
with evidence, in form and substance reasonably acceptable to Administrative
Agent, of Borrower’s maintenance of the insurance required by Section 6.1(e).

ARTICLE 6
AFFIRMATIVE COVENANTS

     Borrower covenants and agrees that, on and after the date hereof, until
payment in full of all of the Obligations (including, without limitation, all
Obligations under any Letters of Credit), the expiration of the Commitment and
termination of this Agreement:

     6.1. With Respect to Borrower:

          (a) Existence. Borrower shall at all times maintain its existence as a
limited partnership and preserve and keep in full force and effect its rights
and franchises unless the

Page 73



--------------------------------------------------------------------------------



 



failure to maintain such rights and franchises does not have a Material Adverse
Effect on Borrower.

          (b) Qualification, Name. Borrower shall qualify and remain qualified
to do business in each jurisdiction in which the nature of its business requires
it to be so qualified except for those jurisdictions where failure to so qualify
does not have a Material Adverse Effect on Borrower. Borrower will transact
business solely in its own name.

          (c) Compliance with Laws; Etc. Borrower shall (i) comply with all
Requirements of Law, and all restrictive covenants affecting Borrower or the
Properties, performance, prospects, assets or operations of Borrower, and
(ii) obtain as needed all Permits necessary for its operations and maintain such
in good standing, except in each of the foregoing cases where the failure to do
so will not have a Material Adverse Effect on Borrower.

          (d) Payment of Taxes and Claims. Borrower shall pay (i) all taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of any of its franchises, business, income or
Property before any penalty or interest accrues thereon, the failure to make
payment of which will have a Material Adverse Effect on Borrower, and (ii) all
claims (including, without limitation, claims for labor, services, materials and
supplies) for sums, material in the aggregate to Borrower, which have become due
and payable and which by law have or may become a Lien other than a judgment
lien upon any of Borrower’s Properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto. Notwithstanding the
foregoing, Borrower may contest by appropriate legal proceedings conducted in
good faith and with due diligence, the amount, validity or application, in whole
or in part, of any taxes, assessments, other governmental charges or claims
described above, provided that Borrower shall establish reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP,
provided however, that the provisions of this Section 6.1(d) shall not be
construed to permit Borrower to contest the payment of any Obligations or any
other sums payable by Borrower to Administrative Agent or the Lenders hereunder
or under any other Loan Document. Notwithstanding any of the foregoing, Borrower
shall indemnify, defend and save Administrative Agent and the Lenders harmless
from and against any liability, cost or expense of any kind that may be imposed
on Administrative Agent or the Lenders in connection with any such contest and
any loss resulting therefrom.

          (e) Maintenance of Properties; Insurance. Borrower shall maintain in
good repair, working order and condition, excepting ordinary wear and tear, all
of its Property and will take or cause to be made all appropriate repairs,
renewals and replacements thereof. Borrower shall maintain (i) insurance with
responsible companies in such amounts and against such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which Borrower operates, and (ii) insurance
required by any Governmental Authority having jurisdiction over Borrower.

          (f) Inspection of Property; Books and Records; Discussion. Borrower
shall permit, and shall cause the REIT to permit, any authorized representatives
designated by any Lender to visit and inspect any of its Properties (subject to
rights of tenants), including all Unencumbered Assets, upon reasonable prior
written notice, to inspect financial and accounting records and leases, and to
make copies and take extracts therefrom, all at such times during

Page 74



--------------------------------------------------------------------------------



 



normal business hours and as often as any Lender may reasonably request;
provided that all such visits and inspections shall be coordinated through
Administrative Agent and provided that Administrative Agent shall give
reasonable prior notice to Borrower of all such visits and inspections. So long
as no Unmatured Event of Default or Event of Default shall have occurred and be
continuing, (i) each such visitation and inspection shall be at the visitor’s
expense and (ii) such visitations and inspections shall be limited to no more
than two (2) visitations and inspections per calendar year in the aggregate for
Administrative Agent and all Lenders. Borrower will keep proper books of record
and account in which entries, in conformity with GAAP and as otherwise required
by this Agreement and applicable Requirements of Law, shall be made of all
dealings and transactions in relation to its businesses and activities and as
otherwise required under Section 5.1.

          (g) Maintenance of Permits; Etc. Borrower will maintain in full force
and effect all Permits, franchises, patents, trademarks, trade names,
copyrights, authorizations or other rights necessary for the operation of its
business, except where the failure to obtain any of the foregoing would not have
a Material Adverse Effect on Borrower; and notify Administrative Agent in
writing, promptly after learning thereof, of the suspension, cancellation,
revocation or discontinuance of, or of any pending or threatened action or
proceeding seeking to suspend, cancel, revoke or discontinue, any material
Permit, patent, trademark, trade name, copyright, governmental approval,
franchise authorization or right, the loss of which would have a Material
Adverse Effect on Borrower or the REIT.

          (h) Conduct of Business. Except for Investments permitted pursuant to
Section 8.8 and investments in Cash and Cash Equivalents, Borrower shall engage
only in the business of acquiring, developing, owning, operating and managing
income producing Office Properties within the continental United States and any
business activities and investments (including design and/or management of
energy services for real properties located in the United States) of Borrower
incidental thereto.

          (i) Use of Proceeds. Borrower shall use the proceeds of the Advances
only for pre-developments costs, development costs, acquisition costs, capital
improvements, working capital, equity investments, repayment of other
Indebtedness, including required interest and/or principal payments thereon, and
for any other general corporate purposes, including distributions permitted
hereunder.

          (j) Delivery of Rating Notices and Notices of Lowering or Loss of
Rating. Borrower shall deliver a Rating Notice to Administrative Agent within
three (3) Business Days after Borrower receives notice of each change in the
rating of Borrower’s long-term unsecured senior Debt by any rating agency to a
rating of not lower than BBB-. Borrower also shall deliver notice to
Administrative Agent within three (3) Business Days after Borrower receives
notice that either (i) the rating of its long-term unsecured senior Debt has
been lowered to less than BBB- or (ii) its long-term unsecured senior Debt no
longer will be rated by Standard & Poor’s or by any of the other rating agencies
referred to in clause (i) of the definition of “Borrower’s Long-Term Unsecured
Senior Debt Rating” (set forth in the definition of “Applicable Pricing Level”).

Page 75



--------------------------------------------------------------------------------



 



     6.2. With Respect to the REIT:

          (a) Corporate Existence. The REIT shall at all times maintain its
corporate existence and preserve and keep in full force and effect its rights
and franchises unless the failure to maintain such rights and franchises will
not have a Material Adverse Effect on the REIT.

          (b) Qualification, Name. The REIT shall qualify and remain qualified
to do business in each jurisdiction in which the nature of its business requires
it to be so qualified except for those jurisdictions where failure to so qualify
does not have a Material Adverse Effect on the REIT. The REIT will transact
business solely in its own name.

          (c) Securities Law Compliance. The REIT shall comply in all material
respects with all rules and regulations of the Commission and file all reports
required by the Commission relating to the REIT’s publicly-held Securities.

          (d) Continued Status as a REIT; Prohibited Transactions. The REIT
(i) will be a real estate investment trust as defined in Section 856 of the Code
(or any successor provision thereto), (ii) will not revoke its election to be a
real estate investment trust, (iii) will not engage in any “prohibited
transactions” as defined in Section 857(b)(6)(B)(iii) of the Code (or any
successor provision thereto) that could reasonably be expected to have a
Material Adverse Effect, and (iv) will be entitled to a dividend paid deduction
meeting the requirements of Section 857 of the Code

          (e) NYSE Listed Company. The common stock of the REIT shall at all
times be listed for trading on the New York Stock Exchange.

          (f) Compliance with Laws; Etc. The REIT shall (i) comply with all
Requirements of Law and restrictive covenants affecting the REIT and (ii) obtain
as needed all Permits necessary for its operations and maintain such in good
standing, except in each of the foregoing cases where the failure to do so will
not have a Material Adverse Effect on the REIT.

          (g) Payment of Taxes and Claims. The REIT shall pay (i) all taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of any of its franchises, business, income or
Property before any penalty or interest accrues thereon, the failure to make
payment of which will have a Material Adverse Effect on the REIT, and (ii) all
claims (including, without limitation, claims for labor, services, materials and
supplies) for sums, material in the aggregate to the REIT, which have become due
and payable and which by law have or may become a Lien other than a judgment
lien upon any of the REIT’s Properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto. Notwithstanding the
foregoing, the REIT may contest by appropriate legal proceedings conducted in
good faith and with due diligence, the amount, validity or application, in whole
or in part, of any taxes, assessments, other governmental charges or claims
described above, provided that the REIT shall establish reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP,
provided, however, that the provisions of this Section 6.2(g) shall not be
construed to permit the REIT to contest the payment of any obligations owed to
Administrative Agent or the Lenders or any other sums payable by the REIT to
Administrative Agent or the Lenders hereunder or under any other Loan Document.

Page 76



--------------------------------------------------------------------------------



 



          (h) Net Offering Proceeds. Unless otherwise agreed in writing by
Requisite Lenders, the REIT shall immediately contribute any Net Offering
Proceeds to Borrower.

     6.3. USA Patriot Act Notice. Compliance

          The USA Patriot Act of 2001 (Public Law 107-56) and federal
regulations issued with respect thereto require all financial institutions to
obtain, verify and record certain information that identifies individuals or
business entities which open an “account” with such financial institution.
Consequently, Administrative Agent (for itself and/or as Agent for all Lenders
hereunder) may from time-to-time request, and Borrower shall provide to Lender,
the name of each of the REIT and each Consolidated Entities’ name, address, tax
identification number and/or such other identification information as shall be
necessary for Administrative Agent to comply with federal law. An “account” for
this purpose may include, without limitation, a deposit account, a cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product, including,
without limitation, the Letter of Credit Collateral Account.

ARTICLE 7
NEGATIVE COVENANTS

          Borrower covenants and agrees that, on and after the date hereof,
until payment in full of all of the Obligations (including, without limitation,
all Obligations under any Letters of Credit), the expiration of the Commitment
and termination of this Agreement:

     7.1. With Respect to all Parties. Neither Borrower nor REIT nor any
Consolidated Entity shall:

          (a) Restrictions on Fundamental Changes.

          (i) The REIT and the Consolidated Entities shall not enter into any
merger, consolidation or reorganization or any sale of all or a substantial
portion of the assets of the REIT and the Consolidated Entities, taken as a
whole, or liquidate, wind up or dissolve, except that (1) any Person engaged in
the development and operation of class A suburban Office Properties may merge or
consolidate with and into the REIT, Borrower or any other Consolidated Entity,
provided (A) no Event of Default or event which, with the giving of notice or
the passage of time or both, could become an Event of Default, then exists or
would result therefrom, (B) in the case of a merger involving the REIT or
Borrower, the REIT or Borrower, as the case may be, is the surviving entity,
(C) such merger or consolidation will not have a Material Adverse Effect on
Borrower or the REIT and (D) Borrower delivers to Administrative Agent a
certificate, in form and substance and in such detail as Administrative Agent
may reasonably require, of the REIT’s chief financial officer, chief executive
officer or chief operating officer demonstrating compliance with this Agreement
on a proforma basis giving effect to such transaction, (2) any Consolidated
Entity other than Borrower or the REIT may be liquidated or dissolved so long as
such liquidation or dissolution would not have a Material Adverse Effect on the
REIT or the Borrower and (3) Borrower and the REIT

Page 77



--------------------------------------------------------------------------------



 



may acquire interests in the CMBS Entities and Borrower may contribute assets to
such CMBS Entities;

          (ii) Change its Fiscal Year; or

          (iii) Engage in any line of business other than as permitted under
Section 6.1(h).

          (b) ERISA. Permit any ERISA Affiliates to do any of the following to
the extent that such act or failure to act would result in the aggregate, after
taking into account any other such acts or failure to act, in a Material Adverse
Effect on Borrower or the REIT:

          (i) Engage, or knowingly permit an ERISA Affiliate to engage, in any
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Code which is not exempt under Section 407 or 408 of ERISA or Section 4975(d) of
the Code or for which a class exemption is not available or a private exemption
has not been previously obtained from the DOL;

          (ii) Permit to exist any accumulated funding deficiency (as defined in
Section 302 of ERISA and Section 412 of the Code), whether or not waived;

          (iii) Fail, or permit an ERISA Affiliate to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Benefit Plan if such failure could result in the
imposition of a Lien or otherwise would have a Material Adverse Effect on
Borrower or the REIT;

          (iv) Terminate, or permit an ERISA Affiliate to terminate, any Benefit
Plan which would result in any liability of Borrower or an ERISA Affiliate under
Title IV of ERISA or the REIT; or

          (v) Fail, or permit any ERISA Affiliate to fail, to pay any required
installment under section (m) of Section 412 of the Code or any other payment
required under Section 412 of the Code on or before the due date for such
installment or other payment, if such failure could result in the imposition of
a Lien or otherwise would have a Material Adverse Effect on Borrower or the
REIT.

Page 78



--------------------------------------------------------------------------------



 



     7.2. Amendment of Constituent Documents. Borrower shall not amend its
partnership agreement or certificate of limited partnership without the prior
written consent of the Requisite Lenders, except (i) as may be required by
applicable law, (ii) as may be required to comply with Section 6.2(d) or
(iii) as could not reasonably be expected to have a Material Adverse Effect or
adversely impact the rights and remedies of the Lenders under any Loan Document.
The REIT shall not materially amend its articles of incorporation or by-laws
without the prior written consent of the Requisite Lenders, except (i) as may be
required by applicable law, (ii) as may be required to comply with
Section 6.2(d) or (iii) as could not reasonably be expected to have a Material
Adverse Effect on the REIT or the Borrower or adversely impact the rights and
remedies of the Lenders under any Loan Document. Not less frequently than
quarterly, Borrower shall deliver to Administrative Agent copies of all
amendments contemplated by this Section 7.2 which do not otherwise require
approval pursuant to this Section 7.2.

     7.3. REIT Directors. In no event during any twelve consecutive month period
during the term of this Agreement shall the individuals who were directors of
the REIT at the beginning of such period cease to constitute a majority of the
board of directors of the REIT.

     7.4. [Intentionally Omitted.]

     7.5. Margin Regulations. No portion of the proceeds of any Advances shall
be used in any manner which might cause the extension of credit or the
application of such proceeds to violate Regulation T, U or X or any other
regulation of the Federal Reserve Board or to violate the Securities Exchange
Act or the Securities Act, in each case as in effect on the applicable Funding
Date.

     7.6. Organization of Borrower; Etc. Borrower shall remain a Maryland
limited partnership with the REIT as its sole general partner. At no time shall
Borrower be taxed as an association under the Code.

     7.7. With Respect to the REIT:

          (a) The REIT shall not own any material assets or engage in any line
of business other than the ownership of the partnership interests described in
Section 4.2(o) and as otherwise permitted under Section 7.1(a) and Section 8.8.

          (b) The REIT shall not directly or indirectly create, incur, assume or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except the obligations and other Indebtedness of Borrower, Indebtedness
constituting obligations of its Consolidated Entities or Unconsolidated Joint
Ventures and obligations under the Guaranty.

          (c) The REIT shall not directly or indirectly create, incur, assume or
permit to exist any Lien on or with respect to any of its Property or assets
except Liens in favor of Administrative Agent securing the Obligations other
than the Permitted Liens described in clauses (a) and (c) of the definition of
“Permitted Liens”;

          (d) The REIT will not directly or indirectly convey, sell, transfer,
assign, pledge or otherwise encumber or dispose of any of its partnership
interests in Borrower held as of the Closing Date, except to secure the
Obligations.

Page 79



--------------------------------------------------------------------------------



 



ARTICLE 8
FINANCIAL COVENANTS

     Borrower covenants and agrees that, from and after the Fiscal Quarter
ending on June 30, 2005, and until payment in full of all the Obligations
(including, without limitation, all Obligations under any Letters of Credit),
the expiration of the Commitment and the termination of this Agreement:

     8.1. Tangible Net Worth. The Tangible Net Worth of the REIT and the
Consolidated Entities, as of the last day of each Fiscal Quarter, shall not be
less than the sum of (i) $1,381,000,000, plus (ii) ninety percent (90%) of the
cumulative net cash proceeds received from and the value of assets acquired (net
of the Indebtedness incurred or assumed in connection therewith) through the
issuance of Capital Stock of the REIT and Partnership Units of the Borrower
after December 31, 2004 other than issuance of Capital Stock in exchange for
Partnership Units, minus (iii) the aggregate cost to the REIT of repurchasing
its publicly traded common stock; provided, however, that, after any such
repurchase, in no event shall the Tangible Net Worth of the REIT and the
Consolidated Entities be less than $1,381,000,000. For the purposes of clause
(ii), “net” means net of underwriters’ discounts, commissions and other
reasonable out-of-pocket expenses of the transaction actually paid to any Person
(other than Borrower or any Affiliate of Borrower).

     8.2. Maximum Total Liabilities to Gross Asset Value. The ratio of Total
Liabilities to Gross Asset Value shall not exceed sixty percent (60%); provided,
however, that such ratio may exceed sixty percent (60%) (but may in no event
exceed sixty-five percent (65%)) for no more than two Fiscal Quarters during any
rolling (i.e. consecutive) eight Fiscal Quarters.

     8.3. [Intentionally Omitted.]

     8.4. Minimum Fixed Charge Coverage Ratio. As of the last day of any Fiscal
Quarter, the Fixed Charge Coverage Ratio shall not be less than 1.50:1.

     8.5. Minimum Unencumbered Pool. The Unencumbered Asset Value of the
Unencumbered Pool shall not, at any time, be less than one hundred sixty-seven
percent (167%) of the unsecured Total Liabilities.

     8.6. Minimum Unsecured Interest Expense Coverage. As of the last day of any
Fiscal Quarter, the Unsecured Interest Expense Coverage Ratio shall not be less
than 2.00:1.

     8.7. Distributions.

          (a) Subject to subsection (b) below, aggregate distributions (other
than distributions of the type described in subsection (c) below) to all
partners of Borrower shall not exceed, for any rolling period of four
(4) consecutive Fiscal Quarters, the greater of (i) ninety percent (90%) of
Funds from Operations or (ii) a distribution to all partners of Borrower
sufficient so that the REIT will have received distributions from the Borrower
in an amount sufficient to enable the REIT to distribute the minimum amount to
its shareholders necessary in order to avoid any federal income or excise tax
liability and to qualify as a “real estate investment trust” as defined in
Section 856 of the Code. For purposes of this Section 8.7, the

Page 80



--------------------------------------------------------------------------------



 



term “distributions” shall mean all dividends and other distributions to, and
the repurchase of stock or limited partnership interests from, the holder of any
equity interests in Borrower (other than the redemption of limited partnership
interests in Borrower) but shall not include any dividends or other
distributions to the REIT that are necessary in order for the REIT to pay its
expenses as they come due.

          (b) During the continuance of any Event of Default, aggregate
distributions to all partners of Borrower shall not exceed the minimum amount
necessary for the REIT to have received distributions from the Borrower in an
amount not to exceed the amount necessary to enable the REIT to distribute the
minimum amount to its shareholders necessary to avoid any federal income or
excise tax liability and to qualify as a “real estate investment trust” as
defined in Section 856 of the Code.

          (c) So long as no Unmatured Event of Default or Event of Default shall
have occurred and be continuing, the REIT and the Borrower may (i) redeem or
repurchase limited partnership interests in Borrower in exchange for common
stock of the REIT and (ii) redeem or repurchase Capital Stock in an aggregate
amount that does not exceed $100,000,000 during any rolling (i.e., consecutive)
four Fiscal Quarters, provided, however that nothing in this Section 8.7(c)
shall prohibit or limit the Borrower from redeeming or repurchasing limited
partnership interests in the Borrower to the extent Borrower is required to do
so pursuant to the terms of Borrower’s limited partnership agreement.

     8.8. Investments; Asset Mix.

          (a) The REIT shall not at any time make or own any Investment in any
Person, or purchase, lease or own any other asset or property, except (i) any
Investment in Borrower, (ii) any Investment in the CMBS Entities, (iii) any
Capital Stock in the Consolidated Entities (other than Borrower) existing on the
date hereof, (iv) any Capital Stock in the Consolidated Entities (other than
Borrower) first existing after the date hereof on a basis consistent with any
applicable restriction set forth in subparagraph (b) below, and (v) any cash or
other property that is being distributed to the shareholders of the REIT
substantially contemporaneously with the REIT’s receipt of such cash or other
property.

          (b) Except as permitted under Section 7.1(a), Borrower shall not,
directly or indirectly, at any time make or own any Investment in any Person, or
purchase, lease or own any Real Property or other asset (other than Investments
and assets constituting (i) Cash and Cash Equivalents, (ii) current trade
accounts receivable in accordance with customary trade terms, (iii) prepaid
expenses, and (iv) advances in the ordinary course of business to employees for
travel expenses, drawing accounts and similar expenditures), except that
Borrower may, directly or indirectly, own or lease the following, subject to the
applicable limitations set forth below:

Page 81



--------------------------------------------------------------------------------



 



                  Limitation on Value for Each Asset Type at Asset Type   the
Time of Determination
1.
  Wholly-Owned Office Property and related Property, whether constituting
Properties Under Renovation, Acquired Assets, or otherwise (including tenant
improvements and associated inventory and equipment), but specifically excluding
Construction in Progress   Unlimited
 
       
2.
  Wholly-Owned Land (excluding
Construction in Progress), plus
Borrower’s pro rata ownership
interest in any such Land owned by a
Joint Venture   5% of Gross Asset Value
 
       
3.
  Wholly-Owned Real Property not constituting Office Property or Land, whether
constituting Properties Under Renovation, Acquired Assets, or otherwise
(including associated inventory and equipment), but specifically excluding
Construction in Progress, plus Borrower’s pro rata ownership interest in a Joint
Venture owning any such other Real Property   10% of Gross Asset Value
 
       
4.
  Investments in wholly-owned Persons   10% of Gross Asset Value
 
       
5.
  Investment in Investment Mortgages (other than such Investments described in
Asset Type No. 4 and Asset Type No. 6)   15% of Gross Asset Value
 
       
6.
  Investments in Joint Ventures or in
Real Property not Wholly-Owned   15% of Gross Asset Value
 
       
7.
  Construction in Progress (exclusive of tenant improvements) based on the gross
leasable area, measured in square feet, plus Borrower’s pro rata ownership
interest in any Construction in Progress (exclusive of tenant improvements)
owned by a Joint Venture   12.5% of all Office Properties (based on the total
gross leasable area, measured in square feet), provided that this category shall
not, with respect to any Construction in Progress (for any Office Property)
which is not at least 70% pre-leased, exceed 7% of the total gross leasable
area, measured in square feet, of all Office Properties
 
       
8.
  Other assets and Investments not otherwise permitted pursuant to items 1-7
above   5% of Gross Asset Value

Page 82



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, Investments and other assets in the
foregoing categories 2 through 6 and 8 may not, in the aggregate, exceed at any
time twenty-five percent (25%) of Gross Asset Value. All values of Investments
and other assets shall be the original cost of such Investments and assets,
except as otherwise expressly provided.

ARTICLE 9
EVENTS OF DEFAULT; RIGHTS AND REMEDIES

     9.1. Events of Default. Each of the following occurrences shall constitute
an Event of Default under this Agreement:

          (a) Failure to Make Payments When Due. Borrower shall fail to pay
(i) any amount due on the Maturity Date, (ii) any principal when due, or
(iii) any interest on any Advance, or any fee or other amount payable under any
Loan Documents within three (3) days after the same becomes due.

          (b) Distributions. Borrower or the REIT shall breach any covenant set
forth in Section 6.2(d) or 8.7.

          (c) Breach of Financial Covenants. Borrower shall (i) fail to satisfy
any financial covenant set forth in Article 8 other than the financial covenants
set forth in Sections 8.4 and 8.6, and such failure shall continue for thirty
(30) days, or (ii) fail to satisfy any of the financial covenants set forth in
Section 8.4 or 8.6 (as to which there shall be no cure period).

          (d) Other Defaults. The REIT or Borrower shall fail duly and
punctually to perform or observe any agreement, covenant or obligation binding
on Borrower or the REIT under this Agreement or under any of the other Loan
Documents (other than as described in any other provision of this Section 9.1)
and such failure shall continue for thirty (30) days after a Responsible
Official of Borrower or the REIT knew of such failure (or such lesser period of
time as is mandated by applicable Requirements of Law).

          (e) Breach of Representation or Warranty. Any representation or
warranty made or deemed made by Borrower or the REIT to Administrative Agent or
any Lender herein or in any of the other Loan Documents or in any statement,
certificate or financial statements at any time given by Borrower pursuant to
any of the Loan Documents shall be false or misleading in any material respect
on the date as of which made.

          (f) Default as to Other Debt. Borrower or the REIT or any other
Consolidated Entity shall have (a) committed a monetary default (beyond any
applicable grace period) under any Debt of such party (other than the
Obligations) (excluding any Debt of less than Ten Million Dollars ($10,000,000)
in the aggregate), or (b) committed a non-monetary default resulting in the
acceleration of any Debt (excluding any recourse Debt of less than Ten Million
Dollars ($10,000,000) in the aggregate or Nonrecourse Debt of less than Twenty
Million Dollars ($20,000,000) in the aggregate), and such default shall not have
been cured or waived.

Page 83



--------------------------------------------------------------------------------



 



          (g) Involuntary Bankruptcy; Appointment of Receiver, Etc.

               (i) An involuntary case shall be commenced against (A) the REIT,
(B) Borrower, or (C) any other Consolidated Entity holding assets aggregating
more than Twenty-Five Million Dollars ($25,000,000) in Gross Asset Value, and
the petition shall not be dismissed within sixty (60) days after commencement of
the case, or a court having jurisdiction shall enter a decree or order for
relief in respect of any such Person in any such involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect; or any other similar relief shall be granted under any applicable
federal, state or foreign law; or

               (ii) A decree or order of a court having jurisdiction for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over (A) the REIT, (B) Borrower or (C) any other
Consolidated Entity holding assets aggregating more than Twenty-Five Million
Dollars ($25,000,000) in Gross Asset Value shall be entered; or an interim
receiver, trustee or other custodian of any such Person shall be appointed; or a
warrant of attachment, execution or similar process against any substantial part
of the property of any such Person shall be issued; and any such event shall not
be stayed, vacated, dismissed, bonded or discharged within sixty (60) days of
entry, appointment or issuance.

          (h) Voluntary Bankruptcy; Appointment of Receiver; Etc. (i) The REIT,
(ii) the Borrower or (iii) any other Consolidated Entity holding assets
aggregating more than Twenty-Five Million Dollars ($25,000,000) in Gross Asset
Value shall have an order for relief entered with respect to it, or commence a
voluntary case under, any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or shall consent to the entry of an order for relief
in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking of possession by a receiver, trustee or other custodian for all or a
substantial part of its property, any such Person shall make any assignment for
the benefit of creditors or shall be unable or fail, or admit in writing its
inability, to pay its debts as such debts become due; or the general partner of
Borrower or any other Consolidated Entity or the REIT’s Board of Directors (or
any committee thereof) adopts any resolution or otherwise authorizes any action
to approve any of the foregoing.

          (i) Judgments and Attachments. Any money judgment (other than a money
judgment covered by insurance but only if the insurer has admitted liability
with respect to such money judgment), writ or warrant of attachment, or similar
process involving in any case (including any money judgment under the Federal
securities laws seeking rescission of the purchase or sale of, or for damages
arising from the purchase or sale of, any Securities) in an amount in excess of
Ten Million Dollars ($10,000,000) shall be entered or filed against the REIT,
Borrower, any other Consolidated Entity or their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of thirty
(30) days.

          (j) Dissolution. Any order, judgment or decree shall be entered
against the REIT, Borrower or any other Consolidated Entity decreeing its
involuntary dissolution or split up and such order shall remain undischarged and
unstayed for a period in excess of thirty (30) days; or,

Page 84



--------------------------------------------------------------------------------



 



except as permitted under Section 7.1, the REIT, Borrower or any other
Consolidated Entity shall otherwise dissolve or cease to exist.

          (k) Loan Documents. If for any reason any Loan Document shall cease to
be in full force and effect and such condition or event shall continue for
fifteen (15) days after a Responsible Official of Borrower or the REIT knew of
such condition or event.

          (l) ERISA Liabilities. Any Termination Event occurs which will or is
reasonably likely to subject Borrower or the REIT or any ERISA Affiliate of any
of them to a liability which Administrative Agent reasonably determines will
have a Material Adverse Effect on Borrower or the REIT, or the plan
administrator of any Benefit Plan applies for approval under Section 412(d) of
the Code for a waiver of the minimum funding standards of Section 412(a) of the
Code and Administrative Agent reasonably determines that the business hardship
upon which the Section 412(d) waiver was based will or would reasonably be
anticipated to subject Borrower or the REIT to a liability which Administrative
Agent reasonably determines will have a Material Adverse Effect on Borrower or
the REIT.

          (m) Solvency. Borrower or the REIT shall cease to be Solvent.

          (n) Breach of Guaranty. The REIT shall fail to duly and punctually
perform or observe any agreement, covenant or obligation under its Guaranty.

          (o) Sole General Partner. The REIT shall cease to be the sole general
partner of Borrower or cease to own fifty-one percent (51%) or more of the
Partnership Units of Borrower.

          (p) CMBS Entities Debt. Any CMBS Entity creates, incurs or assumes any
Debt in excess of the principal amount of such CMBS Entity’s Debt as of the
Closing Date.

     An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 11.4.

     9.2. Rights and Remedies.

          (a) Acceleration; Etc. Upon the occurrence of any Event of Default
described in the foregoing Section 9.1(g) or 9.1(h) with respect to the REIT or
Borrower or any other Consolidated Entity, the Commitment shall automatically
and immediately terminate and the unpaid principal amount of and any and all
accrued interest on the Advances and all of the other Obligations, and an amount
equal to all Letter of Credit Liabilities for deposit into the Letter of Credit
Collateral Account, shall automatically become immediately due and payable, with
all additional interest, fees, costs and expenses from time to time accrued
thereon and/or payable hereunder, and without presentment, demand or protest or
other requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
or notice of acceleration), all of which are hereby expressly waived by
Borrower, and the obligations of the Lenders to make any Advances hereunder
shall thereupon terminate; and upon the occurrence and during the continuance of
any other Event of Default, Administrative Agent shall, at the request of, or
may, with the consent of Requisite Lenders, by written notice to Borrower,
(i) declare that the Commitment is terminated, whereupon the Commitment and the
obligation of the Lenders to make any Advance hereunder

Page 85



--------------------------------------------------------------------------------



 



shall immediately terminate, and/or (ii) declare the unpaid principal amount of,
any and all accrued and unpaid interest on the Advances and all of the other
Obligations, and an amount equal to all Letter of Credit Liabilities for deposit
into the Letter of Credit Collateral Account, to be, and the same shall
thereupon be, immediately due and payable with all additional interest from time
to time accrued thereon and without presentment, demand, or protest or other
requirements of any kind (including without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and of acceleration), all of which are hereby expressly waived by Borrower.
Without limiting Administrative Agent’s authority hereunder, on or after the
Maturity Date, Administrative Agent shall, at the request, or may, with the
consent, of Requisite Lenders exercise any or all rights and remedies under the
Loan Documents or applicable law or in equity.

          (b) Access to Information. If an Event of Default then exists,
Administrative Agent shall have, in addition to and not by way of a limitation
on any other rights and remedies contained in this Agreement or in the other
Loan Documents, the right within forty-eight (48) hours after notice to Borrower
to obtain access to Borrower’s and the REIT’s records (including computerized
information, files and supporting software) relating to the Unencumbered Assets,
and its accounting information relating to the Unencumbered Assets, and to use
all of the foregoing and the information contained therein in any manner
Administrative Agent deems appropriate which is related to the collection of the
Obligations. Borrower hereby irrevocably authorizes any accountant or management
agent employed by Borrower to deliver such items and information to
Administrative Agent. Notwithstanding anything to the contrary contained in the
Loan Documents, upon the occurrence of and during the continuance of an Event of
Default, Administrative Agent shall be entitled to request and receive, by or
through Borrower or appropriate legal process, any and all information
concerning operations, business affairs and financial condition of the REIT,
Borrower, or any Property of either of them, which is reasonably available to or
obtainable by Borrower. Administrative Agent shall deliver to each Lender copies
of any information which it obtains pursuant to this Section 9.2(b).

          (c) Waiver of Demand. Demand, presentment, protest and notice of
nonpayment are hereby waived by Borrower. Borrower also waives, to the extent
permitted by law, the benefit of all valuation, appraisal and exemption laws.

          (d) Waivers, Amendments and Remedies. No delay or omission of
Administrative Agent or the Lenders to exercise any right under any Loan
Document shall impair such right or be construed to be a waiver of any Event of
Default or an acquiescence therein, and any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in a writing signed by Administrative Agent after obtaining written approval
thereof or the signature thereon of those Lenders required to approve such
waiver, amendment or other variation, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to Administrative
Agent and the Lenders until the Obligations have been paid in full, the
Commitment has expired or terminated and this Agreement has been terminated.

Page 86



--------------------------------------------------------------------------------



 



     9.3. Rescission. If, at any time after acceleration of the maturity of the
Advances, Borrower shall pay all arrears of interest and all payments on account
of principal of the Advances which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in this Agreement) and all Events of
Default and Unmatured Events of Default (other than nonpayment of principal of
and accrued interest on the Advances due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 11.4, then by
written notice to Borrower, the Requisite Lenders may elect, in their sole
discretion, to rescind and annul the acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Unmatured Event of
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind the Lenders to a decision which
may be made at the election of the Requisite Lenders; they are not intended to
benefit Borrower and do not give Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met. Borrower shall have no right to enforce this Section 9.3, or to
make any claim hereunder, directly, or as a third party beneficiary, or
otherwise.

     9.4. Letter of Credit Collateral Account.

          (a) As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders as provided herein, a security interest in all of its right, title and
interest in and to the Letter of Credit Collateral Account established pursuant
to the requirements of Section 2.10, and the balances from time to time in the
Letter of Credit Collateral Account (including the investments and reinvestments
therein provided for below), and Borrower shall execute such documents and
instruments as requested by Administrative Agent to evidence and/or permit
Administrative Agent to perfect such security interest. The balances from time
to time in the Letter of Credit Collateral Account shall not constitute payment
of any Letter of Credit Liabilities until applied by the Administrative Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Letter of Credit Collateral Account shall be subject to
withdrawal only as provided in this Section and in Section 2.10.

          (b) So long as no Unmatured Event of Default or Event of Default
exists, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Letter of
Credit Collateral Account as exceed the aggregate amount of Letter of Credit
Liabilities at such time. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

          (c) In the event that the Letter of Credit Collateral Account is
funded, the Borrower shall pay to the Administrative Agent from time to time
such fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Page 87



--------------------------------------------------------------------------------



 



ARTICLE 10
AGENCY PROVISIONS

     10.1. Appointment.

          (a) Each Lender hereby (i) designates and appoints Wells Fargo as
Administrative Agent of such Lender under this Agreement and the other Loan
Documents, (ii) authorizes and directs Administrative Agent to enter into the
Loan Documents other than this Agreement for the benefit of the Lenders, and
(iii) authorizes Administrative Agent to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers as are set forth herein or therein, together with such other powers
as are reasonably incidental thereto, subject to the limitations referred to in
Sections 10.10(a) and 10.10(b) and the other provisions of this Agreement
requiring consent or approval of all the Lenders or the Requisite Lenders.
Administrative Agent agrees to act as such on the express conditions contained
in this Article 10.

          (b) The provisions of this Article 10 are solely for the benefit of
Administrative Agent and the Lenders, and Borrower shall not have any right to
rely on or enforce any of the provisions hereof (provided that Borrower may rely
on the provisions of Section 10.4(b), Section 10.9) and Section 10.10(d);
provided, however, the foregoing shall in no way limit Borrower’s obligations
under this Article 10. In performing its functions and duties under this
Agreement, Administrative Agent shall act solely as Administrative Agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for Borrower or any
other Person.

     10.2. Nature of Duties. Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of Administrative Agent shall be administrative
in nature. Subject to the provisions of Sections 10.5 and 10.7, Administrative
Agent shall administer the Advances in the same manner as it administers its own
loans. Promptly following the effectiveness of this Agreement, Administrative
Agent shall send to each Lender its originally executed Note and the executed
original, to the extent the same are available in sufficient numbers, of each
other Loan Document other than the Notes in favor of the other Lenders and filed
or recorded security documents or instruments, with the latter to be held and
retained by Administrative Agent for the benefit of all the Lenders.
Administrative Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender. Nothing in this Agreement or any of the
other Loan Documents, expressed or implied, is intended or shall be construed to
impose upon Administrative Agent any obligation in respect of this Agreement or
any of the other Loan Documents except as expressly set forth herein or therein.
Each Lender shall make its own independent investigation of the financial
condition and affairs of the REIT and Borrower in connection with the making and
the continuance of the Advances hereunder and shall make its own appraisal of
the creditworthiness of the REIT and Borrower, and, except as specifically
provided herein, Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before the Closing Date or at any time or times thereafter.

Page 88



--------------------------------------------------------------------------------



 



     10.3. Disbursements of Advances.

          (a) Promptly, but in any event not later than 5:00 P.M. (San Francisco
time) on the same Business Day on which Administrative Agent receives a Notice
of Borrowing, Administrative Agent shall send a copy thereof by facsimile to
each other Lender and shall otherwise notify each Lender of the proposed Advance
and the Funding Date. Each Lender shall make available to Administrative Agent
(or the funding bank or entity designated by Administrative Agent), the amount
of such Lender’s Pro Rata Share of such Advance in immediately available funds
not later than the times designated in Section 10.3(b). Unless Administrative
Agent shall have been notified by any Lender not later than the close of
business (San Francisco time) on the Business Day immediately preceding the
Funding Date in respect of any Advance that such Lender does not intend to make
available to Administrative Agent such Lender’s Pro Rata Share of such Advance,
Administrative Agent may assume that such Lender shall make such amount
available to Administrative Agent. If any Lender does not notify Administrative
Agent of its intention not to make available its Pro Rata Share of such Advance
as described above, but does not for any reason make available to Administrative
Agent such Lender’s Pro Rata Share of such Advance, such Lender shall pay to
Administrative Agent forthwith on demand such amount, together with interest
thereon at the Federal Funds Rate. In any case where a Lender does not for any
reason make available to Administrative Agent such Lender’s Pro Rata Share of
such Advance, Administrative Agent, in its sole discretion, may, but shall not
be obligated to, fund to Borrower such Lender’s Pro Rata Share of such Advance.
If Administrative Agent funds to Borrower such Lender’s Pro Rata Share of such
Advance and if such Lender subsequently pays to Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender’s Pro
Rata Share of such Advance. Nothing in this Section 10.3(a) shall alter the
respective rights and obligations of the parties hereunder in respect of a
Defaulting Lender or a Non-Pro Rata Advance.

          (b) Requests by Administrative Agent for funding by the Lenders of
Advances will be made by telecopy. Each Lender shall make the amount of its
Advance available to Administrative Agent in Dollars and in immediately
available funds, to such bank and account, in El Segundo, California as
Administrative Agent may designate, not later than 9:00 A.M. (San Francisco
time) on the Funding Date designated in the Notice of Borrowing with respect to
such Advance, but in no event earlier than two (2) Business Days following such
Lender’s receipt of the applicable Notice of Borrowing.

          (c) Swing Line Advances.

               (i) With respect to Swing Line Advances, if,

          (A) as of 10:00 A.M. (San Francisco time) on the fourth (4th) Business
Day after the Swing Line Lender has funded any Swing Line Advance (the date such
Swing Line Advance was funded, the “Swing Line Funding Date”), Borrower has
neither (1) repaid such Swing Line Advance in full, nor (2) notified the Swing
Line Lender in writing that Borrower intends to repay such Swing Line Advance in
full on the next Business Day, nor (3) timely delivered a Notice of Borrowing
requesting a proposed Funding Date, no later than the fifth (5th) Business Day
after such Swing Line Funding Date, with respect to an Advance in a principal
amount sufficient to repay such Swing Line Advance in full; or

Page 89



--------------------------------------------------------------------------------



 



          (B) as of 11:00 A.M. on the fifth (5th) Business Day after such Swing
Line Funding Date, (1) Borrower has not repaid such Swing Line Advance in full,
or (2) the conditions precedent to any requested Advance the proceeds of which
were to have been used (in whole or in part) to repay such Swing Line Advance
have not been satisfied; or

          (C) at any time prior to the repayment of any Swing Line Advance, an
Event of Default shall have occurred or the Advances shall be accelerated, or
the Maturity Date shall occur, for any reason whatsoever; then

               the Swing Line Lender shall promptly (or, if an Event of Default
has occurred but the Advances have not been accelerated and the Maturity Date
has not occurred, may) notify each Lender by telephone (confirmed promptly by
telex, facsimile transmission or cable), telex, facsimile transmission, or cable
of the amount of such Swing Line Advance; and each Lender shall (1) in a case
described in clause (A) above, before 10:00 A.M. (San Francisco time) on the
next Business Day, or (2) in a case described in clause (B) or clause (C) above,
before 12:00 noon (San Francisco time) on the date of such notice, pay to the
Swing Line Lender, to such bank and account in El Segundo, California (or to
such bank and account in such other place) as the Swing Line Lender may
designate, in immediately available funds, such Lender’s Pro Rata Share of the
principal amount of such Swing Line Advance.

               (ii) Upon funding in accordance with clause (i) above, each
Lender shall be deemed to have acquired from the Swing Line Lender (and the
Swing Line Lender shall be deemed to have assigned to each such Lender) a
percentage interest in such Swing Line Advance equal to such Lender’s Pro Rata
Share, and, for purposes of determining the availability of Swing Line Advances
or Advances, such Swing Line Advance shall be deemed an Advance (and no longer a
Swing Line Advance); provided that the obligations of the Lenders under this
Section 10.3(c) shall not be subject to the notice or amount requirements, or to
satisfaction of conditions precedent, otherwise applicable to the making of
Advances.

               (iii) Each Lender’s obligation to fund, and to purchase from the
Swing Line Lender, its Pro Rata Share of a Swing Line Advance pursuant to this
Section 10.3(c) shall be absolute and unconditional under any and all
circumstances (including, without limitation, irrespective of any intervening
bankruptcy of Borrower or acceleration of the Advances).

               (iv) It is not the parties’ intent that the obligations of the
Lenders under this Section 10.3(c) constitute guaranties or obligations of
suretyship. If and to the extent, however, that the obligations of any Lender
under this Section 10.3(c) are determined to be those of a guarantor or surety,
such Lender, with full knowledge of the consequences thereof, hereby expressly
waives the benefit of each and every right or defense of a guarantor or surety
the effect of which would relieve such Lender of all or any portion of its
obligations under this Section 10.3(c).

               (v) In the event that any Lender fails to pay to the Swing Line
Lender when due any amount it is required to fund under this Section 10.3(c),
such Lender and

Page 90



--------------------------------------------------------------------------------



 



Borrower severally agree to pay to the Swing Line Lender , on demand, the amount
such Lender has failed to so pay, together with interest thereon for each day
from the date on which such payment was due until the date such amount is repaid
to the Administrative Agent, at (A) in the case of Borrower, the Base Rate, or
(B) in the case of such Lender, the Federal Funds Rate. Any such repayment by
Borrower shall be without prejudice to any rights it may have against the Lender
that has failed to pay when due any such amount.

          (d) Nothing in this Section 10.3 shall be deemed to relieve any Lender
of its obligation (subject only to Section 2.1(b)(iii) in respect of the initial
funding of Swing Line Advances) hereunder to make its Pro Rata Share of any
Advance on the applicable Funding Date, nor shall any Lender be responsible for
the failure of any other Lender to perform its obligations to make any Advance
hereunder, and the Pro Rata Share of any Lender shall not be increased or
decreased as a result of the failure by any other Lender to perform its
obligation to make an Advance.

     10.4. Distribution and Apportionment of Payments.

          (a) Subject to Section 10.4(b), payments actually received by
Administrative Agent for the account of the Lenders shall be paid to them
promptly after receipt thereof by Administrative Agent, but in any event within
one (1) Business Day, provided that Administrative Agent shall pay to the
Lenders interest thereon, at the Federal Funds Rate, from the Business Day
following receipt of such funds by Administrative Agent until such funds are
paid in immediately available funds to the Lenders. Subject to Section 10.4(b)
all payments of principal and interest in respect of outstanding Advances, all
payments of the fees described in this Agreement, and all payments in respect of
any other Obligations shall be allocated among such Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein. Administrative Agent shall promptly distribute, but in any
event within one (1) Business Day after it receives the same, to each Lender at
its primary address set forth on the appropriate signature page hereof or on the
Assignment and Assumption, or at such other address as a Lender may request in
writing, such funds as it may be entitled to receive; provided that
Administrative Agent shall in any event not be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Lender and may suspend all payments and seek appropriate relief (including,
without limitation, instructions from Requisite Lenders or all the Lenders, as
applicable, or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby.
The order of priority herein is set forth solely to determine the rights and
priorities of the Lenders as among themselves and may at any time or from time
to time be changed by the Lenders as they may elect, in writing in accordance
with Section 11.4, without necessity of notice to or consent of or approval by
Borrower or any other Person. All payments or other sums received by
Administrative Agent for the account of the Lenders (including, without
limitation, principal and interest payments) shall not constitute property or
assets of the Administrative Agent and shall be held by Administrative Agent,
solely in its capacity as Administrative Agent for itself and the other Lenders,
subject to the Loan Documents.

          (b) Notwithstanding any provision hereof to the contrary, until such
time as a Defaulting Lender has funded its Pro Rata Share of any Advance which
was previously a Non-

Page 91



--------------------------------------------------------------------------------



 



Pro Rata Advance, or all the other Lenders have received payment in full
(whether by repayment or prepayment) of the principal and interest due in
respect of such Non-Pro Rata Advance, all of the Obligations owing to such
Defaulting Lender hereunder shall be subordinated in right of payment, as
provided in the following sentence, to the prior payment in full of all
principal, interest and fees in respect of all Non-Pro Rata Advances in which
the Defaulting Lender has not funded its Pro Rata Share (such principal,
interest and fees being referred to as “Senior Loans”). All amounts paid by
Borrower and otherwise due to be applied to the Obligations owing to the
Defaulting Lender pursuant to the terms hereof shall be distributed by
Administrative Agent to the other Lenders in accordance with their respective
Pro Rata Shares (recalculated for purposes hereof to exclude the Defaulting
Lender’s Pro Rata Share of the Commitment), until all Senior Loans have been
paid in full. This provision governs only the relationship among Administrative
Agent, each Defaulting Lender and the other Lenders; nothing hereunder shall
limit the obligation of Borrower to repay all Advances in accordance with the
terms of this Agreement, nor create an Event of Default if payments are not made
to a Defaulting Lender. The provisions of this Section shall apply and be
effective regardless of whether an Event of Default occurs and is then
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of the Requisite Lenders or
all the Lenders. No Facility Fee shall accrue in favor of, or be payable to,
such Defaulting Lender from the date of any failure to fund Advances or
reimburse Administrative Agent for any Liabilities and Costs as herein provided
until such failure has been cured, and Administrative Agent shall be entitled to
(A) withhold or setoff, and to apply to the payment of the defaulted amount and
any related interest, any amounts to be paid to such Defaulting Lender under
this Agreement, and (B) bring an action or suit against such Defaulting Lender
in a court of competent jurisdiction to recover the defaulted amount and any
related interest. In addition, the Defaulting Lender shall indemnify, defend and
hold Administrative Agent and each of the other Lenders harmless from and
against any and all Liabilities and Costs, plus interest thereon at the Default
Rate, which they may sustain or incur by reason of or as a direct consequence of
the Defaulting Lender’s failure or refusal to abide by its obligations under
this Agreement.

     10.5. Rights, Exculpation, Etc. Neither Administrative Agent, any Affiliate
of Administrative Agent, nor any of their respective officers, directors,
employees, agents, attorneys or consultants, shall be liable to any Lender for
any action taken or omitted by them under this Agreement or under any of the
other Loan Documents, or in connection herewith or therewith, except that
Administrative Agent shall be liable for its gross negligence or willful
misconduct. Administrative Agent shall not be responsible to any Lender for any
recitals, statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement, or any of the other Loan Documents, or any of the
transactions contemplated hereby and thereby; or for the financial condition of
the REIT, Borrower or any of their Affiliates. Administrative Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement or any of the other
Loan Documents or the financial condition of the REIT, Borrower or any of their
Affiliates, or the existence or possible existence of any Unmatured Event of
Default or Event of Default.

Page 92



--------------------------------------------------------------------------------



 



     10.6. Reliance. Administrative Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents, telecopies
or any telephone message believed by it in good faith to be genuine and correct
and to have been signed, sent or made by the proper Person, and with respect to
all matters pertaining to this Agreement or any of the other Loan Documents and
its duties hereunder or thereunder, upon advice of legal counsel (including
counsel for Borrower), independent public accountants and other experts selected
by it.

     10.7. Indemnification. To the extent that Administrative Agent is not
reimbursed and indemnified by Borrower, the Lenders will reimburse, within ten
(10) Business Days after notice from Administrative Agent, and indemnify and
defend Administrative Agent from and against any and all Liabilities and Costs
which may be imposed on, incurred by, or asserted against it in any way relating
to or arising out of its role as Administrative Agent under this Agreement, or
any of the other Loan Documents or any action taken or omitted by Administrative
Agent under this Agreement, or any of the other Loan Documents, in proportion to
each Lender’s Pro Rata Share; provided that no Lender shall be liable for any
portion of such Liabilities and Costs resulting from Administrative Agent’s
gross negligence or willful misconduct. The obligations of the Lenders under
this Section 10.7 shall survive the payment in full of all Obligations and the
termination of this Agreement. In the event that after payment and distribution
of any amount by Administrative Agent to the Lenders, any Lender or third party,
including Borrower, any creditor of Borrower or a trustee in bankruptcy,
recovers from Administrative Agent any amount found to have been wrongfully paid
to Administrative Agent or disbursed by Administrative Agent to the Lenders,
then the Lenders, in proportion to their respective Pro Rata Shares, shall
reimburse Administrative Agent for all such amounts. Notwithstanding the
foregoing, Administrative Agent shall not be obligated to advance Liabilities
and Costs and may require the deposit by each Lender of its Pro Rata Share of
any material Liabilities and Costs reasonably anticipated by Administrative
Agent before they are incurred, made or payable.

     10.8. Administrative Agent Individually. With respect to its Pro Rata Share
of the Commitment and the Advances made by it, Administrative Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. Administrative Agent and any Lender and its Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with the REIT, Borrower or any of their respective Affiliates
as if it were not acting as Administrative Agent or a Lender pursuant hereto.

     10.9. Successor Administrative Agent; Resignation of Administrative Agent;
Removal of Administrative Agent.

          (a) Administrative Agent may resign from the performance of all its
functions and duties hereunder at any time by giving at least thirty
(30) Business Days’ prior written notice to the Lenders and Borrower, and shall
automatically cease to be Administrative Agent hereunder in the event a petition
in bankruptcy shall be filed by or against Administrative Agent or the Federal
Deposit Insurance Corporation or any other Governmental Authority shall assume
control of Administrative Agent or Administrative Agent’s interests under this
Agreement and the other Loan Documents. Further, the Requisite Lenders (other
than Administrative Agent) may remove Administrative Agent at any time based
upon Administrative Agent’s gross negligence or willful misconduct by giving at
least thirty (30) Business Days’ prior written

Page 93



--------------------------------------------------------------------------------



 



notice to Administrative Agent, Borrower and all other Lenders. Such resignation
or removal shall take effect upon the acceptance by a successor Administrative
Agent of appointment pursuant to subsection (b) or (c) below.

          (b) Upon any such notice of resignation by or removal of
Administrative Agent, the Requisite Lenders shall appoint a successor
Administrative Agent which appointment shall be subject to Borrower’s consent
(other than upon the occurrence and during the continuance of any Event of
Default), which shall not be unreasonably withheld or delayed. Any successor
Administrative Agent must be a Lender (i) the senior debt obligations of which
(or such Lender’s parent’s senior unsecured debt obligations) are rated not less
than Baa-2 by Moody’s Investors Service, Inc. or a comparable rating by a rating
agency acceptable to the Requisite Lenders and (ii) which has total assets in
excess of Ten Billion Dollars ($10,000,000,000). Such successor Administrative
Agent shall separately confirm in writing with Borrower the fee to be paid to
such Administrative Agent pursuant to Section 2.5(c).

          (c) If a successor Administrative Agent shall not have been so
appointed within said thirty (30) Business Day period, the retiring or removed
Administrative Agent, with the consent of Borrower (other than upon the
occurrence and during the continuance of any Event of Default)(which may not be
unreasonably withheld or delayed), shall then appoint a successor Administrative
Agent who shall meet the requirements described in subsection (b) above and who
shall serve as Administrative Agent until such time, if any, as the Requisite
Lenders, with the consent of Borrower (other than upon the occurrence and during
the continuance of any Event of Default), appoint a successor Administrative
Agent as provided above.

          (d) Each successor Administrative Agent appointed pursuant to this
Section 10.9 shall concurrently assume the rights and obligations of the Swing
Line Lender under this Agreement (including the Swing Line Lender’s commitment
to fund Swing Line Advances and its interest in outstanding advances under the
Swing Line) and the rights and obligations of Administrative Agent with respect
to the Letters of Credit. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and Swing Line Lender, and the retiring Administrative Agent and Swing
Line Lender shall be discharged from its duties and obligations under this
Administrative Agreement. Notwithstanding any provision of Section 11.20 to the
contrary, the commitment of the Swing Line Lender to fund Swing Line Advances
and the Swing Line Lender’s interest in outstanding Swing Line Advances may not
be assigned to any Person other than a Person who concurrently becomes both a
successor Administrative Agent pursuant to this Section 10.9 and the Swing Line
Lender.

     10.10. Consent and Approvals.

          (a) In addition to any other term or provision of this Agreement which
requires the consent or approval of, or other action by, the Requisite Lenders,
each consent, approval, amendment, modification or waiver specifically
enumerated in this Section 10.10(a) shall require the consent of the Requisite
Lenders:

Page 94



--------------------------------------------------------------------------------



 



               (i) Approval of any amendment of organizational documents (to the
extent required by Section 7.2);

               (ii) Acceleration following an Event of Default (Section 9.2(a))
or rescission of such acceleration (Section 9.3);

               (iii) Approval of the exercise of rights and remedies under the
Loan Documents following an Event of Default (Section 9.2(a));

               (iv) Approval of a change in the method of calculation of any
financial covenants, standards or terms as a result of a change in GAAP
(Section 11.3); and

               (v) Except as referred to in subsection (b) below, approval of
any amendment, modification or termination of this Agreement, or waiver of any
provision herein.

          (b) Each consent, approval, amendment, modification or waiver
specifically enumerated in Section 11.4 shall require the consent of all the
Lenders.

          (c) In addition to the required consents or approvals referred to in
subsection (a) above, Administrative Agent may at any time request instructions
from Requisite Lenders with respect to any actions or approvals which, by the
terms of this Agreement or of any of the Loan Documents, Administrative Agent is
permitted or required to take or to grant without instructions from Lenders and
if such instructions are promptly requested, Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from taking any action or withholding any approval under any of the
Loan Documents until it shall have received such instructions from the Requisite
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Administrative Agent as a result of Administrative
Agent acting or refraining from acting under this Agreement, or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders or,
where applicable, all the Lenders. Administrative Agent shall promptly notify
each Lender at any time that the Requisite Lenders have instructed
Administrative Agent to act or refrain from acting pursuant hereto.

          (d) Each Lender agrees that any action taken by Administrative Agent
at the direction or with the consent of the Requisite Lenders in accordance with
the provisions of this Agreement or any Loan Document, and the exercise by
Administrative Agent at the direction or with the consent of the Requisite
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all the Lenders, except for actions specifically requiring the approval of
all the Lenders. All communications from Administrative Agent to the Lenders
requesting Lenders’ determination, consent, approval or disapproval (i) shall be
given in the form of a written notice to each Lender, (ii) shall be accompanied
by a description of the matter or thing as to which such determination,
approval, consent or disapproval is requested, or shall advise each Lender where
such matter or thing may be inspected, or shall otherwise describe the matter or
issue to be resolved, (iii) shall include, if reasonably requested by a Lender
and to the extent not previously provided to such Lender, written materials and
a summary of all oral information provided to Administrative

Page 95



--------------------------------------------------------------------------------



 



Agent by Borrower in respect of the matter or issue to be resolved, and
(iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof. Each Lender shall reply promptly, but in any
event within ten (10) Business Days or such other applicable response period as
expressly set forth in this Agreement (the “Lender Reply Period”). Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination and Borrower and each other Lender may rely on
such approval as if given. With respect to decisions requiring the approval of
the Requisite Lenders or all the Lenders, Administrative Agent shall submit its
recommendation or determination for approval of or consent to such
recommendation or determination to all the Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended to the Lenders by Administrative Agent or such other course of
action recommended by the Requisite Lenders, and each non-responding Lender
shall be deemed to have concurred with such recommended course of action.

     10.11. Certain Agency Provisions Relating to Enforcement. Should
Administrative Agent (i) employ counsel for advice or other representation
(whether or not any suit has been or shall be filed) with respect to any of the
Loan Documents, or (ii) commence any proceeding or in any way seek to enforce
its rights or remedies under the Loan Documents, each Lender, upon demand
therefor from time to time, shall contribute its share (based on its Pro Rata
Share) of the reasonable costs and/or expenses of any such advice or other
representation or enforcement, including, but not limited to, court costs, title
company charges, filing and recording fees, appraisers’ fees and fees and
expenses of attorneys to the extent not otherwise reimbursed by Borrower,
provided that Administrative Agent shall not be entitled to reimbursement of its
attorneys’ fees and expenses incurred in connection with the resolution of
disputes between Administrative Agent and other Lenders unless Administrative
Agent shall be the prevailing party in any such dispute. Any loss of principal
and/or interest resulting from any Event of Default shall be shared by the
Lenders in accordance with their respective Pro Rata Shares. It is understood
and agreed that in the event Administrative Agent determines it is necessary to
engage counsel for the Lenders from and after the occurrence of an Event of
Default, said counsel shall be selected by Administrative Agent.

     10.12. Ratable Sharing. Subject to Sections 10.3 and 10.4 the Lenders agree
among themselves that (i) with respect to all amounts received by them which are
applied to the payment of the Obligations, equitable adjustment will be made so
that, in effect, all such amounts will be shared among them ratably in
accordance with their Pro Rata Shares, whether received by voluntary payment, by
counterclaim or cross action or by the enforcement of any or all of the
Obligations, (ii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim or otherwise, receive payment of a proportion of
the aggregate amount of the Obligations held by it which is greater than its Pro
Rata Share of the payments on account of the Obligations, the one receiving such
excess payment shall purchase, without recourse or warranty, an undivided
interest and participation (which it shall be deemed to have done simultaneously
upon the receipt of such payment) in such Obligations owed to the others so that
all such recoveries with respect to such Obligations shall be applied ratably in
accordance with their Pro Rata Shares; provided, that if all or part of such
excess payment received by the

Page 96



--------------------------------------------------------------------------------



 



purchasing party is thereafter recovered from it, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to that party to the extent necessary to adjust for such recovery, but without
interest except to the extent the purchasing party is required to pay interest
in connection with such recovery. Borrower agrees that any Lender so purchasing
a participation from another Lender pursuant to this Section 10.12 may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation. No Lender shall exercise any
setoff, banker’s lien or other similar right in respect to any Obligations
without the prior written approval by Administrative Agent.

     10.13. Delivery of Documents. Administrative Agent shall, as soon as
reasonably practicable, distribute to each Lender at its primary address set
forth on the appropriate counterpart signature page hereof, or at such other
address as a Lender may request in writing, (i) copies of all documents to which
such Lender is a party or of which such Lender is a beneficiary, (ii) all
documents of which Administrative Agent receives copies from Borrower pursuant
to Sections 5.1 and 11.6, (iii) all other documents or information which
Administrative Agent is required to send to the Lenders pursuant to the terms of
this Agreement, (iv) all other information or documents received by
Administrative Agent at the request of any Lender, and (v) all notices received
by Administrative Agent pursuant to Section 5.2. In addition, within fifteen
(15) Business Days after receipt of a request in writing from a Lender for
written information or documents provided by or prepared by Borrower, the REIT
or any Consolidated Entity, Administrative Agent shall deliver such written
information or documents to such requesting Lender if Administrative Agent has
possession of such written information or documents in its capacity as
Administrative Agent or as a Lender.

     10.14. Notice of Events of Default. Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Unmatured Event of
Default or Event of Default (other than nonpayment of principal of or interest
on the Advances) unless Administrative Agent has received notice in writing from
a Lender or Borrower describing such event or condition and expressly stating
that such notice is a notice of an Unmatured Event of Default or Event of
Default. Should Administrative Agent receive such notice of the occurrence of an
Unmatured Event of Default or Event of Default, or should Administrative Agent
send Borrower a notice of Unmatured Event of Default or Event of Default,
Administrative Agent shall promptly give notice thereof to each Lender. If any
individual employed by any Lender who is responsible for managing, or otherwise
involved in, the relationship between such Lender and Borrower in connection
with this Agreement or such Lender and Administrative Agent in connection with
this Agreement, has or acquires actual knowledge of an Unmatured Event of
Default or Event of Default, such Lender shall promptly give written notice
thereof to Administrative Agent.

     10.15. Documentation and Syndication Agents. Notwithstanding anything
contained herein which may be construed to the contrary, the Documentation
Agents and Syndication Agents shall not exercise any of the rights or have any
of the responsibilities of the Administrative Agent hereunder, or any other
rights or responsibilities other than their respective rights and
responsibilities as Lenders hereunder.

Page 97



--------------------------------------------------------------------------------



 



ARTICLE 11
MISCELLANEOUS

     11.1. Expenses.

          (a) Generally. Borrower agrees to pay, or reimburse Administrative
Agent for, within seven (7) days after receipt of written demand, all of
Administrative Agent’s external audit, legal, appraisal, valuation and
investigation expenses and for all other reasonable costs and expenses of every
type and nature (including, without limitation, the reasonable fees and charges
of outside appraisers and reasonable fees, expenses and disbursements of
Administrative Agent’s internal appraisers, environmental advisors or legal
counsel) incurred by Administrative Agent at any time (whether prior to, on or
after the date of this Agreement) in connection with (i) its own audit and
investigation of Borrower and the REIT; (ii) the negotiation, preparation and
execution of this Agreement (including, without limitation, the satisfaction or
attempted satisfaction of any of the conditions set forth in Article 3), and the
other Loan Documents and the making of the Advances; (iii) review and
investigation of Real Property which is proposed for inclusion within the
Unencumbered Pool and Unencumbered Assets within the Unencumbered Pool; (iv)
administration of this Agreement, the other Loan Documents and the Advances,
including, without limitation, consultation with attorneys in connection
therewith; and (v) the protection, collection or enforcement of any of the
Obligations.

          (b) After Event of Default. Borrower further agrees to pay, or
reimburse Administrative Agent and the Lenders, for all reasonable out-of-pocket
costs and expenses, including, without limitation, the reasonable attorneys’
fees and disbursements of one law firm incurred by Administrative Agent or the
Lenders after the occurrence and during the continuance of an Event of Default
(i) in enforcing any Obligation or exercising or enforcing any other right or
remedy available by reason of such Event of Default; (ii) in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or in any insolvency or bankruptcy
proceeding; (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to Borrower or the REIT and related to or arising out of the
transactions contemplated hereby; or (iv) in taking any other action in or with
respect to any suit or proceeding (whether in bankruptcy or otherwise).

     11.2. Indemnity. Borrower further agrees to defend, protect, indemnify and
hold harmless Administrative Agent, each and all of the Lenders, each of their
respective Affiliates and each of the respective officers, directors, employees,
agents, attorneys and consultants (including, without limitation, those retained
in connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article 3) of each of the foregoing (collectively called
the “Indemnitees”) from and against any and all Liabilities and Costs imposed
on, incurred by, or asserted against such Indemnitees (whether based on any
federal or state laws or other statutory regulations, including, without
limitation, securities and commercial laws and regulations, under common law or
in equity, and based upon contract or otherwise, including any liability and
costs arising as a result of a “prohibited transaction” under ERISA to the
extent arising from or in connection with the past, present or future operations
of the REIT or Borrower or their respective predecessors in interest) in any
manner relating to or arising out of this Agreement or the other Loan Documents,
or any act, event or transaction related or attendant

Page 98



--------------------------------------------------------------------------------



 



thereto, the making of and participation in the Advances and the management of
the Advances, or the use or intended use of the proceeds of the Advances
(collectively, the “Indemnified Matters”); provided, however, that Borrower
shall have no obligation to an Indemnitee hereunder with respect to (a) matters
for which such Indemnitee has been compensated pursuant to any provision of this
Agreement, and (b) Indemnified Matters to the extent caused by or resulting from
the willful misconduct or gross negligence of that Indemnitee, as determined by
a court of competent jurisdiction. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, Borrower
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified Matters
incurred by the Indemnitees.

     11.3. Change in Accounting Principles and “Funds from Operations”
Definition. Except as otherwise provided herein, if any changes in accounting
principles from those used in the preparation of the most recent financial
statements delivered to Administrative Agent pursuant to the terms hereof are
hereafter required or permitted by the rules, regulations, pronouncements and
opinions of the Financial Accounting Standards Board or the American Institute
of Certified Public Accountants (or successors thereto or agencies with similar
functions) and are adopted by the REIT or Borrower with the agreement of its
Accountants and such changes result in a change in the method of calculation of
any of the financial covenants, standards or terms found herein, the parties
hereto agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such changes with the desired result that the criteria for
evaluating the financial condition of the REIT and the Consolidated Entities
shall be the same after such changes as if such changes had not been made;
provided, however, that no change in GAAP that would affect the method of
calculation of any of the financial covenants, standards or terms shall be given
effect in such calculations until such provisions are amended, in a manner
satisfactory to the Requisite Lenders, to so reflect such change in accounting
principles. The definition of “Funds from Operations” set forth in Article 1 is
based upon the definition of “Funds From Operations” promulgated by the National
Association of Real Estate Investment Trusts and effective as of April 5, 2002
(the “NAREIT Definition”). If the NAREIT Definition is modified after the date
of this Agreement, the parties hereto agree to enter into negotiations if any
party so requests in order to amend the definition of “Funds from Operations”
set forth in this Agreement to make it consistent with the modified NAREIT
Definition; provided, however, that no change in such definition of “Funds from
Operations” shall be given effect until such definition is amended, in a manner
satisfactory to Requisite Lenders, to so reflect such modification in the NAREIT
Definition of “Funds From Operations”.

     11.4. Amendments and Waivers.

          (a) No amendment or modification of any provision of this Agreement
shall be effective without the written agreement of Requisite Lenders and
Borrower (except for amendments to Section 10.4(a) which do not require the
consent of Borrower), and (b) no termination or waiver of any provision of this
Agreement, or consent to any departure by Borrower therefrom, shall in any event
be effective without the written concurrence of the Requisite Lenders (after
notice to all the Lenders), which the Requisite Lenders shall have the right to
grant or withhold at their sole discretion, except that

Page 99



--------------------------------------------------------------------------------



 



          (A) the following amendments, modifications or waivers shall require
the consent of Requisite Lenders (which Requisite Lenders must include Wells
Fargo):

               (i) changing any provision contained in Section 8.2, Section 8.5
or in Section 8.9; or

               (ii) changing the definitions of “Total Liabilities,” “Gross
Asset Value,” “Unencumbered Asset Value,” “Unencumbered Pool,” or “Debt”, or the
definition of any defined term used in any of the foregoing definitions; or

               (iii) subject to clause (B)(ix) below, amending or otherwise
modifying the Guaranty; and

          (B) the following amendments, modifications or waivers shall require
the consent of all the Lenders:

               (i) increasing or reducing the Commitment and/or any Lender’s Pro
Rata Share of the Commitment, except as otherwise provided in, and subject to
the terms and conditions of Section 2.8, Section 2.9 or Section 11.20;

               (ii) changing the principal amount or final maturity of the
Advances or otherwise changing the Maturity Date, except as otherwise provided
in, and subject to the terms and conditions of Section 2.1(d) or Section 2.8;

               (iii) reducing the interest rates applicable to the Advances;

               (iv) reducing the rates on which fees payable pursuant hereto are
determined;

               (v) forgiving or delaying any amount payable or receivable under
Article 2;

               (vi) changing the definition of “Requisite Lenders” or “Pro Rata
Shares”;

               (vii) changing any provision contained in this Section 11.4;

               (viii) releasing any obligor under any Loan Document, unless such
release is otherwise required or permitted by the terms of this Agreement;

               (ix) extending the expiration date of any Letter of Credit beyond
the Maturity Date;

               (x) materially amending or otherwise materially modifying the
Guaranty; or

               (xi) consenting to assignment by Borrower of all of its duties
and Obligations hereunder pursuant to Section 11.14.

Page 100



--------------------------------------------------------------------------------



 



     No amendment, modification, termination or waiver of any provision of
Article 10 or any other provision referring to Administrative Agent shall be
effective without the written concurrence of Administrative Agent, but only if
such amendment, modification, termination or waiver alters the obligations or
rights of Administrative Agent. Any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on Borrower in any case shall entitle Borrower to any other
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 11.4 shall be binding on each assignee, transferee or recipient of
Administrative Agent’s or any Lender’s Pro Rata Share of the Commitment under
this Agreement or the Advances at the time outstanding. Borrower shall be
entitled to rely on any amendment or waiver executed by the Administrative Agent
on behalf of the Lenders provided that Administrative Agent certifies to
Borrower that Administrative Agent obtained the approvals or consents required
under this Agreement of the Requisite Lender or all the Lenders, as the case may
be.

          (b) In connection with (i) any proposed amendment, modification or
waiver for which the unanimous consent of the Lenders is required, and such
consents have been obtained from Lenders whose Pro Rata Shares, in the
aggregate, are at least eighty-five percent (85%), or (ii) any payments that are
requested by a Lender (an “Increased Cost Lender”) pursuant to Section 2.4(i),
the Borrower may identify an assignee to which a non-consenting Lender or
Increased Cost Lender shall assign its rights and obligations under this
Agreement (including, without limitation, its Pro Rata Share of the Commitment
and the Advances owing to it) and the other Loan Documents at par value pursuant
to an Assignment and Assumption substantially in the form attached as Exhibit A,
subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed).

     11.5. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of an Event of Default or Unmatured Event of Default if such
action is taken or condition exists, and if a particular action or condition is
expressly permitted under any covenant, unless expressly limited to such
covenant, the fact that it would not be permitted under the general provisions
of another covenant shall not constitute an Event of Default or Unmatured Event
of Default if such action is taken or condition exists.

     11.6. Notices and Delivery. Except as set forth in Section 2.12 or as
otherwise specifically provided herein, any consent, notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied or sent by courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy (or on the next Business Day if such
telecopy is received on a non-Business Day or after 5:00 P.M. on a Business Day)
or four (4) Business Days after deposit in the United States mail (registered or
certified, with postage prepaid and properly addressed). Notices to
Administrative Agent pursuant to Article 2 shall not be effective until received
by Administrative Agent. For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 11.6) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other

Page 101



--------------------------------------------------------------------------------



 



parties. All deliveries to be made to Administrative Agent for distribution to
the Lenders shall be made to Administrative Agent at the address specified for
notice on the signature page hereto and in addition, a sufficient number of
copies of each such delivery shall be delivered to Administrative Agent for
delivery to each Lender at the address specified for deliveries on the signature
page hereto or such other address as may be designated by Administrative Agent
in a written notice.

     11.7. Survival of Warranties, Indemnities and Agreements. All agreements,
representations, warranties and indemnities made or given herein shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making and repayment of the Advances hereunder and such indemnities shall
survive termination hereof.

     11.8. Failure or Indulgence Not Waiver: Remedies Cumulative. No failure or
delay on the part of Administrative Agent or any Lender in the exercise of any
power, right or privilege under any of the Loan Documents shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege. All rights and remedies existing under the Loan
Documents are cumulative to and not exclusive of any rights or remedies
otherwise available.

     11.9. Payments Set Aside. To the extent that Borrower makes a payment or
payments to Administrative Agent or the Lenders, or Administrative Agent or the
Lenders exercise their rights of setoff, and such payment or payments or
payments or the proceeds of such setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligation or part thereof originally intended to
be satisfied, and all rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred.

     11.10. Severability. In case any provision in or obligation under this
Agreement or the other Loan Documents shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby, provided,
however, that if the rates of interest or any other amount payable hereunder, or
the collectability thereof, are declared to be or become invalid, illegal or
unenforceable, the Lenders’ obligations to make Advances shall not be
enforceable.

     11.11. Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

Page 102



--------------------------------------------------------------------------------



 



     11.12. Governing Law; Waiver. THIS AGREEMENT SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA.

     11.13. Limitation of Liability. To the extent permitted by applicable law
and other than with respect to gross negligence or willful misconduct, no claim
may be made by Borrower, any Lender or any other Person against Administrative
Agent or any Lender, or the affiliates, directors, officers, employees,
attorneys or agents of any of them, for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and Borrower and each Lender hereby waive, release and agree not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.

     11.14. Successors and Assigns. This Agreement and the other Loan Documents
shall be binding upon the parties hereto and their respective successors and
assigns and shall inure to the benefit of the parties hereto and the successors
and permitted assigns of Administrative Agent and the Lenders. The terms and
provisions of this Agreement shall inure to the benefit of any permitted
assignee or transferee of the Advances and the Pro Rata Shares of the Commitment
of the Lenders under this Agreement, and in the event of such transfer or
assignment, the rights and privileges herein conferred upon Administrative Agent
and the Lenders shall automatically extend to and be vested in such transferee
or assignee, all subject to the terms and conditions hereof. Borrower’s and the
REIT’s rights and interests hereunder and under the other Loan Documents, and
Borrower’s and the REIT’s duties and Obligations hereunder and under the other
Loan Documents, shall not be assigned or otherwise transferred without the
consent of all the Lenders.

     11.15. Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE, AND ALL JUDICIAL PROCEEDINGS
BROUGHT BY BORROWER WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
SHALL BE, BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION HAVING
SITUS WITHIN THE BOUNDARIES OF THE FEDERAL COURT DISTRICT OF THE SOUTHERN
DISTRICT OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
BORROWER ACCEPTS, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY FROM WHICH NO APPEAL
HAS BEEN TAKEN OR IS AVAILABLE. BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY
THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO ITS NOTICE ADDRESS SPECIFIED ON THE SIGNATURE PAGES HEREOF. BORROWER,
ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVE (A) TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
AND (B) ANY OBJECTION (INCLUDING WITHOUT LIMITATION, ANY

Page 103



--------------------------------------------------------------------------------



 



OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN ANY JURISDICTION SET FORTH ABOVE. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION.

     11.16. Counterparts; Effectiveness; Inconsistencies. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which, taken together, shall constitute but one and the
same instrument. This Agreement shall become effective when (i) Borrower, the
initial Lenders and Administrative Agent have duly executed and delivered
signature pages of this Agreement to each other (delivery by Borrower to the
Lenders and by any Lender to Borrower and any other Lender being deemed to have
been made by delivery to Administrative Agent) and (ii) Administrative Agent has
received all fees due under its separate agreement with Borrower. Administrative
Agent shall send written confirmation of the Closing Date to Borrower and each
other Lender promptly following the occurrence thereof. This Agreement and each
of the other Loan Documents shall be construed to the extent reasonable to be
consistent one with the other, but to the extent that the terms and conditions
of this Agreement are actually and directly inconsistent with the terms and
conditions of any other Loan Document, this Agreement shall govern.

     11.17. Performance of Obligations. Borrower agrees that Administrative
Agent may, but shall have no obligation to, make any payment or perform any act
required of Borrower under any Loan Document which Borrower has failed to make
or do.

     11.18. Construction. The parties to this Agreement acknowledge that each
party and its counsel have reviewed and revised this Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement or any amendments or exhibits hereto.

     11.19. Entire Agreement. This Agreement, taken together with all of the
other Loan Documents and all certificates and other documents delivered by
Borrower to Administrative Agent, embodies the entire agreement and supersede
all prior agreements, written and oral, relating to the subject matter hereof.

     11.20. Assignments and Participations.

          (a) After first obtaining the approval of Administrative Agent and
Borrower (provided that the approval of Borrower shall not be required upon the
occurrence and during the continuance of any Event of Default), which approval
shall not be unreasonably withheld or delayed, each Lender may assign to one or
more banks or financial institutions, all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Pro Rata Share of the Commitment and the Advances owing to it)
and the other Loan Documents; provided, however, that (i) each such assignment
shall be of a constant, and not a

Page 104



--------------------------------------------------------------------------------



 



varying, percentage of the assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, and such percentage of the assigning
Lender’s rights and obligations shall be the same percentage with respect to
both such Lender’s Pro Rata Share of the Commitment and Advances, (ii) the
aggregate amount of the Pro Rata Share of the Commitment of the assigning Lender
being assigned pursuant to each such assignment (determined as of the date of
the Assignment and Assumption with respect to such assignment) shall in no event
be less than Ten Million Dollars ($10,000,000), (iii) the parties to each such
assignment shall execute and deliver to Administrative Agent, for its approval
and acceptance, an Assignment and Assumption, (iv) Administrative Agent shall
receive from the assignor a processing fee of Three Thousand Dollars ($3,000)
and (v) if such assignment is less than all of the Pro Rata Share of the
Commitment of the assigning Lender, after giving effect to such assignment, the
aggregate amount of the Pro Rata Share of the Commitment of the assigning Lender
shall in no event be less than Fifteen Million Dollars ($15,000,000). Without
restricting the right of Borrower or Administrative Agent to reasonably object
to any bank or financial institution becoming an assignee of an interest of a
Lender hereunder, each proposed assignee must be an existing Lender or a bank or
financial institution which (A) has (or, in the case of a bank which is a
subsidiary, such bank’s parent has) a rating of its senior unsecured debt
obligations of not less than Baa-2 by Moody’s Investors Service, Inc. or a
comparable rating by a rating agency acceptable to Administrative Agent and (B)
has total assets in excess of Ten Billion Dollars ($10,000,000,000). Unless
Administrative Agent or Borrower gives written notice to the assigning Lender
that it objects to the proposed assignment that otherwise satisfies the
requirements of this Section 11.20(a) (together with a written explanation of
the reasons behind such objection) within ten (10) Business Days following
receipt of the assigning Lender’s written request for approval of the proposed
assignment, Administrative Agent or Borrower, as the case may be, shall be
deemed to have approved such assignment. Upon such execution, delivery, approval
and acceptance, and upon the effective date specified in the applicable
Assignment and Assumption, (X) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Assumption, have the rights and obligations
of a Lender hereunder, and (Y) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights and be released from
its obligations under this Agreement.

          (b) By executing and delivering an Assignment and Assumption, the
assigning Lender thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Assumption, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the REIT or Borrower
or the performance or observance by the REIT or Borrower of any of their
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Article 4 or delivered pursuant to Article 5 to the
date of such assignment and such other Loan Documents and other

Page 105



--------------------------------------------------------------------------------



 



documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (iv) such
assignee will, independently and without reliance upon Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to Administrative Agent
by the terms hereof and thereof, together with such powers as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

          (c) Administrative Agent shall maintain, at its address referred to on
the counterpart signature pages hereof, a copy of each Assignment and Assumption
delivered to and accepted by it and shall record in the Loan Account the names
and addresses of each Lender and the Pro Rata Share of the Commitment of, and
principal amount of the Advances owing to, such Lender from time to time.
Borrower, Administrative Agent and the Lenders may treat each Person whose name
is recorded in the Loan Account as a Lender hereunder for all purposes of this
Agreement.

          (d) Upon its receipt of an Assignment and Assumption executed by an
assigning Lender and an assignee approved by Administrative Agent and Borrower
as provided in Section 11.20(a), Administrative Agent shall, if such Assignment
and Assumption has been properly completed and is in substantially the form of
Exhibit A, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Loan Account, and (iii) give prompt notice
thereof to Borrower. Upon request, Borrower will execute and deliver to
Administrative Agent an appropriate replacement promissory note or replacement
promissory notes in favor of each assignee (and assignor, if such assignor is
retaining a portion of its Pro Rata Share of the Commitment and Advances)
reflecting such assignee’s (and assignor’s) Pro Rata Share of the Commitment.
Upon execution and delivery of such replacement promissory note(s) the original
promissory note or notes evidencing all or a portion of the Pro Rata Share of
the Commitment and Advances being assigned shall be canceled and returned to
Borrower.

          (e) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement without the consent of any other party to this Agreement (including,
without limitation, all or a portion of its Pro Rata Share of the Commitment and
the Advances owing to it) and the other Loan Documents; provided, however, that
(i) such Lender’s obligations under this Agreement (including, without
limitation, its obligation to fund its Pro Rata Share of the Commitment to
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other financial institutions shall not be a
Lender hereunder for any purpose, (iv) Borrower, Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
with regard to any and all payments to be made under this Agreement, (v) the
participation interest shall be expressed as a percentage of the granting
Lender’s Pro Rata Share of the Commitment as it then exists and shall not
restrict an increase in the Commitment, or in the granting Lender’s Pro Rata
Share of the Commitment, so

Page 106



--------------------------------------------------------------------------------



 



long as the amount of the participation interest is not affected thereby and
(vi) the consent of the holder of such participation interest shall not be
required for amendments or waivers of provisions of the Loan Documents and the
holder of any such participation shall not be entitled to voting rights under
their participation agreement except for voting rights with respect to
(A) extensions of the Maturity Date beyond the extension option term; and (B)
decreases in the interest rates or fees described in this Agreement.

          (f) Borrower will use reasonable efforts to cooperate with
Administrative Agent and the Lenders in connection with the assignment of
interests under this Agreement or the sale of participations herein.

          (g) Notwithstanding anything in this Agreement to the contrary, and
without the need to comply with any of the formal or procedural requirements of
this Agreement, including Section 11.20, any Lender may at any time and from
time to time pledge and assign all or any portion of its rights under all or any
of the Loan Documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from its obligations thereunder.

          (h) Notwithstanding anything in this Agreement to the contrary, any
Lender may assign all or any portion of its rights and obligations under this
Agreement to another branch or Affiliate of such Lender without first obtaining
the approval of Administrative Agent and Borrower, provided that (i) at the time
of such assignment such Lender is not a Defaulting Lender, (ii) such Lender
gives Administrative Agent and Borrower at least fifteen (15) days’ prior
written notice of any such assignment, (iii) the parties to each such assignment
execute and deliver to Administrative Agent an Assignment and Assumption, and
(iv) Administrative Agent receives from assignor a processing fee of Three
Thousand Dollars ($3,000).

          (i) No Lender shall be permitted to assign or sell all or any portion
of its rights and obligations under this Agreement to Borrower or any Affiliate
of Borrower.

          (j) The dissemination or disclosure by any Lender to any prospective
assignee or participant of any confidential information obtained by
Administrative Agent or the Lenders pursuant to this Agreement or in connection
with the Advances is subject to the terms of Section 5.3.

          (k) Wells Fargo agrees that, so long as Well Fargo is the
Administrative Agent under this Agreement, it will not assign all or any portion
of its rights and obligations under this Agreement if, after giving effect to
such assignment or sale, Wells Fargo’s Pro Rata Share of the Commitment would be
less than that of the Lender with the next largest Pro Rata Share of the
Commitment, provided, however, that in no event shall Wells Fargo be required to
increase its Pro Rata Share above that which exists on the Closing Date.

     11.21. Tax Shelter Regulations. Neither Borrower, any guarantor, any
non-borrower trustor, nor any subsidiary of any of the foregoing intends to
treat or has treated the Loan or transactions contemplated by this Agreement and
the other Loan Documents as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). If Borrower or any other party to the
Loan determines to take, or has otherwise taken, any action inconsistent with
such intention, Borrower will promptly notify the Lenders thereof. If the

Page 107



--------------------------------------------------------------------------------



 



Borrower so notifies the Lenders, Borrower acknowledges that Lenders may treat
the Loan as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lenders will maintain the lists and
other records, including the identity of the applicable party to the Loan as
required by such Treasury Regulation.

Page 108



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date set forth above.

     
BORROWER:
  ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership

         
 
  By:   ARDEN REALTY, INC., a Maryland corporation,
Its sole general partner

                 
 
      By:   /s/ RICHARD S. DAVIS     
 
               
 
      Name:   Richard S. Davis     
 
               
 
      Its:   Executive Vice President and Chief Financial Officer     
 
               

     
 
  ADDRESS FOR NOTICE AND DELIVERY:
 
   
 
  Arden Realty Limited Partnership
11601 Wilshire Boulevard, 4th Floor
Los Angeles, CA 90025-1740
Attention: Richard S. Davis
 
   
 
  Tel: (310) 966-2600
Fax: (310) 966-2699

S-1



--------------------------------------------------------------------------------



 



     
ADMINISTRATIVE AGENT:
  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

             
 
  By:   /s/ BRYAN W. STEVENS     
 
           
 
  Name:   Bryan W. Stevens     
 
           
 
  Its:   Assistant Vice President     
 
           

     
 
  ADDRESS FOR NOTICE AND DELIVERY:
 
   
 
  Wells Fargo Bank, N.A.
Real Estate Group
MAC E2800-171
11601 Wilshire Boulevard, 17th Floor
Los Angeles, California 90025
Attention: Office Manager
 
   
 
  Tel: (310) 444-7600
Fax: (310) 444-7650

S-2



--------------------------------------------------------------------------------



 



     
LENDERS
  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender

             
 
  By:   /s/ BRYAN W. STEVENS     
 
           
 
  Name:   Bryan W. Stevens     
 
           
 
  Its:   Assistant Vice President     
 
           

     
 
  ADDRESS FOR NOTICE AND DELIVERY:
 
   
 
  Wells Fargo Bank, N.A.
Real Estate Group
MAC E2800-171
11601 Wilshire Boulevard, 17th Floor
Los Angeles, California 90025
Attention: Office Manager
 
   
 
  Tel: (310) 444-7600
Fax: (310) 444-7650
 
   
 
  LIBOR OFFICE:
 
   
 
  Real Estate Group
Disbursement Center
2120 East Park Place, Suite 100
El Segundo, California 90245
Attention: Nanette Douglas
 
   
 
  Tel: (310) 335-9471
Fax: (310) 615-1014

S-3



--------------------------------------------------------------------------------



 



     
 
  AMSOUTH BANK,
as a Lender

                     
 
  By   /s/ LEE SURTEES                 
 
                   
 
  Name   Lee Surtees                 
 
                   
 
  Its   Assistant Vice President                 

     
 
  ADDRESS FOR NOTICE AND DELIVERY:
 
   
 
  AmSouth Bank
1900 5th Avenue, North, BAC 15
Birmingham, Alabama 35203
Attention: Lee Surtees
 
   
 
  Tel: (205) 801-0621
Fax: (205) 326-4075
 
   
 
  LIBOR OFFICE:
 
   
 
  AmSouth Bank
1900 5th Avenue, North, BAC 15
Birmingham, Alabama 35203
Attention: Crystal M. Cassels
 
   
 
  Tel: (205) 581-7645
Fax: (205) 326-4075

S-4



--------------------------------------------------------------------------------



 



     
 
  JPMORGAN CHASE BANK, N.A.,
as a Lender and as a Syndication Agent

                     
 
  By   /s/ KATHRYN SCHAD                 
 
                   
 
  Name   Kathryn Schad                 
 
                   
 
  Its   Associate                 

         
 
  ADDRESS FOR NOTICE AND DELIVERY:
   
 
       
 
  JPMorgan Chase Bank, N.A.    
 
  131 South Dearborn, 5th Floor     
 
  Chicago, Illinois 60603     
 
  Attention: Michael P. O’Keefe    

             
 
Tel: (312) 325-3161
Fax: (312) 325-3122

     
 
  LIBOR OFFICE:
 
   
 
  131 South Dearborn, 5th Floor
Chicago, Illinois 60603
Attention: Yvonne Dixon
 
   
 
  Tel: (312) 732-3568
Fax: (312) 732-1158

S-5



--------------------------------------------------------------------------------



 



     
 
  DEUTSCHE BANK TRUST COMPANY AMERICAS,
as a Lender and as a Syndication Agent

                     
 
  By   /s/ BRENDA CASEY                 
 
                   
 
  Name   Brenda Casey                 
 
                   
 
  Its   Vice President                 
 
                     
 
  By   /s/ STEVEN P. LAPHAM                 
 
                   
 
  Name   Steven P. Lapham                 
 
                   
 
  Its   Managing Director                 
 
                   

     
 
  ADDRESS FOR NOTICE AND DELIVERY:
 
   
 
  Real Estate Asset Management
200 Crescent Court, Suite 550
Dallas, Texas 75201
Attention: Ann Ramsey
 
   
 
  Tel: (214) 740-7905
Fax: (214) 740-7910
 
   
 
  LIBOR OFFICE:
 
   
 
  90 Hudson Street M/S JCY05-199
Jersey City, NJ 07302
Attn: Andrea Grullon
 
   
 
  Tel: (201) 593-2178
Fax: (201) 593-2310

S-6



--------------------------------------------------------------------------------



 



     
 
  LEHMAN COMMERCIAL PAPER INC.,
as a Lender

                     
 
  By:   /s/ JANINE M. SHUGAN                           
 
                   
 
  Name:   Janine M. Shugan                           
 
                   
 
  Its:   Authorized Signatory                           

     
 
  ADDRESS FOR NOTICE AND DELIVERY:
 
   
 
  Lehman Commercial Paper Inc.
745 7th Avenue, 16th Floor
New York, New York 10019
Attn: Wendy Lau
 
   
 
  Tel: (212) 526-6560
Fax: (212) 520-0450
 
   
 
  LIBOR OFFICE:
 
   
 
  Lehman Commercial Paper Inc.
745 7th Avenue, 16th Floor
New York, NY 10019
Attn: Nancy Wong
 
   
 
  Tel: (212) 526-6560
Fax: (212) 526-6653

S-7



--------------------------------------------------------------------------------



 



     
 
  PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Documentation Agent

                     
 
  By   /s/ PAUL JAMI OLKOWSKI                 
 
                   
 
  Its   Senior Vice President                 

     
 
  ADDRESS FOR NOTICE AND DELIVERY:
 
   
 
  PNC Bank, National Association
Real Estate Banking, 19th Floor
PI-POPP-19-2
One PNC Plaza
249 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: Mr. Paul Jamiolkowski
 
   
 
  Tel: (412) 768-3928
Fax: (412) 762-6500
 
   
 
  LIBOR OFFICE:
 
   
 
  500 1st Avenue, P7-PFS C-04-Z
Pittsburgh, PA 15219
Attention: April Atwater
 
   
 
  Tel: (412) 768-7635
Fax: (412) 768-4586

S-8



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION     as a Lender
 
           
 
  By   /s/ WAYNE CHOI               
 
           
 
  Its   Vice President     
 
       
 
                ADDRESS FOR NOTICE AND DELIVERY:
 
                633 West Fifth Street, 30th Floor     Los Angeles, California
90071     Attention: Wayne Choi
 
                Tel:      (213) 615-6659     Fax:      (213) 615-6792
 
                LIBOR OFFICE:
 
                633 West Fifth Street, 30th Floor     Los Angeles, California
90071     Attn: Cynthia Branum
 
                Tel:      (213) 615-6629     Fax:      (213) 615-6792

S-9



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, N.A.,     as a Lender and as Syndication Agent
 
           
 
  By   /s/ CYNTHIA A. BEAN               
 
           
 
  Name   Cynthia A. Bean               
 
           
 
  Its   Vice President               
 
           
 
                ADDRESS FOR NOTICE AND DELIVERY:
 
                Wachovia Bank, N.A.     301 S. College Street, NC-0172    
Charlotte, NC 28288-0172     Attention: Cindy Bean
 
                Tel:      (704) 383-7534     Fax:      (704) 383-6205
 
                LIBOR OFFICE:
 
                Wachovia Bank, N.A.     201 S. College Street, NC5708    
Charlotte, NC 28288     Attention: Dianne Chapman
 
                Tel:      (704) 715-1876     Fax:     (704) 715-0094

S-10



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is dated as of
________, 200___, between ________(“Assignor”) and ________(“Assignee”).

RECITALS:

               A. Assignor is a Lender under that certain Fourth Amended and
Restated Revolving Credit Agreement dated as of July ___, 2005 (as amended,
supplemented or modified from time to time, the “Credit Agreement”) entered into
among Arden Realty Limited Partnership, a Maryland limited partnership
(“Borrower”), the Lenders named therein, Wells Fargo Bank, National Association,
as Administrative Agent and Sole Lead Arranger, Deutsche Bank Trust Company
Americas, Wachovia Bank, N.A., and JPMorgan Chase Bank, N.A., as Syndication
Agents, and PNC Bank, National Association, as Documentation Agent. Capitalized
terms used in this Agreement without definition have the same meanings as in the
Credit Agreement.

               B. Assignor desires to assign to Assignee, and Assignee desires
to accept and assume, [a portion of] the rights and obligations of Assignor
under the Credit Agreement.

               NOW, THEREFORE, in consideration of the mutual agreements herein
contained, the parties hereto agree as follows:

     1. Assignment.

               (a) Effective on the Assignment Effective Date (as defined in
Section 3 below), Assignor hereby assigns to Assignee the Assigned Share (as
defined below) of all of Assignor’s rights, title, interest and obligations
under the Credit Agreement and other Loan Documents, including without
limitation those relating to Assignor’s Pro Rata Share of the Commitment and
Advances. The Assigned Share of all such rights, title, interest and obligations
is referred to collectively as the “Assigned Rights and Obligations”.

               (b) The “Assigned Share” means (a) a $________portion of the
Commitment on the Assignment Effective Date, and (b) the aggregate amount of all
Advances outstanding under the Credit Agreement on the Assignment Effective Date
that is attributable to the percentage of the Commitment represented by the
Assigned Share. The Pro Rata Share represented by the Assigned Share, and the
Pro Rata Share, if any, retained by Assignor, shall be as specified on the
signature pages of this Agreement.

     2. Assumption. Effective on the Assignment Effective Date, Assignee hereby
accepts the foregoing assignment of, and hereby assumes from Assignor, the
Assigned Rights and Obligations.

     3. Effectiveness. This Agreement shall become effective on a date (the
“Assignment Effective Date”) selected by Assignor, which shall be on or as soon
as practicable after the

Page 1 of 8



--------------------------------------------------------------------------------



 



execution and delivery of counterparts of this Agreement by Assignor, Assignee,
Administrative Agent and (unless otherwise provided in Section 11.20 of the
Credit Agreement) Borrower. Assignor shall promptly notify Assignee,
Administrative Agent and Borrower in writing of the Assignment Effective Date.

     4. Payments on Assignment Effective Date. In consideration of the
assignment by Assignor to and the assumption by Assignee of the Assigned Rights
and Obligations, on the Assignment Effective Date (a) Assignee shall pay to
Assignor such amounts as are specified in any written agreement or exchange of
letters between them, and (b) Assignee shall pay to Administrative Agent an
assignment processing fee of $3,000.

     5. Allocation and Payment of Interest and Fees.

               (a) Administrative Agent shall pay to Assignee all interest,
Facility Fees and other amounts not constituting principal that are paid by or
on behalf of Borrower pursuant to the Loan Documents and are attributable to the
Assigned Rights and Obligations (“Borrower Amounts”), that accrue on and after
the Assignment Effective Date. If Assignor receives or collects any such
Borrower Amounts, Assignor shall promptly pay them to Assignee.

               (b) Administrative Agent shall pay to Assignor all Borrower
Amounts that accrue before the Assignment Effective Date when and as the same
are paid by Administrative Agent to the other Lenders. If Assignee receives or
collects any such Borrower Amounts, Assignee shall promptly pay such amounts to
Assignor.

               (c) Unless specifically assumed by Assignee, Assignor shall be
responsible and liable for all reimbursable Liabilities and Costs and
indemnification obligations which accrue under Section 10.7 of the Credit
Agreement prior to the Assignment Effective Date and such liability shall
survive the Assignment Effective Date.

               (d) Administrative Agent shall not be liable for any allocation
or payment to either Assignor or Assignee subsequently determined to be
erroneous, unless resulting from Administrative Agent’s willful misconduct or
gross negligence.

     6. Representations and Warranties.

               (a) Each of Assignor and Assignee represents and warrants to the
other and to Administrative Agent as follows:

                         (i) It has full power and authority, and has taken all
action necessary, to execute and deliver this Agreement and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Agreement;

                         (ii) The making and performance of this Agreement and
all documents required to be executed and delivered by it hereunder do not and
will not violate any law or regulation applicable to it;

                         (iii) This Agreement has been duly executed and
delivered by it and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms; and

Page 2 of 8



--------------------------------------------------------------------------------



 



                         (iv) All approvals, authorizations or other actions by,
or filings with, any governmental authority necessary for the validity or
enforceability of its obligations under this Agreement have been made or
obtained.

               (b) Assignor represents and warrants to Assignee that Assignor
owns the Assigned Rights and Obligations free and clear of any lien or other
encumbrance.

               (c) Assignee represents and warrants to Assignor, Administrative
Agent and Borrower as follows:

                         (i) Assignee has made and shall continue to make its
own independent investigation of the financial condition, affairs and
creditworthiness of Borrower and any other person or entity obligated under the
Loan Documents (collectively, “Credit Parties”); and

                         (ii) Assignee has received copies of the Loan Documents
and such other documents, financial statements and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement.

               (d) Assignee represents and warrants to Assignor, Administrative
Agent and Borrower that Assignee is either:

               (i) another branch or Affiliate of Assignor; or

               (ii) an existing Lender under the Credit Agreement as of the date
hereof; or

               (iii) is a bank or financial institution of the type described in
the second sentence of Section 11.20(a) of the Credit Agreement.

     7. No Assignor Responsibility. Assignor makes no representation or warranty
regarding, and assumes no responsibility to Assignee for:

               (a) the execution (by any party other than Assignor),
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of the Loan Documents or any representations, warranties, recitals
or statements made in the Loan Documents or in any financial or other written or
oral statement, instrument, report, certificate or any other document made or
furnished or made available by Assignor to Assignee or by or on behalf of any
Credit Party to Assignor or Assignee in connection with the Loan Documents and
the transactions contemplated thereby;

               (b) the performance or observance of any of the terms, covenants
or agreements contained in any of the Loan Documents or as to the existence or
possible existence of any Unmatured Event of Default or Event of Default under
the Loan Documents; or

               (c) the accuracy or completeness of any information provided to
Assignee, whether by Assignor or by or on behalf of any Credit Party.

Page 3 of 8



--------------------------------------------------------------------------------



 



Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of any of
the Credit Parties in connection with the assignment of the Assigned Rights and
Obligations or to provide Assignee with any credit or other information with
respect thereto, whether coming into its possession before the date hereof or at
any time or times thereafter.

     8. Assignee Bound By Credit Agreement. Effective on the Assignment
Effective Date, Assignee (a) shall be deemed to be a party to the Credit
Agreement, (b) agrees to be bound by the Credit Agreement to the same extent as
it would have been if it had been an original Lender thereunder, and (c) agrees
to perform in accordance with their respective terms all of the obligations
which are required under the Loan Documents to be performed by it as a Lender.
Assignee appoints and authorizes Administrative Agent to take such actions as
agent on its behalf and to exercise such powers under the Loan Documents as are
delegated to Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.

     9. Assignor Released From Credit Agreement. Effective on the Assignment
Effective Date, Assignor shall be released from the Assigned Rights and
Obligations; provided, however, that Assignor shall retain all of its rights to
indemnification under the Credit Agreement and the other Loan Documents for any
events, acts or omissions occurring before the Assignment Effective Date, and,
to the extent not assumed by Assignee, Assignor shall continue to be responsible
for the liabilities and obligations described in Section 5(c) of this Agreement
and bound by the provisions of Section 5.3 of the Credit Agreement.

     10. New Notes. On or promptly after the Assignment Effective Date,
Borrower, Administrative Agent, Assignor and Assignee shall make appropriate
arrangements so that new Notes executed by Borrower, dated the Assignment
Effective Date and in the amount of the [respective] Commitment[s] of [Assignor
and] Assignee, after giving effect to this Agreement, are issued to [Assignor
and] Assignee, in exchange for the surrender by Assignor [and Assignee] to
Borrower of any applicable outstanding Notes, marked “Exchanged”.

     11. General.

               (a) No term or provision of this Agreement may be amended, waived
or terminated orally, but only by an instrument signed by the parties hereto.

               (b) This Agreement may be executed in one or more counterparts.
Each set of executed counterparts shall be an original. Executed counterparts
may be delivered by facsimile transmission.

               (c) If Assignor has not assigned its entire remaining Pro Rata
Share of the Commitment and Advances to Assignee, Assignor may at any time and
from time to time grant to others, subject to applicable provisions in the
Credit Agreement, assignments of or participation in all of Assignor’s remaining
Advances or Pro Rata Share of the Commitment.

               (d) This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Neither
Assignor nor Assignee may assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the other and Agent
and (unless otherwise provided in Section 11.20 of the Credit

Page 4 of 8



--------------------------------------------------------------------------------



 



Agreement) Borrower. The preceding sentence shall not limit the right of
Assignee to grant to others a participation in all or part of the Assigned
Rights and Obligations subject to the terms of the Credit Agreement.

               (e) All payments to Assignor or Assignee hereunder shall, unless
otherwise specified by the party entitled thereto, be made in Dollars, in
immediately available funds, and to the address or account specified on the
signature pages of this Agreement. The address of Assignee for notice purposes
under the Credit Agreement shall be as specified on the signature pages of this
Agreement.

               (f) If any provision of this Agreement is held invalid, illegal
or unenforceable, the remaining provisions hereof will not be affected or
impaired in any way.

               (g) Each party shall bear its own expenses in connection with the
preparation and execution of this Agreement.

               (h) This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

     12. [Foreign Withholding. On or before the Assignment Effective Date,
Assignee shall comply with the provisions of Section 2.4(k) of the Credit
Agreement. ]1

 

1  Include only if Assignee is a foreign institution.

Page 5 of 8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

         
ASSIGNOR:
             
 
       
 
  By    
 
     
 
  Printed Name    
 
     
 
  Title    
 
     
 
       
 
  Pro Rata Share:   ___%
 
  Loan Commitment:   $                                        
 
            Assignor’s Payment Instruction:
 
             
 
             
 
             
 
       
 
  ABA No.    
 
     
 
  Account No.    
 
     
 
  Reference:    
 
     
 
  Telephone: (___)    
 
     
 
  Telecopy: (___)    
 
     
 
        ASSIGNEE:    
 
       
 
  By    
 
     
 
  Printed Name    
 
     
 
  Title    
 
     
 
            ADDRESS FOR NOTICE AND DELIVERY:
 
       
 
  Address:    
 
     
 
             
 
  Attn:    
 
     
 
             
 
       
 
  Telephone: (___)    
 
     
 
  Telecopy: (___)    
 
     
 
       
 
  Pro Rata Share:   ___%
 
  Loan Commitment:   $_________________

Page 6 of 8



--------------------------------------------------------------------------------



 



         
 
  LIBOR OFFICE:    
 
       
 
  Address:    
 
     
 
             
 
  Attn:    
 
     
 
             
 
       
 
  Telephone: (___)      
 
     
 
  Telecopy: (___)    
 
     
 
            Assignor’s Payment Instruction:
 
             
 
             
 
             
 
       
 
  ABA No.    
 
     
 
  Account No.    
 
     
 
  Reference:    
 
     
 
  Telephone: (___)    
 
     
 
  Telecopy: (___)    
 
     

Page 7 of 8



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED:

          2 BORROWER:   ARDEN REALTY LIMITED PARTNERSHIP, a     Maryland limited
partnership
 
       
 
  By:   ARDEN REALTY, INC.,
 
      a Maryland corporation,
 
      its sole general partner
 
       
 
     
By                                                                                
 
     
Its                                                                                
 
        ADMINISTRATIVE AGENT:   WELLS FARGO BANK, NATIONAL ASSOCIATION
 
       
 
  By    
 
     
 
       
 
  Its    
 
     

 

2  As required per Section 11.20 of the Credit Agreement.

Page 8 of 8



--------------------------------------------------------------------------------



 



EXHIBIT B-l

FORM OF BID ADVANCE NOTE

      $                                           

     FOR VALUE RECEIVED, ARDEN REALTY LIMITED PARTNERSHIP, a Maryland limited
partnership (“Borrower”), HEREBY PROMISES TO PAY to the order of ______
(“Lender”) the principal sum of ______ DOLLARS ($______) or if less, the
aggregate unpaid principal amount of all “Bid Advances” disbursed by Lender
under that certain Fourth Amended and Restated Revolving Credit Agreement dated
as of July ___, 2005 (as amended, supplemented or modified from time to time,
the “Credit Agreement”) entered into among Borrower, the Lenders named therein,
Wells Fargo Bank, National Association, as Administrative Agent and Sole Lead
Arranger, Deutsche Bank Trust Company Americas, Wachovia Bank, N.A., and
JPMorgan Chase Bank, N.A., as Syndication Agents, and PNC Bank, National
Association, as Documentation Agent, together with interest on the unpaid
principal balance hereof at the rate (or rates) determined in accordance with
Section 2.4 of the Credit Agreement from the date such principal is advanced
until it is paid in full. It is contemplated that there will be advances and
payments under this Bid Advance Note from time to time, but no advances or
payments under this Bid Advance Note (including payment in full of the unpaid
balance of principal hereof prior to maturity) shall affect or impair the
validity or enforceability of this Bid Advance Note as to future advances
hereunder.

     This Bid Advance Note is one of the Notes referred to in and governed by
the Credit Agreement, which Credit Agreement, among other things, contains
provisions for the acceleration of the maturity hereof and for the payment of
certain additional sums to Lender upon the happening of certain stated events.
Capitalized terms used in this Bid Advance Note without definition have the same
meanings as in the Credit Agreement.

     The principal amount of this Bid Advance Note, if not sooner paid as
required pursuant to the Credit Agreement, will be due and payable, together
with all accrued and unpaid interest and other amounts due and unpaid under the
Credit Agreement, on the Maturity Date. Except as provided in
Section 2.1(a)(ii)(A)(3), Borrower may not make any voluntary prepayments of all
or a portion of this Bid Advance Note.

     Interest on Absolute Rate Bid Advances is payable in arrears on the first
Business Day of each month during the respective Fixed Rate Periods relating to
the Bid Advances evidenced hereby, commencing with the first Business Day of the
first calendar month to begin after the date of this Bid Advance Note. Interest
on Fixed Rate Bid Advances shall be payable in arrears at the end of each
Interest Period applicable to such Bid Advance, but in no event less frequently
than once every three months with respect to such Interest Period. Interest will
be computed on the basis of the actual number of days elapsed in the period
during which interest accrues and a year of three hundred sixty (360) days. The
Credit Agreement provides for the payment by Borrower of various other charges
and fees, in addition to the interest charges described in the Credit Agreement,
as set forth more fully in the Credit Agreement.

Page 1 of 3



--------------------------------------------------------------------------------



 



     All payments of any amount becoming due under this Bid Advance Note shall
be made in the manner provided in the Credit Agreement, in Dollars.

     Upon and after the occurrence of an Event of Default, unless such Event of
Default is waived as provided in the Credit Agreement, this Bid Advance Note
may, at the option of Requisite Lenders and without demand, notice or legal
process of any kind, be declared by Administrative Agent, and in such case
immediately shall become, due and payable. Upon and after the occurrence of
certain Events of Default, this Bid Advance Note shall, as provided in the
Credit Agreement, without any action by Lenders and without demand, notice or
legal process of any kind, automatically and immediately become due and payable.

     Demand, presentment, protest and notice of nonpayment and protest, notice
of intention to accelerate maturity, notice of acceleration of maturity and
notice of dishonor are hereby waived by Borrower. Subject to the terms of the
Credit Agreement, including but not limited to, Section 11.4 of the Credit
Agreement, Lender may extend the time of payment of this Bid Advance Note,
postpone the enforcement hereof, grant any indulgences, release any party
primarily or secondarily liable hereon or agree to any subordination of
Borrower’s obligations hereunder without affecting or diminishing such Lender’s
right of recourse against Borrower, which right is hereby expressly reserved.

     This Bid Advance Note has been delivered and accepted at Los Angeles,
California. This Bid Advance Note shall be interpreted in accordance with, and
the rights and liabilities of the parties hereto shall be determined and
governed by, the laws of the State of California.

     In no contingency or event whatsoever shall interest charged in respect of
the Advances evidenced hereby, however such interest may be characterized or
computed, exceed the highest rate permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If such a court determines that Lender has received interest hereunder in excess
of the highest rate applicable hereto, Lender shall, at Lender’s election,
either (a) promptly refund such excess interest to Borrower or (b) credit such
excess to the principal balance of the outstanding Advances held by that Lender.
This provision shall control over every other provision of all agreements
between Borrower and Lender.

Page 2 of 3



--------------------------------------------------------------------------------



 



     Whenever possible each provision of this Bid Advance Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Bid Advance Note shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Bid Advance Note.

                  ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership
 
                By:   ARDEN REALTY, INC.
a Maryland corporation,
its sole general partner
 
           
 
      By    
 
           
 
      Name:    
 
           
 
      Its:    
 
           

Page 3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT B-2

FORM OF
COMPETITIVE BID REQUEST

     
TO:
  WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
  as Administrative Agent and Sole Lead Arranger
 
  2120 East Park Place, Suite 100
 
  El Segundo, California 90245
 
  Attention: Disbursement Administration

     Reference is hereby made to the Fourth Amended and Restated Revolving
Credit Agreement, dated as of July ___, 2005 (as amended, supplemented or
modified from time to time, the “Credit Agreement”) entered into among Arden
Realty Limited Partnership, a Maryland limited partnership (“Borrower”), the
Lenders named therein, Wells Fargo Bank, National Association, as Administrative
Agent and Sole Lead Arranger, Deutsche Bank Trust Company Americas, Wachovia
Bank, N.A., and JPMorgan Chase Bank, N.A., as Syndication Agents, and PNC Bank,
National Association, as Documentation Agent. Terms with initial capital letters
used but not defined herein have the meanings assigned to them in the Credit
Agreement.

     Pursuant to Section 2.1(a)(ii)(C) of the Credit Agreement and the attached
Schedule I, this Competitive Bid Request represents the Borrower’s request that
one or more Bid Advances (in the amount(s) and for the Fixed Rate Period(s)
specified on Schedule I) be made to the Borrower on the date specified in
Schedule I (the “Funding Date”). Proceeds of such Borrowing shall be deposited
in the Borrower’s account provided in Section 2.1(b) of the Credit Agreement in
same day funds on the Funding Date:

     The Borrower hereby certifies that:

          1. As of the Funding Date, all conditions set forth in Section 3.2 of
the Credit Agreement to the disbursement of the Bid Advance(s) hereby requested
will be satisfied;

          2. The Borrower represents and warrants to the Lenders that all
representations and warranties contained in the Credit Agreement will be true
and correct in all material respects on and as of the Funding Date as though
made on and as of the Funding Date (except to the extent that such
representations and warranties expressly were made only as of a specific date).

          3. The Bid Advance(s) requested hereby have been authorized by all
necessary corporate or partnership action on the part of each of the REIT and
the Borrower;

          4. As of the requested Funding Date of the Bid Advance(s) requested
hereby (before giving effect to the disbursement thereof but excluding the
principal of any currently outstanding Bid Advances that mature on or before
such requested Funding Date), the aggregate balance of all Bid Advances then
outstanding will be $______

          5. After giving effect to the disbursement of the Bid Advance(s)
hereby requested: (i) the aggregate principal amount of all outstanding Advances
will not exceed the

Page 1 of 3



--------------------------------------------------------------------------------



 



applicable dollar limitations of Sections 2.1(a)(i)(1) and (2) of the Credit
Agreement; and (ii) the aggregate principal amount of all Bid Advances then
outstanding will not exceed the Bid Advance Limit; and

          6. The proceeds of such Bid Advance(s) will be used for the purposes
identified on Schedule I.

     Date: _________, 200___

                      By:   ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership
 
                        By:   Arden Realty, Inc.,
a Maryland corporation         Its:   Sole General Partner
 
          By    
 
               
 
          Name:    
 
               
 
          Its:    
 
               

     
cc:
  Wells. Fargo Bank, N.A.
 
  Real Estate Group
 
  MAC E2800-171
 
  11601 Wilshire Boulevard, 17th Floor
 
  Los Angeles, California 90025
 
  Attention: Bryan W. Stevens

Page 2 of 3



--------------------------------------------------------------------------------



 



SCHEDULE I
TO COMPETITIVE BID REQUEST

     This is a Competitive Bid Request for one or more Bid Advances, as follows:

          1. The Funding Date of the proposed Borrowing(s) is _________.1

          2. The aggregate principal amount of the Bid Advance(s) requested is
$_________.2

          3. The Bid Advance(s) requested shall be comprised of [Fixed
Rate]/[Absolute Rate] Bid Advances.3

          4. The requested principal amounts and Fixed Rate Periods4 for the
requested Bid Advance(s) shall be:

          Principal Amount       Fixed Rate Period
(a)                                                            
                                                                  
(b)                                                            
                                                                  
(c)                                                            
                                                                  

          5. The purpose of the requested Bid Advance(s) is as follows:5



 



 



 
 



     1 Must be a Business Day.

     2 Insert the sum of the dollar amounts listed in paragraph 4.

     3 The requested Bid Advances must all be either Fixed Rate Bid Advances or
Absolute Bid Advances; Borrower may not request both a Fixed Rate Auction and an
Absolute Rate Auction with respect to the same Funding Date.

     4 No more than three Fixed Rate Periods may be requested in a single
Competitive Bid Request.

     5 Must be a purpose permitted under Section 6.1(i) of the Credit Agreement.

Page 3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT B-3

FORM OF
COMPETITIVE BID

     
TO:
  WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
  as Administrative Agent and Sole Lead Arranger
 
  2120 East Park Place, Suite 100
 
  El Segundo, California 90245
 
  Attention: Disbursement Administration

          Reference is hereby made to the Fourth Amended and Restated Revolving
Credit Agreement, dated as of July ___, 2005 (as amended, supplemented or
modified from time to time, the “Credit Agreement”) entered into among Arden
Realty Limited Partnership, a Maryland limited partnership (“Borrower”), the
Lenders named therein, Wells Fargo Bank, National Association, as Administrative
Agent and Sole Lead Arranger, Deutsche Bank Trust Company Americas, Wachovia
Bank, N.A., and JPMorgan Chase Bank, N.A., as Syndication Agents, and PNC Bank,
National Association, as Documentation Agent. Terms with initial capital letters
used but not defined herein have the meanings assigned to them in the Credit
Agreement.

          Pursuant to Section 2.l(a)(ii)(C)(3) of the Credit Agreement, the
undersigned, in response to the Borrower’s Competitive Bid Request dated
_________, ___, offers (subject to the terms and conditions of the Credit
Agreement) to make (a) Bid Advance(s) in the principal amount(s), at the
interest rate(s) and for the Fixed Rate Period(s) set forth below:1

         
Funding Date:
                                                                  2
 
       
Aggregate Maximum Principal Amount of all Bid Advances offered hereby that may
be accepted:
      $                                                            
 
       
Bid Loan Interest Period(s)
                                                                  3

 



     1 Unless, pursuant to the Credit Agreement, this Competitive Bid is to be
disregarded, Administrative Agent is to communicate the contents of this
Competitive Bid to the Borrower as follows: Arden Realty Limited Partnership,
9100 Wilshire Boulevard, Suite 700, Beverly Hills, California 90212, Attn: ___.

     2 From Borrower’s Competitive Bid Request.

     3 From Borrower’s Competitive Bid Request. If the Competitive Bid Request
requests offers with respect to more than one Fixed Rate Period and the
submitting Lender wishes to make offers with respect to more than one request,
such offers should be set out separately for each Fixed Rate Period.

Page 1 of 4



--------------------------------------------------------------------------------



 



         
 
  Offer 1:4    
 
       
 
  Principal Amount   $
                                                            5
 
       
 
  Interest Rate:   [Absolute Rate of ___%]6
 
      [LIBOR Bid Margin of +/- ___%]
 
       
 
  Offer 2:    
 
       
 
  Principal Amount  
$                                                            
 
       
 
  Interest Rate:   [Absolute Rate of ___%]/
 
      [LIBOR Bid Margin of +/- ___%]
 
       
 
  Offer 3:    
 
       
 
  Principal Amount  
$                                                            
 
       
 
  Interest Rate:   [Absolute Rate of ___%]/
 
      [LIBOR Bid Margin of +/- ___%]
 
        [If more than one offer submitted:
 
        Maximum aggregate principal amount of offers that may be accepted with
respect to this Fixed Rate Period: $____________________.]
 
        Bid Loan Interest Period(s)   _________________________________
 
       
 
  Offer 1:    
 
       
 
  Principal Amount  
$                                                            
 
       
 
  Interest Rate:   [Absolute Rate of ___%]
 
      [LIBOR Bid Margin of +/- ___%]

 



     4 Up to three offers may be submitted for each Fixed Rate Period specified
in Borrower’s Competitive Bid Request. If more than one offer is submitted with
respect to a particular Fixed Rate Period, the submitting Lender should specify
the maximum principal amount of such offers that may be accepted.

     5 Cannot exceed the aggregate amount requested by the Borrower. Must be in
an amount equal to $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

     6 Select one or the other, as specified in Borrower’s Competitive Bid
Request. In the case of a LIBOR Bid Margin, indicate whether the offered margin
is above (+) or below (-) the LIBOR Rate. Interest rates should be quoted to the
nearest one-hundredth of a percent.

Page 2 of 4



--------------------------------------------------------------------------------



 



         
 
  Offer 2:    
 
       
 
  Principal Amount  
$                                                            
 
       
 
  Interest Rate:   [Absolute Rate of ___%]/
 
      [LIBOR Bid Margin of +/- ___%]
 
       
 
  Offer 3:    
 
       
 
  Principal Amount  
$                                                            
 
       
 
  Interest Rate:   [Absolute Rate of ___%]/
 
      [LIBOR Bid Margin of +/- ___%]
 
        [If more than one offer submitted:
 
        Maximum aggregate principal amount of offers that may be accepted with
respect to this Fixed Rate Period: $___________________.]
 
        Bid Loan Interest Period(s) _________________________________
 
       
 
  Offer 1:    
 
       
 
  Principal Amount  
$                                                            
 
       
 
  Interest Rate:   [Absolute Rate of ___%]
 
      [LIBOR Bid Margin of +/- ___%]
 
       
 
  Offer 2:    
 
       
 
  Principal Amount  
$                                                            
 
       
 
  Interest Rate:   [Absolute Rate of ___%]/
 
      [LIBOR Bid Margin of +/- ___%]
 
       
 
  Offer 3:    
 
       
 
  Principal Amount  
$                                                            
 
       
 
  Interest Rate:   [Absolute Rate of ___%]/
 
      [LIBOR Bid Margin of +/- ___%]
 
        [If more than one offer submitted:
 
        Maximum aggregate principal amount of offers that may be accepted with
respect to this Fixed Rate Period: $___________________.]       Submitting
Lender:    
 
       

Page 3 of 4



--------------------------------------------------------------------------------



 



         
Person to Contact at Submitting Lender:
             
 
       
 
  phone:    
 
       
 
       
 
  fax:    
 
       

     The undersigned Lender understands and agrees that the submission of this
Competitive Bid irrevocably obligates the undersigned to make the Bid Advance(s)
described herein for which any offer(s) are accepted, in whole or in part,
subject only to the satisfaction of the applicable conditions precedent set
forth in the Credit Agreement.

              Very truly yours,
 
            [NAME OF SUBMITTING LENDER]7
 
       
 
  By:    
 
       
 
  Its:    
 
       

 



     7 Unless, pursuant to the Credit Agreement, this Competitive Bid is to be
disregarded, this Competitive Bid must be executed on behalf of the submitting
Lender.

Page 4 of 4



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

     To: Wells Fargo Bank, National Association, as Administrative Agent and
Sole Lead Arranger

     This Compliance Certificate is made with reference to that certain Fourth
Amended and Restated Revolving Credit Agreement dated as of July ___, 2005 (as
amended, supplemented or modified from time to time, the “Credit Agreement”)
entered into among Arden Realty Limited Partnership, a Maryland limited
partnership (“Borrower”), the Lenders named therein, Wells Fargo Bank, National
Association, as Administrative Agent and Sole Lead Arranger, Deutsche Bank Trust
Company Americas, Wachovia Bank, N.A., and JPMorgan Chase Bank, N.A., as
Syndication Agents, and PNC Bank, National Association, as Documentation Agent.
All capitalized terms used in this Compliance Certificate and not otherwise
defined in this Compliance Certificate shall have the meanings set forth for
such terms in the Credit Agreement.

     Borrower hereby certifies as follows:



  1.   At no time during the immediately preceding twelve consecutive month
period prior to the date of this Compliance Certificate have any of the
individuals who were directors of the REIT at the beginning of such period
ceased to constitute a majority of the board of directors of the REIT.     2.  
As of the date of this Compliance Certificate, no Unmatured Event of Default or
Event of Default has occurred and is continuing under Article 9 of the Credit
Agreement.     3.   As of ___, 200_, the Tangible Net Worth of the REIT and the
Consolidated Entities is $___.     4.   As of the date of this Compliance
Certificate, (a) the aggregate amount of all Total Liabilities is $___,
(b) Gross Asset Value is $ ___, and (c) the aggregate amount of all such Total
Liabilities divided by such Gross Asset Value is equal to ___%.     5.   As of
___, 200___, the Fixed Charge Coverage Ratio is ___to 1.00.     6.   As of the
date of this Compliance Certificate, (a) the unsecured Total Liabilities of the
REIT and Consolidated Entities are $___, (b) the Unencumbered Asset Value is
$___, and (c) the Unencumbered Asset Value is ___% of the unsecured Total
Liabilities of the REIT and Consolidated Entities.     7.   As of ___, 200_, the
Unsecured Interest Expense Coverage Ratio of the REIT and the Consolidated
Entities is ___to 1.00.

Page 1 of 1



--------------------------------------------------------------------------------



 



  8.   (a) The aggregate distributions (as defined in Section 8.7(a)) to
shareholders of the REIT and all partners of the Borrower for the four
(4) consecutive full Fiscal Quarters immediately preceding the date of this
Certificate was $___, (b) the Funds from Operations for that same period were
$___, and (c) the aggregate distributions for the period described above equal
___% of the Funds from Operations for that same period.     9.   All financial
covenant calculations have been performed in accordance with the Credit
Agreement.         Executed as of the date set forth below.

Dated: _____________, 200_

                  ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership
 
                By:   ARDEN REALTY, INC., a Maryland corporation,
Its sole general partner
 
           
 
      By    
 
           
 
      Name:    
 
           
 
      Its:    
 
           

Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF FIXED RATE NOTICE

Arden Realty Limited Partnership
11601 Wilshire Boulevard, 4th Floor
Los Angeles, CA 90025-1740
Attn: Chief Financial Officer

          Re: Fourth Amended and Restated Revolving Credit Agreement dated as of
July ___, 2005      

          Pursuant to the terms and provisions of Section 2.1(a)(i)(B) of that
certain Fourth Amended and Restated Revolving Credit Agreement dated as of July
___, 2005 (as amended, supplemented or modified from time to time, the “Credit
Agreement”) entered into among Arden Realty Limited Partnership, a Maryland
limited partnership (“Borrower”), the Lenders named therein, Wells Fargo Bank,
National Association, as Administrative Agent and Sole Lead Arranger, Deutsche
Bank Trust Company Americas, Wachovia Bank, N.A., and JPMorgan Chase Bank, N.A.,
as Syndication Agents, and PNC Bank, National Association, as Documentation
Agent, Borrower has delivered to Administrative Agent a Notice of Borrowing,
dated ___, ___, under which the LIBOR Rate has been selected as the basis upon
which interest shall accrue on the LIBOR Advance identified in such Notice of
Borrowing. All capitalized terms used in this Fixed Rate Notice and not
otherwise defined shall have the meanings set forth for such terms in the Credit
Agreement. In response to such Notice of Borrowing, and in accordance with
Section 2.l(a)(i)(B)(3) of the Credit Agreement, Administrative Agent hereby
confirms the following as applicable to such LIBOR Advance:

          1. The Interest Period shall begin on (and include) ___, 200___, and
shall end on (but exclude) ___, 200___;

          2. The aggregate principal amount of the subject LIBOR Advance is
$___; and

          3. The LIBOR Rate applicable to such LIBOR Advance is ___% per annum.

          Please review the foregoing for accuracy and completeness. Unless
Administrative Agent receives written notice to the contrary within five
(5) days of your receipt hereof this certificate shall serve as your acceptance
that: (a) you have selected and accepted the LIBOR Rate as set forth above as a
basis for calculating the effective rate for the LIBOR Advance and Interest
Period set forth above; (b) the selection and acceptance of the LIBOR Rate is
subject to the terms and conditions of the Notes and the Credit Agreement; and
(c) you represent and warrant that no breach, failure of condition, Event of
Default or Unmatured Event of Default exists under the Loan Documents.

          Disbursement (or conversion) of the aforesaid LIBOR Advance is subject
to the terms and conditions of the Credit Agreement. Please acknowledge the
foregoing by executing

Page 1 of 2



--------------------------------------------------------------------------------



 



and returning to Administrative Agent a copy of this Fixed Rate Notice. However,
any failure to return such acknowledgment shall not impair or alter Borrower’s
obligations under the subject LIBOR Advance.

          Dated: ____________, 200__   WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and Sole Lead Arranger
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Its:    
 
       

              ACKNOWLEDGED  
 
            ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership    
 
            By:   ARDEN REALTY, INC., a Maryland corporation,
its sole general partner    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Its:        
 
           

Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF REPAYMENT GUARANTY

          THIS REPAYMENT GUARANTY (“Guaranty”) is made as of July ___, 2005 by
ARDEN REALTY, INC., a Maryland corporation (“Guarantor”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Administrative Agent”), as administrative
agent for itself and the other “Lenders” referred to in the Credit Agreement
(defined in Recital A below). Capitalized terms used herein and not otherwise
defined shall have the meanings set forth for such terms in the Credit
Agreement.

RECITALS

          Pursuant to the terms of that certain Fourth Amended and Restated
Revolving Credit Agreement dated as of July ___, 2005 (as amended, supplemented
or modified from time to time, the “Credit Agreement”) entered into among Arden
Realty Limited Partnership, a Maryland limited partnership (“Borrower”), the
Lenders named therein, Wells Fargo Bank, National Association, as Administrative
Agent and Sole Lead Arranger, Deutsche Bank Trust Company Americas, Wachovia
Bank, N.A., and JPMorgan Chase Bank, N.A., as Syndication Agents, and PNC Bank,
National Association, as Documentation Agent, Lenders have agreed to loan to
Borrower the principal sum of up to THREE HUNDRED TEN MILLION AND NO/100THS
DOLLARS ($310,000,000.00) (the “Loan”) for the purposes specified in the Credit
Agreement.

          The Credit Agreement provides that the Loan shall be evidenced by
those certain Notes executed by Borrower payable to the order of Lenders. The
term “Loan Documents” for purposes hereof shall mean the Credit Agreement, the
Notes and those other documents described in the Credit Agreement as Loan
Documents.

          This Guaranty supersedes in its entirety the Repayment Guaranty dated
as of August 9, 2002 executed by Guarantor in favor of Administrative Agent
pursuant to the Prior Credit Agreement.

          THEREFORE, to induce Lenders to enter into the Credit Agreement and to
make the Loan, and in consideration thereof, Guarantor unconditionally
guarantees and agrees as follows:

     1. GUARANTY. Guarantor hereby guarantees and promises to pay to Lenders or
order, on demand, in lawful money of the United States, in immediately available
funds, the principal sum of THREE HUNDRED TEN MILLION AND NO/100THS DOLLARS
($310,000,000.00) or so much thereof as may be due and owing under the Notes or
any of the other Loan Documents together with interest and any other sums
payable under the Notes or any of the other Loan Documents.

     2. REMEDIES. If Guarantor fails to promptly perform its obligations under
this Guaranty, Lenders may from time to time, and without first requiring
performance by Borrower or exhausting any or all security for the Loan, bring
any action at law or in equity or both to compel Guarantor to perform its
obligations hereunder, and to collect in any such action

Page 1 of 1



--------------------------------------------------------------------------------



 



compensation for all loss, cost, damage, injury and expense sustained or
incurred by Lenders as a direct or indirect consequence of the failure of
Guarantor to perform its obligations together with interest thereon at the rate
of interest applicable to the principal balance of the Notes.

     3. RIGHTS OF LENDERS. Guarantor authorizes Lenders, without giving notice
to Guarantor or obtaining Guarantor’s consent and without affecting the
liability of Guarantor, from time to time to: (a) renew or extend all or any
portion of Borrower’s obligations under the Notes or any of the other Loan
Documents; (b) declare all sums owing to Lenders under the Notes and the other
Loan Documents due and payable upon the occurrence of an Event of Default (as
defined in the Credit Agreement) under the Loan Documents; (c) make non-material
changes in the dates specified for payments of any sums payable in periodic
installments under the Notes or any of the other Loan Documents; (d) otherwise
modify the terms of any of the Loan Documents, except for (i) increases in the
principal amount of the Notes or changes in the manner by which interest rates,
fees or charges are calculated under the Notes and the other Loan Documents
(Guarantor acknowledges that if the Notes or other Loan Documents so provide,
said interest rates, fees and charges may vary from time to time) or
(ii) advancement of the Maturity Date of the Notes where no default has occurred
under the Loan Documents; (e) take and hold security for the performance of
Borrower’s obligations under the Notes or the other Loan Documents and exchange,
enforce, waive and release any such security; (f) apply such security and direct
the order or manner of sale thereof as Lenders in their discretion may
determine; (g) release, substitute or add any one or more endorsers of the Notes
or guarantors of Borrower’s obligations under the Notes or the other Loan
Documents; (h) apply payments received by Lenders from Borrower on account of
the Loan Documents to any obligations of Borrower to Lenders thereunder, in such
order as Lenders shall determine in their sole discretion, whether or not any
such obligations are covered by this Guaranty; and (i) assign this Guaranty in
whole or in part to any assignee of the Notes, subject to Section 11.20 of the
Credit Agreement.

     4. GUARANTOR’S WAIVERS. Guarantor waives: (a) any defense based upon any
legal disability or other defense of Borrower, any other guarantor or other
person, or by reason of the cessation or limitation of the liability of Borrower
from any cause other than full payment of all sums payable under the Notes or
any of the other Loan Documents; (b) any defense based upon any lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of Borrower or any principal of Borrower or any defect in the
formation of Borrower or any principal of Borrower; (c) any defense based upon
the application by Borrower of the proceeds of the Loan for purposes other than
the purposes represented by Borrower to Lenders or intended or understood by
Lenders or Guarantor; (d) any and all rights and defenses arising out of an
election of remedies by Lenders, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise; (e) any defense based upon Lenders’ failure to disclose
to Guarantor any information concerning Borrower’s financial condition or any
other circumstances bearing on Borrower’s ability to pay all sums payable under
the Notes or any of the other Loan Documents; (f) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in any other respects more burdensome than that of
a principal; (g) any defense based upon Lenders’ election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute; (h)

Page 2 of 2



--------------------------------------------------------------------------------



 



any defense based upon any borrowing or any grant of a security interest under
Section 364 of the Federal Bankruptcy Code; (i) any right of subrogation, any
right to enforce any remedy which Lenders may have against Borrower and any
right to participate in, or benefit from, any security for the Notes or the
other Loan Documents now or hereafter held by Lenders; and (j) presentment,
demand, protest and notice of any kind, except if and to the extent expressly
required under any Loan Document. Guarantor agrees that the payment of all sums
payable under the Notes or any of the other Loan Documents or any part thereof
or other act which tolls any statute of limitations applicable to the Notes or
the other Loan Documents shall similarly operate to toll the statute of
limitations applicable to Guarantor’s liability hereunder. Without limiting the
generality of the foregoing or any other provision hereof, Guarantor expressly
waives to the extent permitted by law any and all rights and defenses which
might otherwise be available to Guarantor under California Civil Code
Sections 2787 to 2855, inclusive, 2899 and 3433 and under California Code of
Civil Procedure Sections 580a, 580b, 580d and 726, or any of such sections.

     5. GUARANTOR’S WARRANTIES. Guarantor warrants and acknowledges that:
(a) Lenders would not make the Loan but for this Guaranty; (b) there are no
conditions precedent to the effectiveness of this Guaranty; (c) Guarantor has
established adequate means of obtaining from sources other than Lenders, on a
continuing basis, financial and other information pertaining to Borrower’s
financial condition and Borrower’s activities relating thereto and the status of
Borrower’s performance of obligations under the Loan Documents, and Guarantor
agrees to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect Guarantor’s risks hereunder and
Lenders have made no representation to Guarantor as to any such matters; (d) the
most recent financial statements of Guarantor previously delivered to Lenders
are true and correct in all material respects, have been prepared in accordance
with generally accepted accounting principles consistently applied (or other
principles acceptable to Lenders) and fairly present the financial condition of
Guarantor as of the respective dates thereof (subject to year-end adjustments),
and no material adverse change has occurred in the financial condition of
Guarantor since the respective dates thereof, and (e) Guarantor has not and will
not, without the prior written consent of Lenders, sell, lease, assign,
encumber, hypothecate, transfer or otherwise dispose of all or substantially all
of Guarantor’s assets, or any substantial interest therein, other than in the
ordinary course of Guarantor’s business or as expressly permitted by the Loan
Documents.

     6. SUBORDINATION. Guarantor subordinates all present and future
indebtedness owing by Borrower to Guarantor to the obligations at any time owing
by Borrower to Lenders under the Notes and the other Loan Documents. Guarantor
agrees to make no claim for such indebtedness until all obligations of Borrower
under the Notes and the other Loan Documents have been fully discharged.
Guarantor further agrees not to assign all or any part of such indebtedness
unless Lenders are given prior notice and such assignment is expressly made
subject to the terms of this Guaranty. If Lenders so request, such indebtedness
shall be enforced, collected and held by Guarantor as trustee for Lenders and
shall be paid over to Lenders on account of the Loan but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty. This Section 6 shall not affect Guarantor’s rights to receive
distributions from Borrower to the extent expressly permitted under Section 8.7
of the Credit Agreement.

Page 3 of 3



--------------------------------------------------------------------------------



 



     7. BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which
the filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Lenders all rights of Guarantor thereunder. All
such claims shall be enforced, and any amounts received by Guarantor with
respect to such claims shall be collected and held, by Guarantor as trustee for
Lenders and shall be paid over to Lenders on account of the Loan but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty. If Guarantor does not file any such claim,
Administrative Agent, as attorney-in-fact for Guarantor, hereby authorized to do
so in the name of Guarantor or, in Lenders’ discretion, to assign the claim to a
nominee and to cause proof of claim to be filed in the name of Lenders’ nominee.
The foregoing power of attorney is coupled with an interest and cannot be
revoked. Lenders or their nominee shall have the right, in its reasonable
discretion, to accept or reject any plan proposed in such proceeding and to take
any other action which a party filing a claim is entitled to do. In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Lenders the amount payable on such
claim; provided, however, Guarantor’s obligations hereunder shall not be
satisfied except to the extent that Lenders receive cash by reason of any such
payment or distribution. If Lenders receive anything hereunder other than cash,
the same shall be held as collateral for amounts due under this Guaranty. If all
or any portion of the obligations guaranteed hereunder are paid or performed,
the obligations of Guarantor hereunder shall continue and shall remain in full
force and effect in the event that all or any part of such payment or
performance is avoided or recovered directly or indirectly from Lenders as a
preference, fraudulent transfer or otherwise under the Bankruptcy Code or other
similar laws, irrespective of (a) any notice of revocation given by Guarantor
prior to such avoidance or recovery, or (b) full payment and performance of all
of the indebtedness and obligations evidenced and secured by the Loan Documents.

     8. LOAN SALES AND PARTICIPATIONS: DISCLOSURE OF INFORMATION. Guarantor
agrees that each of the Lenders may elect, at any time, to sell, assign, or
grant participations in all or any portion of its rights and obligations under
the Loan Documents and this Guaranty, subject to the provisions of Section 5.3
and Section 11.20 of the Credit Agreement, and in connection with any such
actual or proposed sale, assignment or grant, each Lender may provide to any
prospective transferee, assignee or participant all information and
documentation relating to the Loan Documents and the rights and obligations of
the parties thereunder. In the event of any such sale, assignment or
participation, Lenders and the parties to such transaction shall share in the
rights and obligations of Lenders as set forth in the Loan Documents only as and
to the extent they agree among themselves. In connection with any such sale,
assignment or participation, Guarantor further agrees that the Guaranty shall be
sufficient evidence of the obligations of Guarantor to each purchaser, assignee,
or participant, and upon written request by Lenders, Guarantor shall consent to
any amendments or modifications to the Loan Documents (other than this Guaranty)
which do not materially increase the obligations guaranteed hereunder and which
may be reasonably required in order to evidence any such sale, assignment, or
participation.

     9. ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This is a Guaranty of
payment and not of collection and the obligations of Guarantor hereunder shall
be in addition to and shall not limit or in any way affect the obligations of
Guarantor under any other existing or future guaranties unless said other
guaranties are expressly modified or revoked

Page 4 of 4



--------------------------------------------------------------------------------



 



in writing. This Guaranty is independent of the obligations of Borrower under
the Notes and the other Loan Documents. Lenders may bring a separate action to
enforce the provisions hereof against Guarantor without taking action against
Borrower or any other party or joining Borrower or any other party as a party to
such action. This Guaranty is not secured and shall not be deemed to be secured
by any security instrument unless such security instrument expressly recites
that it secures this Guaranty.

     10. ATTORNEYS’ FEES, ENFORCEMENT. Subject to Section 11.1 of the Credit
Agreement, if any attorney is engaged by Lenders to enforce or defend any
provision of this Guaranty, or any of the other Loan Documents, or as a
consequence of any Event of Default under the Loan Documents, with or without
the filing of any legal action or proceeding, Guarantor shall pay to Lenders,
within seven (7) days after written demand, all reasonable attorneys’ fees and
costs incurred by Lenders in connection therewith, together with interest
thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Notes as specified therein.

     11. RULES OF CONSTRUCTION. The word “Borrower” as used herein shall include
both the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Notes and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

     12. CREDIT REPORTS. Each legal entity and individual obligated on this
Guaranty hereby authorizes Lenders to order and obtain, from a credit reporting
agency of Lenders’ choice, a third party credit report on such legal entity and
individual.

     13. GOVERNING LAW. This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of California, except to the extent
preempted by Federal laws. Guarantor and all persons and entities in any manner
obligated to Lenders under this Guaranty consent to the jurisdiction of any
Federal or State Court within the State of California having proper venue and
also consent to service of process by any means authorized by California or
Federal law.

     14. MISCELLANEOUS. The provisions of this Guaranty will bind and benefit
the heirs, executors, administrators, legal representatives, nominees,
successors and assigns of Guarantor and Lenders. The liability of all persons
and entities who are in any manner obligated hereunder shall be joint and
several. If any provision of this Guaranty shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Guaranty and the remaining parts shall remain
in full force as though the invalid, illegal or unenforceable portion had never
been part of this Guaranty.

     15. ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible

Page 5 of 5



--------------------------------------------------------------------------------



 



defenses to the enforceability of these obligations may presently exist and/or
may arise hereafter, and (c) as part of Lenders’ consideration for entering into
this transaction, Lenders have specifically bargained for the waivers and
relinquishments by Guarantor set forth herein with respect to such defenses, and
(d) Guarantor has had the opportunity to seek and receive legal advice from
skilled legal counsel in the area of financial transactions of the type
contemplated herein. Given all of the above, Guarantor does hereby represent and
confirm to Lenders that Guarantor is fully informed regarding, and that
Guarantor does thoroughly understand: (i) the nature of all such possible
defenses, and (ii) the circumstances under which such defenses may arise, and
(iii) the benefits which such defenses might confer upon Guarantor, and (iv) the
legal consequences to Guarantor of waiving such defenses. Guarantor acknowledges
that Guarantor makes this Guaranty with the intent that this Guaranty and all of
the informed waivers herein shall each and all be fully enforceable by Lenders,
and that Lenders are induced to enter into this transaction in material reliance
upon the presumed full enforceability thereof

     16. CREDIT AGREEMENT MATTERS.

          (a) Guarantor hereby confirms and affirms each of the representations
and warranties of the REIT in Section 4.2 of the Credit Agreement, it being
understood that references to the “REIT” in Section 4.2 shall be deemed to be
references to Guarantor.

          (b) Guarantor covenants and agrees that it shall comply with each of
the covenants in Articles 6, 7 and 8 of the Credit Agreement, it being
understood that references to the “REIT” in such Articles shall be deemed to be
references to Guarantor.

     17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS GUARANTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

          IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the
date appearing on the first page of this Guaranty.

“GUARANTOR”

Page 6 of 6



--------------------------------------------------------------------------------



 



              ARDEN REALTY, INC. a Maryland corporation
 
       
 
  By   /s/ RICHARD S. DAVIS               
 
           
 
  Name   Richard S. Davis               
 
           
 
  Its   Executive Vice President and Chief Financial Officer               
 
           

Page 7 of 7



--------------------------------------------------------------------------------



 



EXHIBIT F

FORM OF NOTE

PROMISSORY NOTE

$[                    ]   July ___, 2005

     FOR VALUE RECEIVED, ARDEN REALTY LIMITED PARTNERSHIP, a Maryland limited
partnership (“Borrower”), HEREBY PROMISES TO PAY to the order of
                                        (“Lender”) the principal sum
of                                         MILLION DOLLARS
($                     ) or if less, the aggregate unpaid principal amount of
all “Advances” disbursed by Lender pursuant to Lender’s “Pro Rata Share” of the
“Commitment,” as such terms are defined in that certain Fourth Amended and
Restated Revolving Credit Agreement dated as of July ___, 2005 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), entered
into among Borrower, the Lenders named therein, Wells Fargo Bank, National
Association, as Administrative Agent and Sole Lead Arranger, Deutsche Bank Trust
Company Americas, Wachovia Bank, N.A., and JPMorgan Chase Bank, N.A., as
Syndication Agents, and PNC Bank, National Association, as Documentation Agent,
together with interest on the unpaid principal balance hereof at the rate (or
rates) determined in accordance with Section 2.4 of the Credit Agreement from
the date such principal is advanced until it is paid in full. It is contemplated
that there will be advances and payments under this Promissory Note from time to
time, but no advances or payments under this Promissory Note (including payment
in full of the unpaid balance of principal hereof prior to maturity) shall
affect or impair the validity or enforceability of this Promissory Note as to
future advances hereunder.

     This Promissory Note is one of the Notes referred to in and governed by the
Credit Agreement, which Credit Agreement, among other things, contains
provisions for the acceleration of the maturity hereof and for the payment of
certain additional sums to Lender upon the happening of certain stated events.
Capitalized terms used in this Promissory Note without definition have the same
meanings as in the Credit Agreement.

     The principal amount of this Promissory Note, if not sooner paid as
required pursuant to the Credit Agreement, will be due and payable, together
with all accrued and unpaid interest and other amounts due and unpaid under the
Credit Agreement, on the Maturity Date. Borrower may make voluntary prepayments
of all or a portion of this Promissory Note, upon prior written notice, in
accordance with the provisions of Section 2.6 of the Credit Agreement.

     Interest on the Advances (other than Advances in respect of which interest
is determined on the basis of LIBOR) is payable in arrears on the first Business
Day of each month during the term of the Credit Agreement, commencing with the
first Business Day of the first calendar month to begin after the date of this
Promissory Note. Interest on LIBOR based Advances shall be payable in arrears at
the end of the Interest Period applicable to such Advance, but in no event less
frequently than once every three months. Interest will be computed on the basis
of the actual number of days elapsed in the period during which interest accrues
and a year of three hundred sixty (360) days, except that interest on Base Rate
Advances shall be calculated on the basis of the actual number of days in the
applicable calendar year (i.e., 365 or 366, as applicable). The

Swing Line Note - Page 1 of 3



--------------------------------------------------------------------------------



 



Credit Agreement provides for the payment by Borrower of various other charges
and fees, in addition to the interest charges described in the Credit Agreement,
as set forth more fully in the Credit Agreement.

     All payments of any amount becoming due under this Promissory Note shall be
made in the manner provided in the Credit Agreement, in Dollars.

     Upon and after the occurrence of an Event of Default, unless such Event of
Default is waived as provided in the Credit Agreement, this Promissory Note may,
at the option of Requisite Lenders and without demand, notice or legal process
of any kind, be declared by Administrative Agent, and in such case immediately
shall become, due and payable. Upon and after the occurrence of certain Events
of Default, this Promissory Note shall, as provided in the Credit Agreement,
without any action by Lenders and without demand, notice or legal process of any
kind, automatically and immediately become due and payable.

     Demand, presentment, protest and notice of nonpayment and protest, notice
of intention to accelerate maturity, notice of acceleration of maturity and
notice of dishonor are hereby waived by Borrower. Subject to the terms of the
Credit Agreement, including but not limited to, Section 11.4 of the Credit
Agreement, Lender may extend the time of payment of this Promissory Note,
postpone the enforcement hereof, grant any indulgences, release any party
primarily or secondarily liable hereon or agree to any subordination of
Borrower’s obligations hereunder without affecting or diminishing such Lender’s
right of recourse against Borrower, which right is hereby expressly reserved.

     This Promissory Note has been delivered and accepted at Los Angeles,
California. This Promissory Note shall be interpreted in accordance with, and
the rights and liabilities of the parties hereto shall be determined and
governed by, the laws of the State of California.

     In no contingency or event whatsoever shall interest charged in respect of
the Advances evidenced hereby, however such interest may be characterized or
computed, exceed the highest rate permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If such a court determines that Lender has received interest hereunder in excess
of the highest rate applicable hereto, Lender shall, at Lender’s election,
either (a) promptly refund such excess interest to Borrower or (b) credit such
excess to the principal balance of the outstanding Advances held by that Lender.
This provision shall control over every other provision of all agreements
between Borrower and Lender.

     Whenever possible each provision of this Promissory Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Promissory Note shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Promissory Note.

Swing Line Note - Page 2 of 3



--------------------------------------------------------------------------------



 



     This Promissory Note replaces, amends and restates that certain Promissory
Note, dated August 9, 2002, in the principal amount of $                    ,
and delivered by the undersigned to Lender pursuant to the Prior Credit
Agreement.

                              ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership
 
                        By:   ARDEN REALTY, INC.
a Maryland corporation,
its sole general partner
 
                   
 
      By            
 
                   
 
      Name:            
 
                   
 
      Its:            
 
                   

Swing Line Note - Page 3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT G TO CREDIT AGREEMENT
FORM OF NOTICE OF BORROWING

Wells Fargo Bank, N.A.
Wells Fargo Real Estate Group
Disbursement Center
2120 East Park Place, Suite 100
El Segundo, California 90245



  Re: Fourth Amended and Restated Revolving Credit Agreement Dated as of July
___, 2005 by and among Arden Realty Limited Partnership, et al

     This Notice of Borrowing is executed and delivered by Arden Realty Limited
Partnership, a Maryland limited partnership (“Borrower”), to Wells Fargo Bank,
National Association, as Administrative Agent and Sole-Lead Arranger, pursuant
to that certain Fourth Amended and Restated Revolving Credit Agreement dated as
of July ___, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), entered into among Borrower, the Lenders therein
named, Wells Fargo Bank, National Association, as Administrative Agent and
Sole-Lead Arranger, Deutsche Bank Trust Company Americas, Wachovia Bank, N.A.,
and JPMorgan Chase Bank, N.A., as Syndication Agents, and PNC Bank, National
Association, as Documentation Agent . Capitalized terms used in this Notice
without definition have the same meanings as in the Credit Agreement.

     Pursuant to Section 2.1(a)(i)(B) of the Credit Agreement, this Notice
represents Borrower’s request that an Advance be made to Borrower as follows1



  1.      Amount of Advance: $                                             2.  
   Type of Advance Requested (check one box only):            [ ]   Base Rate
Advance            [ ]   LIBOR Advance            [ ]   Swing Line Advance    
3.   Funding Date:                                         , 200___     4.  
Interest Period of Advance (LIBOR Advances only):                      month(s)

 
          1   In the case where the Notice of Borrowing is in respect of a
conversion of a previously made Advance, as referred to in
Section 2.1(a)(i)(B)(2) of the Credit Agreement, paragraphs 1 and 3 shall be
modified to refer to the date of conversion (in lieu of the Funding Date) and
the amount of the conversion or continuation (in lieu of principal amount of a
new Advance). In addition, the case of such Notice of Borrowing, item (b),
below, must be appropriately modified.

Notice of Borrowing - Page 1 of 2



--------------------------------------------------------------------------------



 



                         
 
    5.     Proposed Use of Advance:            
 
               
 
                                     
 
                                     
 
                                     

Proceeds of such Advance shall be deposited in Borrower’s account number
001-223275 at the Beverly Hills Office of City National Bank or disbursed
directly to third parties pursuant to Borrower’s written instructions delivered
to Administrative Agent.

Borrower hereby certifies that:



  (a)   As of the Funding Date, all conditions set forth in Section [3.1] [and]
[3.2] of the Credit Agreement to the disbursement of the Advance hereby
requested will be satisfied; and     (b)   After giving effect to [the
disbursement of the Advance] [the conversion] hereby requested [and the addition
of any Unencumbered Asset], the aggregate principal amount of all outstanding
Advances and Letter of Credit Liabilities will not exceed the lesser of (x) the
Commitment or (y) the amount which, when combined with all components of the
unsecured Total Liabilities of the REIT and the Consolidated Entities other than
outstanding Advances and Letter of Credit Liabilities of such date, is equal to
59.8802% of Unencumbered Asset Value as of such date.

                        Dated: _______, 20__ ARDEN REALTY LIMITED PARTNERSHIP,
                                  a Maryland limited partnership    
 
                        By:   ARDEN REALTY, INC., a Maryland
corporation, its sole general partner
 
                   
 
      By            
 
                   
 
                   
 
      Its            
 
                   



Cc:   Wells Fargo Bank, N.A.
Real Estate Finance Group
MAC E2800-171
11601 Wilshire Boulevard, 17th Floor
Los Angeles, California 90025
Attention: Bryan W. Stevens

Notice of Borrowing - Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT H-1

FORM OF REIT SOLVENCY CERTIFICATE

     This Solvency Certificate (“Certificate”) is delivered in connection with
that certain Fourth Amended and Restated Revolving Credit Agreement dated as of
July ___, 2005 (as amended, supplemented or modified from time to time, the
“Credit Agreement”) entered into among Arden Realty Limited Partnership, a
Maryland limited partnership (“Borrower”), the Lenders named therein, Wells
Fargo Bank, National Association, as Administrative Agent and Sole Lead
Arranger, Deutsche Bank Trust Company Americas, Wachovia Bank, N.A., and
JPMorgan Chase Bank, N.A., as Syndication Agents, and PNC Bank, National
Association, as Documentation Agent, as Documentation Agents. Capitalized terms
used in this Certificate without definition have the same meanings as in the
Credit Agreement.

     I,                     , the                     of Arden Realty, Inc., a
Maryland corporation (the “REIT”), in my capacity as Chief Financial Officer of
the REIT, hereby certify, on behalf of the REIT, that:

     1. I am the duly elected, qualified and acting Chief Financial Officer of
the REIT and am familiar with the business and financial and other matters
hereinafter described.

     2. Attached hereto as Exhibit A is a Pro Forma Balance Sheet of the REIT
(the “Pro Forma Balance Sheet”), showing the estimated financial condition of
the REIT immediately after (a) its execution and delivery of the Loan Documents
to which it is a party, and (b) the completion of all other transactions
contemplated to occur on the Closing Date with respect to Borrower (the
“Closing”). The total net worth of the REIT shown on the Pro Forma Balance Sheet
does not overstate the amount by which the aggregate assets of the REIT, at a
fair valuation, exceed the aggregate liabilities of the REIT, whether direct or
contingent as of the date hereof. As to contingent liabilities, the Pro Forma
Balance Sheet reflects the probable liability of the REIT thereon.

     3. The Pro Forma Balance Sheet (a) presents the liabilities of the REIT
(whether contingent or not) fairly and accurately, (b) has been prepared in
accordance with generally accepted accounting principles, and (c) reflects on
its face all of the relevant financial data of the REIT currently available with
respect to its liabilities. With respect to the presentation of contingent
liabilities, I have consulted with counsel for the REIT regarding contingent
liabilities (including without limitation, liabilities for taxes, environmental
liabilities, intercompany indebtedness, liability under any sureties and
guaranties and pending or threatened litigation or other proceedings and
contingent liabilities) and have included as a liability our best judgment as to
the probable exposure of the REIT to contingent liabilities that would not be
included in reserves otherwise reflected in the balance sheet.

     4. In preparing the Pro Forma Balance Sheet, I have assumed that a “fair
valuation” of the REIT assets means the purchase price of assets and, in the
REIT’s opinion, such assumption does not result in the overstatement of such
values.

     5. The REIT has prepared cash flow and balance sheet projections (the
“Projections”) for the REIT for the term of the Credit Agreement. The
Projections were

Notice of Borrowing - Page 1 of 3



--------------------------------------------------------------------------------



 



prepared by me, in conjunction with other financial personnel of the REIT, on
the basis of the assumptions set forth therein (which assumptions are, in the
opinion of the REIT, reasonable in light of the financial condition and
prospects of the REIT), and represent our good faith opinion as to the most
probable course of its business. The practices followed in preparing the
Projections do not materially differ from practices usually followed in the
preparation of accounting projections in the regular course of an ongoing
business.

     6. Based on the foregoing, I have concluded that, immediately after the
Closing Date:

     (a) the REIT will be able to pay its debts as they mature;

     (b) the REIT will have capital sufficient to carry on its business and
transactions and all businesses and transactions in which it presently intends
to engage;

     (c) the REIT will have assets with a present fair saleable value and a fair
valuation greater than the amount of its liabilities, whether direct or
contingent; and

     (d) the present fair saleable value of the assets of the REIT will not be
less than the amount that will be required to pay the probable liability of the
REIT on its existing indebtedness as such indebtedness becomes absolute and
matured.

     7. The REIT does not intend to incur debts beyond its ability to pay them
as they mature.

     8. The REIT does not contemplate filing a petition in bankruptcy or for an
arrangement or reorganization under the Federal Bankruptcy Code, nor are there
any threatened bankruptcy or insolvency proceedings against the REIT.

Notice of Borrowing - Page 2 of 3



--------------------------------------------------------------------------------



 



     9. This Certificate is made and delivered to the Administrative Agent for
the purpose of inducing the Lenders, now and from time to time hereafter, to
advance monies and other financial assistance to Borrower pursuant to the Credit
Agreement. I have carefully reviewed the contents of this Certificate, and I
have conferred with counsel for the REIT concerning the meaning of its contents.

              ARDEN REALTY, INC., a Maryland corporation
 
       
 
  By    
 
       
 
  Name:    
 
       
 
  Its:    
 
       
Date:                                          , 200                    
       

Notice of Borrowing - Page 3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT H-2

FORM OF BORROWER SOLVENCY CERTIFICATE

     This Solvency Certificate (“Certificate”) is delivered in connection with
that certain Fourth Amended and Restated Revolving Credit Agreement dated as of
July ___, 2005 (as amended, supplemented or modified from time to time, the
“Credit Agreement”) entered into among Arden Realty Limited Partnership, a
Maryland limited partnership (“Borrower”), the Lenders named therein, Wells
Fargo Bank, National Association, as Administrative Agent and Sole Lead
Arranger, Deutsche Bank Trust Company Americas, Wachovia Bank, N.A., and
JPMorgan Chase Bank, N.A., as Syndication Agents, and PNC Bank, National
Association, as Documentation Agent. Capitalized terms used in this Certificate
without definition have the same meanings as in the Credit Agreement.
Capitalized terms used in this Certificate without definition have the same
meanings as in the Credit Agreement.

     I,                                         ,
the                                         of Arden Realty, Inc., a Maryland
corporation (the “REIT”), which REIT is the sole general partner of Borrower, in
my capacity as Chief Financial Officer of the REIT, hereby certify, on behalf of
Borrower, that:

     1. I am the duly elected, qualified and acting Chief Financial Officer of
the REIT and am familiar with the business and financial and other matters of
Borrower hereinafter described.

     2. Attached hereto as Exhibit A is a Pro Forma Balance Sheet of Borrower
(the “Pro Forma Balance Sheet”), showing the estimated financial condition of
Borrower immediately after (a) its execution and delivery of the Loan Documents
to which it is a party, and (b) the completion of all other transactions
contemplated to occur on the Closing Date with respect to Borrower (the
“Closing”). The total net worth of Borrower shown on the Pro Forma Balance Sheet
does not overstate the amount by which the aggregate assets of Borrower, at a
fair valuation, exceed the aggregate liabilities of Borrower, whether direct or
contingent, as of the date hereof As to contingent liabilities, the Pro Forma
Balance Sheet of Borrower reflects the probable liability of Borrower thereon.

     3. The Pro Forma Balance Sheet (a) presents the liabilities of Borrower
(whether contingent or not) fairly and accurately, (b) has been prepared in
accordance with generally accepted accounting principles, and (c) reflects on
its face all of the relevant financial data of Borrower currently available with
respect to its liabilities. With respect to the presentation of contingent
liabilities, I have consulted with counsel for Borrower regarding contingent
liabilities (including without limitation, liabilities for taxes, environmental
liabilities, intercompany indebtedness, liability under any sureties and
guaranties and pending or threatened litigation or other proceedings and
contingent liabilities) and have included as a liability our best judgment as to
the probable exposure of Borrower to contingent liabilities that would not be
included in reserves otherwise reflected in the balance sheet.

     4. In preparing the Pro Forma Balance Sheet, I have assumed that a “fair
valuation” of Borrower’s assets means the purchase price of assets and, in
Borrower’s opinion, such assumption does not result in the overstatement of such
values.

Notice of Borrowing - Page 1 of 3



--------------------------------------------------------------------------------



 



     5. The Borrower has prepared cash flow and balance sheet projections (the
“Projections”) for Borrower for the term of the Credit Agreement. The
Projections were prepared by me, in conjunction with other financial personnel
of Borrower, on the basis of the assumptions set forth therein (which
assumptions are, in the opinion of Borrower, reasonable in light of the
financial condition and prospects of Borrower), and represent our good faith
opinion as to the most probable course of its business. The practices followed
in preparing the Projections do not materially differ from practices usually
followed in the preparation of accounting projections in the regular course of
an ongoing business.

     6. Based on the foregoing, I have concluded that, immediately after the
Closing Date:

     (a) Borrower will be able to pay its debts as they mature;

     (b) Borrower will have capital sufficient to carry on its business and
transactions and all businesses and transactions in which it presently intends
to engage;

     (c) Borrower will have assets with a present fair saleable value and a fair
valuation greater than the amount of its liabilities, whether direct or
contingent; and

     (d) the present fair saleable value of the assets of Borrower will not be
less than the amount that will be required to pay the probable liability of
Borrower on its existing indebtedness as such indebtedness becomes absolute and
matured.

     7. Borrower does not intend to incur debts beyond its ability to pay them
as they mature.

     8. Borrower does not contemplate filing a petition in bankruptcy or for an
arrangement or reorganization under the Federal Bankruptcy Code, nor are there
any threatened bankruptcy or insolvency proceedings against Borrower.

Notice of Borrowing - Page 2 of 3



--------------------------------------------------------------------------------



 



     9. This Certificate is made and delivered to the Administrative Agent for
the purpose of inducing the Lenders, now and from time to time hereafter, to
advance monies and other financial assistance to Borrower pursuant to the Credit
Agreement. I have carefully reviewed the contents of this Certificate, and I
have conferred with counsel for Borrower concerning the meaning of its contents.

              ARDEN REALTY, INC., a Maryland corporation
 
       
 
  By    
 
       
 
  Name:    
 
       
 
  Its:    
 
       
Date:                                         , 200                    
       

Notice of Borrowing - Page 3 of 3



--------------------------------------------------------------------------------



 



EXHIBIT I

FORM OF SWING LINE NOTE

$20,000,000   December                     , 2002

     FOR VALUE RECEIVED, ARDEN REALTY LIMITED PARTNERSHIP, a Maryland limited
partnership (“Borrower”), HEREBY PROMISES TO PAY to the order of WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Lender”), the principal sum of TWENTY MILLION
DOLLARS ($20,000,000) or if less, the aggregate unpaid principal amount of all
“Swing Line Advances” disbursed by Lender pursuant to the Fourth Amended and
Restated Revolving Credit Agreement dated as of July ___, 2005 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), entered
into among Borrower, the Lenders named therein, Wells Fargo Bank, National
Association, as Administrative Agent and Sole Lead Arranger, and PNC Bank,
National Association, as Documentation Agent, together with interest on the
unpaid principal balance hereof at the rate (or rates) determined in accordance
with Section 2.4 of the Credit Agreement from the date such principal is
advanced until it is paid in full. It is contemplated that there will be
advances and payments under this Promissory Note from time to time, but no
advances or payments under this Promissory Note (including payment in full of
the unpaid balance of principal hereof prior to maturity) shall affect or impair
the validity or enforceability of this Promissory Note as to future advances
hereunder.

     This Promissory Note is one of the Notes referred to in and governed by the
Credit Agreement, which Credit Agreement, among other things, contains
provisions for the acceleration of the maturity hereof and for the payment of
certain additional sums to Lender upon the happening of certain stated events.
Capitalized terms used in this Promissory Note without definition have the same
meanings as in the Credit Agreement.

     The principal amount of this Promissory Note, if not sooner paid as
required pursuant to the Credit Agreement, will be due and payable, together
with all accrued and unpaid interest and other amounts due and unpaid under the
Credit Agreement, on the Maturity Date. Borrower may make voluntary prepayments
of all or a portion of this Promissory Note in accordance with the provisions of
Section 2.6 of the Credit Agreement.

     Interest on the Advances is payable in arrears on the first Business Day of
each month during the term of the Credit Agreement, commencing with the first
Business Day of the first calendar month to begin after the date of this
Promissory Note. Interest will be computed on the basis of the actual number of
days elapsed in the period during which interest accrues in the applicable
calendar year (i.e. 365 or 366, as applicable). The Credit Agreement provides
for the payment by Borrower of various other charges and fees, in addition to
the interest charges described in the Credit Agreement, as set forth more fully
in the Credit Agreement.

     All payments of any amount becoming due under this Promissory Note shall be
made in the manner provided in the Credit Agreement, in Dollars.

     Upon and after the occurrence of an Event of Default, unless such Event of
Default is waived as provided in the Credit Agreement, this Promissory Note may,
at the option of Lender and without demand, notice or legal process of any kind,
but subject to the provisions of the

Swing Line Note - Page 1 of 2



--------------------------------------------------------------------------------



 



Credit Agreement, be declared by Lender, and in such case immediately shall
become, due and payable. Upon and after the occurrence of certain Events of
Default, this Promissory Note shall, as provided in the Credit Agreement,
without any action by Lender and without demand, notice or legal process of any
kind, automatically and immediately become due and payable.

     Demand, presentment, protest and notice of nonpayment and protest, notice
of intention to accelerate maturity, notice of acceleration of maturity and
notice of dishonor are hereby waived by Borrower. Subject to the terms of the
Credit Agreement, including but not limited to, Section 11.4 of the Credit
Agreement, Lender may extend the time of payment of this Promissory Note,
postpone the enforcement hereof, grant any indulgences, release any party
primarily or secondarily liable hereon or agree to any subordination of
Borrower’s obligations hereunder without affecting or diminishing such Lender’s
right of recourse against Borrower, which right is hereby expressly reserved.

     This Promissory Note has been delivered and accepted at Los Angeles,
California. This Promissory Note shall be interpreted in accordance with, and
the rights and liabilities of the parties hereto shall be determined and
governed by, the laws of the State of California.

     In no contingency or event whatsoever shall interest charged in respect of
the Advances evidenced hereby, however such interest may be characterized or
computed, exceed the highest rate permissible under any law that a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
If such a court determines that Lender has received interest hereunder in excess
of the highest rate applicable hereto, Lender shall, at Lender’s election,
either (a) promptly refund such excess interest to Borrower or (b) credit such
excess to the principal balance of the outstanding Advances held by that Lender.
This provision shall control over every other provision of all agreements
between Borrower and Lender.

     Whenever possible each provision of this Promissory Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Promissory Note shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Promissory Note.

                              ARDEN REALTY LIMITED PARTNERSHIP,
a Maryland limited partnership
 
                        By:   ARDEN REALTY, INC.
a Maryland corporation,
its sole general partner
 
                   
 
      By            
 
                   
 
      Name:            
 
                   
 
      Its:            
 
                   

Swing Line Note - Page 2 of 2



--------------------------------------------------------------------------------



 



EXHIBIT J

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)



    o NEW       o REPLACE PREVIOUS DESIGNATION       o ADD       o CHANGE      
o DELETE LINE NUMBER

     The following representatives of                      (BORROWER’S NAME)
(“Borrower”) are authorized to request the disbursement of Advances and initiate
funds transfers for Loan Number                     dated {DATE OF DOCUMENTS}
between Wells Fargo Bank, National Association (“Bank”) and Borrower. Bank is
authorized to rely on this Transfer Authorizer Designation until it has received
a new Transfer Authorizer Designation signed by Borrower, even in the event that
any or all of the foregoing information may have changed.

                  Maximum Wire Name   Title   Amount
1.
       
 
       
2.
       
 
       
3.
       
 
       
4.
       
 
       
5.
       

Page 1 of 2



--------------------------------------------------------------------------------



 



1.

Beneficiary Bank and Account Holder information

     
Transfer Funds to (Receiving Party Account Name):
   
 
   
Receiving Party Account Number:
   
 
   
Receiving Bank Name, City and State:
  Receiving Bank Routing (ABA) Number
 
   
Maximum Transfer Amount:
   
 
   
Further Credit Information/Instructions:
   

2.

     
Transfer Funds to (Receiving Party Account Name):
   
 
   
Receiving Party Account Number:
   
 
   
Receiving Bank Name, City and State:
  Receiving Bank Routing (ABA) Number
 
   
Maximum Transfer Amount:
   
 
   
Further Credit Information/Instructions:
   

3.

     
Transfer Funds to (Receiving Party Account Name):
 
Receiving Party Account Number:
 
 
 
Receiving Bank Name, City and State:
 
Receiving Bank Routing (ABA) Number
 
Maximum Transfer Amount:
 
 
 
Further Credit Information/Instructions:
 
 

     
Maximum Wire Amount may not exceed the Commitment.
   
 
   
Date: {DATE OF DOCUMENTS}
  “BORROWER”
 
  [ADD SIGNATURE BLOCK HERE]

Page 2 of 2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1

PRO RATA SHARES

                  FINANCIAL INSTITUTION   TITLE     ALLOCATION  
 
  Sole Lead Arranger &        
Wells Fargo Bank
  Administrative Agent   $ 65,000,000    
Deutsche Bank
  Syndication Agent     40,000,000    
JPMorgan Chase Bank
  Syndication Agent     40,000,000    
Wachovia Bank
  Syndication Agent     40,000,000    
Lehman Brothers
            40,000,000    
PNC Bank
  Documentation Agent     35,000,000    
AmSouth Bank
            27,500,000    
US Bank
            22,500,000    
TOTAL
          $ 310,000,000    

Page 1 of 1



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

SCHEDULE 2.1(e)
ADJUSTING PURCHASE PAYMENTS

                                                              Total Outstandings
            Total Outstandings   Institution   $ To Banks     $ From Banks    
Before Assignment     Total Adjustments     After Assignment  
Wells Fargo Bank
  $ 9,225,806     $ 0     $ 75,000,000       ($10,000,000 )   $ 65,000,000  
JPMorgan Chase Bank, N.A.
  $ 9,225,806     $ 0     $ 50,000,000       ($10,000,000 )   $ 40,000,000  
Lehman Commercial
          $ 9,225,806     $ 30,000,000     $ 10,000,000     $ 40,000,000  
PNC Bank National
  $ 0     $ 0     $ 35,000,000     $ 0     $ 35,000,000  
Wachovia Bank, NA
  $ 0     $ 0     $ 40,000,000     $ 0     $ 40,000,000  
Deutsche Bank Trust
  $ 0     $ 11,532,258     $ 27,500,000     $ 12,500,000     $ 40,000,000  
US Bank
  $ 4,612,903     $ 0     $ 27,500,000       ($5,000,000 )   $ 22,500,000  
AmSouth Bank
  $ 0     $ 2,306,452     $ 25,000,000     $ 2,500,000     $ 27,500,000  
TOTAL
  $ 23,064,516     $ 23,064,516     $ 310,000,000     $ 0     $ 310,000,000  

Page 1 of 1



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

SCHEDULE 2.2

EMPLOYEES AUTHORIZED TO SIGN NOTICES OF BORROWING

      Name   Title
Richard S. Ziman
  Chairman and Chief Executive Officer
 
   
Victor J. Coleman
  President and Chief Operating Officer
 
   
Richard S. Davis
  Executive Vice President and Chief Financial Officer
 
   
Howard S. Stern
  Senior Vice President and Chief Investment Officer
 
   
Amy H. Ko
  First Vice President – Finance
 
   
Andres R. Gavinet
  First Vice President – Chief Accounting Officer and Treasurer

Page 1 of 1



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

SCHEDULE 4.1(C)

OWNERSHIP OF BORROWER

              Total Number of Units as   Account Name   of 3/31/05  
Hugh A. Coleman
    2,262  
Victor J. Coleman ACF Alex S. Coleman U/CA/UTMA
    2,262  
Highridge-Apollo Grand Plaza, L.P.
    10,412  
Jensen Trust
    7,598  
Anaheim Properties LLC
    24,000  
Steve Layton
    6,796  
Phil Belling
    6,000  
Intercity Building Assoc.
    39,801  
Allan Ziman TTEE FBO Todd Support Trust
    44,481  
Allan Ziman TTEE FBO Jenna Support Trust
    44,481  
The Michele Byer Trust
    51,032  
Hapsmith-Praxis Partners
    55,805  
Metropolitan Falls Partners
    68,918  
91 Freeway Partners
    86,423  
First Rexford Associates (Richard Ziman)
    88,000  
Coleman Enterprises
    99,458  
David and Susan Wilstein Family Trust-1989
    131,210  
Leonard & Joyce Wilstein Revocable Trust of 1986
    131,210  
Ziman Realty Partners
    136,674  
Richard Ziman
    82,342  
Montour Realty Associates
    244,493  
Victor J. Coleman
    279,188  
A.S. Glikberg
    5,199  
Christine Olen
    121  
Ed N. Harrison
    8,365  
Mary Lynn Josephson
    192  
Kathleen Killelea
    192  
Elisa Wiley Harrison
    6,470  
Johnny Rush Harrison
    2,981  
Thomas S. Harrison
    383  
Shidler Equities, LP
    18,491  
Larry Taff
    9,115  
MJR Equities, LLC
    13,672  
JRI Equities, LLC
    13,672  
TOTAL
    1,721,699  
 
     

Page 1 of 1



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

SCHEDULE 4.1(j)
LITIGATION DISCLOSURE

     We are presently subject to various lawsuits, claims and proceedings of a
nature considered normal to our ordinary course of business. We expect most of
these legal proceedings to be covered by our liability insurance.

Page 1 of 1



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

SCHEDULE 4.1(s)
ENVIRONMENTAL DISCLOSURE

None

Page 1 of 1



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

SCHEDULE 4.1(v)
MANAGEMENT AGREEMENTS/GROUND LEASES



1.   Ground Lease Agreement between Borrower and World Savings and Loan
Association regarding the World Savings Center.   2.   Ground Lease Agreement
between Borrower and City of Long Beach regarding Long Beach Buildings D, F and
G and 5000 East Spring Street.   3.   Ground Lease Agreement between Borrower
and Metropolitan Garages, Inc., regarding the Imperial Bank Tower.   4.   Ground
Lease Agreement between Borrower and Anaheim Redevelopment Agency regarding
Anaheim City Centre.   5.   Ground Lease Agreement between Borrower and Antonio
and Maria DaRosa regarding 707 Broadway.   6.   Ground Lease Agreement between
Borrower and Alice P. Corneal regarding 707 Broadway.   7.   Ground Lease
Agreement between Borrower and Nellie Jean Albers regarding 707 Broadway.

Page 1 of 1



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

SCHEDULE 4.2(l)
ERISA BENEFIT PLANS



1.   Arden Realty 401(k) Plan and Trust, pursuant to Agreement dated
December 30, 1996, by and between Arden Realty Limited Partnership and Victor J.
Coleman, as Trustee.   2.   Arden Realty Limited Partnership Deferred
Compensation Plan.

Page 1 of 1



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

SCHEDULE 8.5
UNENCUMBERED ASSETS

              Net Rentable Property   Square Feet
Century Park Center
    244,887  
Beverly Atrium
    59,542  
Woodland Hills Financial Ctr
    227,305  
Anaheim City Centre
    182,314  
425 West Broadway
    72,360  
Bristol Plaza
    84,416  
5000 East Spring
    165,907  
70 South Lake
    101,624  
Westwood Terrace
    137,692  
5601 Lindero
    105,830  
The New Wilshire
    207,836  
4811 Airport Plaza
    121,610  
4900/10 Airport Plaza
    150,403  
Skyview Center
    398,724  
400 Corporate Pointe
    165,784  
9665 Wilshire
    160,665  
701 B Street
    548,577  
100 West Broadway
    192,975  
303 North Glenoaks
    177,249  
Burbank Executive Plaza
    62,846  
California Federal Building
    84,263  
Center Promenade
    176,347  
Los Angeles Corporate Center
    390,273  
5200 West Century
    321,148  
15250 Ventura
    111,778  
10350 Santa Monica
    42,967  
535 Brand
    105,968  
10780 Santa Monica
    93,214  
California Twin Center
    153,530  
8383 Wilshire
    416,800  
299 Euclid
    74,689  
1000 Town Center
    108,403  
Irvine Corporate Center
    127,561  
Crown Cabot Financial Center
    174,198  
Northpoint
    101,928  
Bernardo Regency
    48,019  
Fountain Valley City Centre
    301,985  
Wilshire Pacific Plaza
    101,839  
World Savings Center
    469,100  
Westlake Gardens
    47,324  
9100 Wilshire
    327,748  
Westwood Center
    313,104  
Skypark Office Plaza
    203,202  
6060 Center Drive
    256,739  
6100 Center Drive
    285,516  
6080 Center Drive
    285,913  
11075 Santa Monica
    35,777  
Calabasas Tech Center
    287,079  
Oceangate Tower
    211,491  
Solar Drive Business Park
    137,238  

Page 1 of 2



--------------------------------------------------------------------------------



 



Loan No. 9188ZL

              Net Rentable Property   Square Feet
Tourney Pointe
    210,996  
Hillside Corporate Center
    60,247  
Westlake Gardens II
    48,869  
Howard Hughes Tower
    317,057  
2001 Wilshire
    104,264  
Carmel Valley Center
    108,214  
Carmel View Office
    77,609  
Crossroads
    134,688  
Governor Executive Centre
    52,828  
Gateway Towers
    437,701  
Governor Executive Centre II
    101,433  
Homestore
    137,762  
Warner Corporate Center
    253,000  
707 Broadway
    169,536  
Sorrento Mesa Corporate Center
    608,253  

Page 2 of 2